Name: Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 79 Official Journal of the European Communities No L 131 / 15 COUNCIL REGULATION (EEC) No 926/79 of 8 May 1979 on common rules for imports THE COUNCIL OF THE EUROPEAN COMMUNITIES, trends , of the various aspects of the economic and commercial situation, and of the measures , if any, to be taken ; Whereas it may become apparent from this examination that there should be either Community surveillance or surveillance at national level over certain of these imports ; Whereas in this case the putting into free circulation of the products concerned should be made subject to production of an import document satisfying uniform criteria ; whereas that document must, on declaration or on simple application by the importer, be issued or endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import ; whereas the document must therefore be valid only during such period as the import rules remain unchanged; Whereas it is in the interest of the Community that the Member States and the Commission should make as full an exchange as possible of information resulting from either Community surveillance or surveillance at national level ; Whereas it is for the Council to adopt the protective measures called for by the interests of the Community ; whereas to this end, the Commission should submit proposals to the Council which have regard for existing international obligations ; whereas , therefore, protective measures against a country which is a contracting party to GATT may be considered only if the product in question is imported into the Community in such greatly increased quantities and on such terms or conditions as to cause , or threaten to cause , substantial injury to Community producers of like or directly competing products, unless international obligations permit derogation from this rule ; Whereas experience has shown that trade practices may in certain cases call for a more accelerated protective procedure ; whereas the Community must therefore be able to provide appropriate protection until such time as a decision taken by the Council enters into force ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular the provisions of those instruments which allow for derogation from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments , Having regard ro the proposal from the Commission , Whereas the common commercial policy must be based on uniform principles ; whereas the import rules established by Regulation (EEC ) No 1439/74 (*) are an important aspect of that policy ; Whereas the common liberalization list drawn up under Regulation (EEC) No 1439/74 and amended by Regulations (EEC) No 3279/75 ( 2 ) and (EEC) No 516/77 ( 3) is the starting point for common rules in this field ; whereas this list may be extended by decision of the Council to include other products and other third countries ; Whereas the products contained in the common liberalization list must not be subject to any quantitative restriction ; Whereas the Commission must, however, be informed by the Member States of any danger created by trends in imports which might call for protective measures ; Whereas is is essential that examination should take place at Community level , and within an advisory committee, of import terms and conditions, of import (^ OJ No L 159, 15 . 6 . 1974, p . 1 . (2 ) OJ No L 326, 18 . 12 . 1975, p . 1 . ( 3 ) OJ No L 73 , 21 . 3 . 1977, p . 1 . Whereas a speedier procedure than normal should therefore be provided for as a safeguard against No L 131 / 16 Official Journal of the European Communities 29 . 5 . 79 contained in column 1 of Annex I and originating in any third country included in the list of countries contained in Annex II , shall be free , that is to say not subject to any quantitative restriction . 2 . Importation of the products included in column 2 of Annex I , originating in one of the third countries referred to in paragraph 1 , shall be free in the Member States indicated opposite these products . Article 2 1 . The Council may, acting by a qualified majority on a proposal from the Commission , resolve that column 1 of Annex I be extended to include further products or that Annex II be extended to include other third countries , if it considers that such action is not liable to create a situation where the application of protective measures would be justified . 2 . Where the Commission notes that, by virtue of the revocation of a quantitative restriction by a Member State , a product is liberalized throughout the Community , it may decide to include that product in the common liberalization list, unless a Member State, in the course of consultation to be carried out beforehand in accordance with Article 5 (4), requests that a proposal within the meaning of paragraph 1 of this Article be submitted to the Council . unforeseen practices ; whereas the need for rapid and effective action makes it justifiable for the Commission to be empowered , without prejudice to the subsequent position of the Council , to adopt emergency measures ; Whereas Member States should be empowered , in certain circumstances and provided that their actions are on an interim basis only, to take protective measures individually ; Whereas Articles 14 ( 6 ) and 16 ( 1 ) of Regulation (EEC) No 1439/74 provide that the Council shall decide on the adjustments to be made to that Regulation ; Whereas such adjustments should be made primarily for the purpose of greater uniformity of rules for imports , particularly in respect of those imports hitherto not included in the common liberalization list ; whereas provision should therefore be made to liberalize such imports , except in those Member States which still make them subject to quantitative restrictions which they have notified to the Commission ; Whereas the conditions under which Member States may make certain changes to their rules for those imports not hitherto included in the common liberalization list should be determined as transitional measures ; wherfcas , in order to prevent these unilateral changes from constituting barriers to the implementation of the common commercial policy and from injuring the interests of the Community or of one of its Member States , they should be made subject to prior consultation and , if necessary , to an authorization procedure ; whereas additional procedures for changes to the rules for such imports should also be drawn up ; Whereas , furthermore , the experience acquired in implementing Regulation (EEC ) No 1439/74 has shown that consultation procedures should be simplified , surveillance measures rationalized and safeguard clauses amended to a limited extent ; Whereas the Regulation thus amended should be published in its entirety , and the liberalization list updated , TITLE II Community information and consultation procedure Article 3 1 . Member States shall inform the Commission of any danger resulting from trends in imports which appear to call for measures of surveillance or protective measures . 2 . The Commission shall inform the other Member States forthwith . Article 4 HAS ADOPTED THIS REGULATION : TITLE I General principles Article 1 Consultations may be held , either at the request of a Member State or on the initiative of the Commission . They shall take place within eight working days following receipt by the Commission of the information provided for in Article 3 and, in any event , before the introduction of any measure of surveillance or protective measure by the Community . 1 . Importation into the Community of the products included in the common liberalization list 29 . 5 . 79 Official Journal of the European Communities No L 131 / 17 Article S ( b ) prior Community surveillance carried out according to the procedures laid down in Article 8 . In these cases the product together with the indication 'EUR' shall be entered in column 3 of Annex I. 2 . Where the decision to impose surveillance is taken simultaneously with the inclusion of the product in column 1 of Annex I, that decision shall be taken by the Council , acting by a qualified majority on a proposal from the Commission . In all other cases it shall be taken by the Commission and Article 12 (5 ) shall apply. 3 . The surveillance measures shall be of limited duration . Unless otherwise provided, they shall cease to be valid at the end of the second half calendar year following that in which they were introduced. 1 . Consultation shall take place within an advisory committee (hereinafter called ' the Committee') which shall consist of representatives of each Member State with a representative of the Commission as chairman. 2 . The Committee shall meet when convened by its chairman . He shall provide the Member States, as promptly as possible, with all relevant information . 3 . Consultation shall cover in particular : ( a) terms and conditions of importation, import trends , and the various aspects of the economic and commercial situation as regards the product in question ; ( b ) the measures , if any, to be adopted . 4. Consultations may be in writing if necessary. The Commission shall in this event inform the Member States , which may express their opinion or request oral consultations within a period of five to eight working days to be decided by the Commission . Article 8 Article 6 1 . In order to enable the Commission to assess the economic and commercial situation as regards a particular product, Member States shall , on request and in such form and manner as the Commission shall determine, supply the latter with information concerning developments on the market in that product. 2 . The Commission shall inform the other Member States . 1 . Products under prior Community surveillance may be put into free circulation only on production of an import document. Such document shall be issued or endorsed by Member States , free of charge, for any quantity requested and within a maximum of five working days following submission, in accordance with the national laws in force, either of a declaration or simply of an application by any Community importer, regardless of his place of business in the Community , without prejudice to the observance of the other conditions required by the regulations in force. 2 . Subject to any provision to the contrary made when surveillance was imposed and under the procedure there followed, the declaration or application by the importer must give : ( a ) the name and address of the importer ; ( b ) a description of the product with the following particulars : TITLE III Surveillance Article 7  commercial description,  tariff heading, or reference number, of the product in the goods nomenclature used for foreign trade purposes by the country concerned, 1 . Where developments on the market in respect of a product originating in a third country listed in Annex II threaten to cause injury to Community producers of like or directly competing products and the interests of the Community so require, importation of that product may be made subject, as the case may be, to : ( a ) retrospective Community surveillance carried out according to the procedures laid down in the Decision referred to in paragraph 2, or  country of origin ,  exporting country ; ( c ) the cif price free-at-frontier and the quantity of the product in units customarily used in the trade in question ; No L 131 / 18 Official Journal of the European Communities 29 . 5 . 79 rules for its application and shall amend Annex I by means of a notice published in the Official Journal of the European Communities, by entering the name of the Member State opposite the product in question in column 3 of that Annex. Article 10 Products under national surveillance may be put into free circulation only on production of an import document . Such document shall be issued or endorsed by the Member State, free of charge, for any quantity requested and within a maximum of five working days following submission of a declaration or simply of an application by any Community importer, regardless of his place of business in the Community, without prejudice to the observance of the other conditions required by the regulations in force . Import documents may be used only for such time as arrangements for the liberalization of imports remain in force in respect of the transactions concerned . ( d ) the proposed date or dates as well as the place or places of importation . Member States may request further particulars . 3 . Paragraph 2 shall not preclude the putting into free circulation of the product in question if the unit price at which the transaction is effected exceeds that indicated in the import document, or if the total value or quantity of the products to be imported exceeds the value or quantity given in the import document by less than 5 % . The Commission , having heard the opinions expressed in the Committee and taking account of the nature of the products and other special features of the transactions concerned, may fix a different percentage, which, however, should not normally exceed 10 % . 4. Import documents may be used only for such time as arrangements for the liberalization of imports remain in force in respect of the transactions concerned and in any event not beyond the expiry of a period laid down, with regard for the nature of the products and other special features of the transactions , at the same time, and by means of the same procedure, as the imposition of surveillance . 5 . Where the decision taken under Article 7 so requires, the origin of products under Community surveillance must be proved by a certificate of origin . This paragraph shall not prejudice other provisions concerning the production of any such certificate . 6 . Where the product under prior Community surveillance is not liberalized in a Member State, the import authorization granted by that Member State may replace the aforementioned import document. Article 11 Article 9 1 . Member States shall communicate to the Commission within the first 10 days of each month in the case of Community surveillance and within the first 20 days of each quarter in the case of national surveillance : ( a ) in the case of prior surveillance, details of the sums of money (calculated on the basis of cif prices ) and quantities of goods in respect of which import documents were issued or endorsed during the preceding period ; ( b ) in every case, details of imports during the period preceding the period referred to in subparagraph ( a ). The information supplied by Member States shall be broken down by product and by countries . Different provisions may be laid down at the same time and by the same procedure as the surveillance arrangements . 2 . Where the nature of the products' or special circumstances so require, the Commission may, at the request of a Member State or on its own initiative, amend the timetables for submitting this information . 3 . The Commission shall inform the Member States . 1 . Where importation of a product has not been made subject to prior Community surveillance within a period of eight working days following the end of consultations , the Member State, having informed the Commission under Article 3 ( 1 ) may carry out surveillance over such importation at national level . 2 . In cases of extreme urgency the Member State may carry out surveillance at national level after informing the Commission in accordance with Article 3 . The latter shall inform the other Member States . 3 . The Commission shall be informed, upon the entry into force of the surveillance, of the detailed 29 . 5 . 79 Official Journal of the European Communities No L 131 / 19 TITLE IV Protective measures Article 12 already on their way to the Community provided that the destination of such products cannot be changed and that those products which , under Articles 7 and 8 may be put into free circulation only on production of an import document are in fact accompanied by such a document. 4. Where intervention by the Commission has been requested by a Member State, the Commission! shall take a decision within a maximum of five working days of receipt of such request . 5 . Any decision taken by the Commission under this Article shall be communicated to the Council and to the Member States . Any Member State may, within one month following the day of communication , refer such decision to the Council . 6 . If a Member State refers the decision taken by the Commission to the Council , the Council shall , by a qualified majority, confirm, amend or revoke the decision of the Commission . If within three months of the referral of the matter to the Council , the latter has not given a decision, the measure taken by the Commission shall be deemed revoked . Article 13 1 . , Where a product is imported into the Community in such greatly increased quantities and/or on such terms or conditions as to cause, or threaten to cause, substantial injury to Community producers of like or directly competing products, and where a critical situation, in which any delay would cause injury which it would be difficult to remedy, calls for immediate intervention in order to safeguard the interests of the Community, the Commission may, acting at the request of a Member State or on its own initiative : ( a ) limit the period of validity of import documents within the meaning of Article 8 to be issued or endorsed after the entry into force of this measure ; ( b ) alter the import rules for that product by providing that it may be put into free circulation only on production of an import authorization, the granting of which shall be governed by such provisions and subject to such limits as the Commission shall lay down pending action, if any, by the Council under Article 13 . The measures referred to in ( a ) and (b ) shall take effect immediately. 2 . Where the establishment of a quota constitutes a withdrawal of liberalization , account shall be taken in-particular of :  the desirability of maintaining, as far as possible , traditional trade flows ,  the volume of goods exported under contracts concluded on normal terms and conditions before the entry into force of a protective measure within the meaning of this Title, where such contracts have been notified to the Commission by the Member State concerned,  the need to avoid jeopardizing achievement of the aim pursued in establishing the quota . 3 . ( a ) The measures referred to in this Article shall apply to every product which is put into free circulation after their entry into force . They may be limited to imports intended for certain regions of the Community. (b ) However, such measures shall nor prevent the putting into free circulation of products 1 . Where the interests of the Community so require , the Council may, acting by a qualified majority on a proposal from the Commission, adopt appropriate measures : ( a ) to prevent a product being imported into the Community in such greatly increased quantities and/or on such terms or conditions as to cause, or threaten to cause, substantial injury to Community producers of like or directly competing products ; ( b ) to allow the rights and obligations of the Community or of all its Member States to be exercised and fulfilled at international level, in particular those relating to trade in primary products . 2 . Article 12 ( 2 ) and (3 ) shall apply . 3 . Where measures taken under Title IV established quantitative restrictions , the product affected shall be indicated in column 4 of Annex I with, where necessary, a designation of the Member States concerned . No L 131 /20 Official Journal of the European Communities 29 . 5 . 79 Restrictive arrangements for textiles shall be indicated in column 5 of Annex I. Article 14 decision taken by the Council, but in no case beyond the expiry of a period of one month following referral of the matter to the latter . The Council shall take a decision before the expiry of that period . 5 . This Article shall apply until 31 December 1981 . Before 31 December 1980, the Commission shall propose to the Council amendments to be made to it . The Council shall act, before 31 December 1981 , by a qualified majority , upon the Commission proposal . However, the provisions relating to protective measures justified by a safeguard clause contained in a bilateral agreement shall not be affected by that time limit . Article 15 - 1 . In the following cases a Member State may, as an interim protective measure, alter the import rules for a particular product by providing that it may be put into free circulation only on production of an import authorization , the granting of which shall be governed by such provisions and subject to such limits as that Member State shall lay down : (a ) where there exists in its territory a situation such as that defined as regards the Community in Article 12 ( 1 ); (b) where such measure is justified by a protective clause contained in a bilateral agreement between the Member State and a third country . 2. ( a ) The Member State shall inform the Commission and the other Member States by telex of the reasons for and the details of the proposed measures . The Commission and the other Member States shall treat this information in strictest confidence . The Commission shall forthwith convene the Committee . The Member State may take these measures after having heard the opinions expressed by the Committee . (b ) Where a Member State claims that the matter is especially urgent, consultations shall take place within a period of five working days following information transmitted to the Commission : at the end of this period, the Member State may take these measures . During this period the Member State may make imports of the product in question subject to production of an import authorization to be granted under the procedure and within the limits to be laid down at the end of the said period . 3 . The Commission shall be notified by telex of the measures immediately following their adoption . 4. The notification shall be equivalent to a request within the meaning of Article 12 (4). The measures shall operate only until the coming into operation of the decision taken by the Commission . However, where the Commission decides not to introduce any measure or adopts measures pursuant to Article 12, different from those taken by the Member State, its decision shall apply as from the sixth day following its entry into force, unless the Member State which has taken the measures refers the decision to the Council ; in that case, the national measures shall continue to operate until the entrv into force of the 1 . While any measure of surveillance or protective measure applied in accordance with Titles III and IV is in operation , consultations within the Committee shall be held , either at the request of a Member State or on the initiative of the Commission . The purpose of such consultations shall be : ( a ) to examine the effects of the measure ; ( b ) to ascertain whether its application is still necessary . 2 . Where, as a result of the consultations referred to in paragraph 1 , the Commission considers that any measure referred to in Article 7, 9, 12 or 13 should be revoked or amended it shall proceed as follows : ( a ) where the Council has acted on a measure, the Commission shall propose that it be revoked or amended ; the Council shall act by a qualified majority ; ( b ) in all other cases , the Commission shall amend or revoke Community protective measures and measures of surveillance . Where this decision concerns national measures of surveillance, it shall apply as from the sixth day following its entry into force, unless the Member State which has taken the measure refers it to the Council ; in that case the national measure shall continue to operate until the entry into force of the decision taken by the Council , but in no event after the expiry of a period of three months following referral of the matter to the latter. The Council shall act before the expiry of that period . TITLE V Transitional and final provisions Article 16 1 . By 31 December 1981 at the latest, the Council shall decide on the adjustments to be made to this 29 . 5 . 79 Official Journal of the European Communities No L 131 /21 Regulation for the purpose of greater uniformity of rules for imports . The Council shall act by a qualified majority on a proposal from the Commission and with due regard to the progress of the common commercial policy, in particular following the conclusion of Community trade agreements . authorization the importation of articles, machinery and equipment, whether used or new but in poorly maintained condition, falling within heading No 73.24, Chapters 84 to 87 and 93 or subheading 97.04 B of the Common Customs Tariff . 2 . Pending these adjustments : Article 17 ( a ) in so far as standardization between the areas of liberalization has not been wholly realized , Member States may subject imports of products not included in the Annex to Council Regulation (EEC) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries (*) to the requirement that not only the country of origin but also the country of purchase or the country of export shall be listed in Annex II ; for the Federal Republic of Germany, this shall apply also to those products included in the Annex to the abovementioned Regulation whose importa ­ tion is not yet exempted in respect of all third countries , under German import arrangements , from the requirement of an import authorization ; ( b ) the Italian Republic may subject imports of products originating in Egypt, Yugoslavia and Japan to the requirement that the country of origin shall be the same as the country of export ; ( c ) import documents required for Community surveillance under Article 8 shall be valid only in the Member State which issued or endorsed them ; ( d ) the Benelux countries and the Italian Republic may retain the automatic-licence or import ­ declaration formalities currently applied by them to imports originating in Japan and Hong Kong; (e ) the Member States listed in column 3 of Annex I opposite the products marked with an asterisk may retain national surveillance over imports of such products , including imports under automatic licences ; Article 9 , Article 10, last sentence, Article 11 and Article 15 shall not be applicable ; ( f) this Regulation shall not preclude the continuance of measures taken by the Italian Republic  pursuant to the Ministerial Decree of 31 October 1962, including the list: annexed thereto (Tabella A import ), and the subsequent amendments to it  making subject to special 1 . The Member States other than those indicated in column 2 of Annex I opposite the products listed therein may retain the quantitative restrictions which they notified to the Commission at the date of entry into force of this Regulation . 2 . Where a Member State intends to make a unilateral change to its import arrangements for a product not included on the common list of liberalized products , it shall inform the Commission and the other Member States thereof . 3 . ( a ) At the request of the Commission or a Member State, the measures referred to in paragraph 2 shall be the subject of prior consultation within the Committee . (b ) If the Commission does not request consultation within five working days after receiving the information referred to in paragraph 2 and has received no requests for consultation from a Member State by the end of that period , it shall inform the Member State concerned, which may then put the proposed measure into effect . ( c ) In other cases , the consultation procedure shall commence within five working days after the expiry of the period provided for in ( b). 4 . ( a ) If after consultation no objection has been raised by the other Member States or by the Commission , the Commission shall forthwith inform the Member State concerned , which may put the measure into effect immediately . (b ) In other cases , the Member State concerned may not put the proposed measure into effect until three weeks after the opening of the consultation . ( c ) If, within this period , the Commission submits to the Council , under Article 113 of the Treaty , a proposal meeting the objections raised , the proposed measure may not be put into effect until the Council has acted .( J ) See page 1 of this Official Journal . No L 131 /22 Official Journal of the European Communities 29 . 5 . 79 5 . In cases of extreme urgency, the following provisions shall apply : by them ; such licences shall be issued, free of charge, for any quantity requested and simply on submission of an application by any Community importer, regardless of his place of business in the Community ; Article 10 shall not apply to these products . 9 . From 31 December 1981 , the procedure described in paragraphs 2 to 6 shall no longer apply to any measures withdrawing liberalization envisaged by .a Member State for a product listed in column 2 of Annex I which can imported freely into that Member State . After that date, the introduction of such national measures shall be governed only by Title IV, with the exception of Article 14 (5 ) which shall not apply here . ( a ) liberalization may be withdrawn or a quota abolished or reduced without prior consultation but after the transmission of information referred to in paragraph 2; (b ) when a quota has been exhausted and the economic requirements of a Member State call for additional imports from the non-member country or countries benefiting from the quota the Member State concerned may, without prior notification, open additional import facilities up to a maximum of 20 % of the quantity or value of the exhausted quota ; it shall forthwith inform the Commission and the other Member States thereof. The emergency procedure laid down in this paragraph shall not apply once the opening of negotiations with the non-member country concerned has been authorized ; (c) at the request of any Member State or of the Commission, subsequent consultation under the terms of paragraph 3 shall be held on measures taken by a Member State under this paragraph . Article 18 Without prejudice to other Community provisions, this Regulation shall not preclude the adoption or application by Member States : ( a ) of prohibitions , quantitative restrictions or measures of surveillance on grounds of public morality, public policy or public security ; the protection of health and life of humans, animals or plants ; the protection of national treasures possessing artistic, historic or archaeological value, or the protection of industrial and commercial property ; ( b ) of special formalities concerning foreign ex ­ change ; ( c ) of formalities introduced pursuant to international agreements in accordance with the Treaty . 6 . Article 14 shall not apply to products which are the subject of the procedure described in this Article. This shall also be the case for the provisions of Article 11 concerning the communication of the results of national surveillance . 7 . Where a Member State intends to make a unilateral change to its import arrangements for a petroleum product which is referred to in Article 3 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (*), and which is other than one of those included in the common liberalization list, it shall inform the Commission and the other Member States thereof. The procedure laid down in paragraphs 3 , 4 and 5 shall be applicable ; the other provisions of this Regulation shall not apply to such products . Article 19 1 . This Regulation shall be without prejudice to the operation of the instruments establishing the common organization of agricultural markets or of Community or national administrative provisions derived therefrom or of the specific instruments adopted under Article 235 of the Treaty applicable to goods resulting from the processing of agricultural products ; it shall operate by way of complement to those instruments . 8 . The Benelux countries may, where they are mentioned in column 3 of Annex I opposite a product other than one included on the common liberalization list and marked with an asterisk, retain the automatic licence formality as currently applied 2 . However, in the case of products covered by such instruments , Articles 7 to 11 and 15 shall notC 1 ) OJ No L 148 , 28 . 6 . 1968 , p . 1 . 29 . 5 . 79 Official Journal of the European Communities No L 131 / 23 Article 21apply to those in respect of which the Community rules on trade with third countries require the production of a licence or other import document, and Articles 12 , 14 and 15 shall not apply to those in respect of which such rules make provision for the application of quantitative import restrictions . Regulation (EEC) No 1439/74 and Decision 72/455/EEC ( l ) are hereby repealed. References to the repealed Regulation shall be understood as referring to this Regulation . Article 20 Article 22The Commission shall publish at regular intervals an updated text of Annex I , which will take account of Acts adopted in accordance with this Regulation both by the Community and by Member States . The Commission shall be informed of the introduction , amendment or repeal of all national measures . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1979 . For the Council The President P. BERNARD-REYMOND C 1 ) OJ No L 299, 31 . 12 . 1972, p . 46. No L 131 /24 Official Journal of the European Communities 29 . 5 . 79 ANNEX I SIGNIFICANCE OF THE INFORMATION DESIGNATED BY NUMBER IN ANNEX I (*) Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain products originating in Taiwan . Commission Regulation (EEC) No 2604/78 of 26 October 1978 amending the arrangements for the importation of certain textile products originating in Taiwan . ( 2) Council Regulation (EEC) No 846/77 of 25 April 1977 concerning import arrangements for certain jute products originating in the Republic of India . (3) Council Regulation (EEC) No 1393/77 of 27 June 1977 concerning import arrangements for certain jute products originating in the People's Republic of Bangladesh . (4 ) Council Regulation (EEC) No 2463/77 of 7 November 1977 concerning import arrangements into the Benelux countries of jute yarn originating in Thailand, and repealing Regulation (EEC) No 1278/77. (6 ) Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries . ( 12) Commission Regulation (EEC) No 1251/78 of 12 June 1978 making the import of certain textile products from certain third countries subject to Community surveillance, extended by Regulation (EEC) No 10/79 of 29 December 1978 . ( 13) Commission Regulation (EEC) No 10/79 of 29 December 1978 extending the period of validity of Regulation (EEC) No 1251 /78 making the import of certain textile products from certain third countries subject to Community surveillance . ( 14 ) Community rules conforming to the MFA replacing former national rules . ( 15 ) Commission Regulation (EEC) No 646/75 of 13 March 1975 establishing Community surveillance over imports of slide fasteners , extended by Regulation (EEC) No 2988/78 of 18 December 1978 . ( 16) Commission Regulation (EEC) No 3353/75 of 23 December 1975 establishing Community surveillance on the importation of certain live plants and floricultural products originating in various countries . ( 17 ) Commission Regulation (EEC) No 440/77 of 1 March 1977 establishing Community surveillance over imports of certain phosphate fertilizers , extended by Regulation (EEC) No 2988/78 of 18 December 1978 . (20) See Protocol 7 of the Act of Accession concerning the importation of motor vehicles into Ireland . (21) Excluding transmitting apparatus and television image apparatus using processes other than magnetic . 29 . 5 . 79 Official Journal of the European Communities No L 131 /25 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 01.01-11 01.01-15 01.01-19 01.01-30 01.01-50 01.02-11 01.02-31 01.02-32 01.02-33 01.02-35 01.02-38 01.02-39 01.02-90 01.03-11 01.03-15 01.03-16 01.03-18 01.03-90 01.01 A I II III B C 01.02 A I II a b B 01.03 A I II a b B EUR EUR EUR k EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /26 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Faellesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 01.04 A 01.04-11 a EUR 01.04-13 b II  BNL  DK  GB I IRL 01.04-21 a EUR 01.04-23 b EUR 01.04-90 B 01.05 A EUR 01.05-20 I EUR 01.05-30 II EUR 01.05-91 I EUR 01.05-93 II EUR 01.05-95 III EUR 01.05-97 IV EUR 01.05-98 v 01.06 EUR 01.06-10 A EUR 01.06-30 B C EUR 01.06-91 EUR 01.06-99 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /27 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 02.01-01 02.01-02 02.01-03 02.01-06 02.01-07 02.01-08 02.01-09 02.01-11 02.01-12 02.01-13 02.01-14 02.01-15 02.01-16 02.01-18 02.01-19 02.01-22 , 02.01-24 02.01 A I II a · 1 aa bb 2 aa bb 3 aa bb 4 aa bb b 1 2 3 4 aa bb ii EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /28 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 02.01-25 02.01-27 02.01-31 02.01-32 02.01-35 02.01-36 02.01-37 02.01-38 02.01-42 02.01-43 02.01-44 02.01-46 02.01-49 02.01-52 02.01-53 02.01-54 02.01-55 02.01-57 02.01-63 02.01 A lib 4 bb 22 33 III a 1 2 3 4 5 6 aa bb b IV B I II a b EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL GB I 29 . 5 . 79 Official Journal of the European Communities No L 131 /29 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 02.01-65 02.01-69 02.01-78 02.01-82 02.01-84 02.01-85 02.01-88 02.01-92 02.01-94 02.01-99 02.02-01 02.02-03 02.02-05 02.02-06 02.02-07 02.02-08 02.02-11 02.02-14 02.02-17 02.02-18 02.02-50 02.01 B lib 1 2 c 1 2 3 4 5 6 7 d 02.02 A I a b c II a b c III a b IV v B I II a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D - - GB I IRL No L 131 /30 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 02.02-61 02.02-62 02.02-63 02.02-64 02.02-66 02.02-68 02.02-69 02.02-71 02.02-73 02.02-75 02.02-81 02.02-83 02.02-85 02.02-86 02.02-89 02.02-90 02.03-10 02.03-90 02.04-10 02.04-30 02.04-92 02.04-98 02.02 B II Ã ± 1 2 3 4 5 b c d 1 2 3 e 1 2 aa bb 3 f C 02.03 A B 02.04 A B C I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR . EUR EUR EUR EUR EUR EUR EUR ¢ 29 . 5 . 79 Official Journal of the European Communities No L 131 / 31 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza- " tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 02.05-01 02.05-20 02.05-30 02.05-50 02.06-01 02.06- 11 02.06-13 02.06-16 02.06-18 02.06-31 02.06-33 02.06-35 02.06-37 02.06-39 02.06-41 02.06-43 02.06-46 02.06-48 02.06-51 02.06-53 02.05 A I II B C 02.06 A B I a 1 2 aa bb cc 3 4 5 6 7 b 1 2 aa bb cc 3 aa bb 4 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /32 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i F 11 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 02.06-55 02.06-57 02.06-61 02.06-63 02.06-65 02.06-67 02.06-71 02.06-73 02.06-81 02.06-83 02.06-85 02.06-86 02.06-87 02.06-88 02.06-89 02.06-92 02.06-94 02.06-96 02.06-98 02.06 B I b 4 aa bb 5 aa bb 6 aa bb 7 aa bb II a b c d e f g C I a 1 2 b II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL DK F GB I 29 . 5 . 79 Official Journal of the European Communities No L 131 /33 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 03.01-01 03.01-02 03.01-03 03.01-04 03.01-05 03.01-06 03.01-07 03.01-08 03.01-09 03.01-13 03.01-15 03.01-16 03.01-21 03.01-23 03.01-24 03.01-25 03.01 A I a b c d II III IV B I a 1 aa bb 2 aa bb b 1 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - No L 131 /34 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT . Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D [ DK I F I GB I I I IRL A B 1 2 3 4 03.01-26 03.01-27 03.01-28 03.01-29 03.01-31 03.01-31 03.01-31 03.01-31 03.01-33 03.01-33 03.01-33 03.01-33 03.01-33 03.01-33 03.01-33 03.01-33 03.01-34 03.01-36 03.01-37 03.01-38 03.01 Bib 1 2 c 1 aa 11 aaa bbb 22 33 bb 11 aaa bbb 22 33 cc 11 aaa bbb 22 33 2 d 1 2 EUR - EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /35 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I C-B I I j IRL A B 1 2 3 4 03.01-41 03.01-42 03.01-43 03.01-44 03.01-45 03.0*1-47 03.01-48 03.01-49 03.01-51 03.01-52 03.01-53 03.01-55 03.01-56 03.01.-57 03.01-58 03.01-59 03.01-61 03.01-63 03.01-64 03.01-65 03.01 BÃ ­ e f 1 2 g h 1 2 ij 1 2 k 1 2 1 1 2 m 1 aa bb 2 aa bb n 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /36 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie. NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 03.01-66 03.01-67 03.01-68 03.01-69 03.01-71 03.01-73 03.01-75 03.01-76 03.01-81 03.01-85 03.01-91 03.01-92 03.01-93 03.01-94 03.01-95 03.01-96 03.01-97 03.01-98 03.01-99 03.02-01 03.01 BÃ ­ 0 1 2 P 1 2 q II a b 1 2 3 4 5 6 7 C 03.02 A I a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 37 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B ] 2 3 4 03.02-03 03.02-05 03.02-07 03.02-15 03.02-17 03.02-18 03.02-19 03.02-21 03.02-25 03.02-28 03.02-28 03.02-31 03.02-33 03.02-39 03.02-39 03.02-39 03.02-60 03.02-70 03.03-12 03.03-21 03.03-23 03.03-29 03.03-41 03.02 A I b c d e f II a b c d B I II III IV v c D 03.03 A I II a b 1 2 III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /38 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 03.03-43 03.03-43 03.03-43 03.03-43 03.03-50 03.03-61 03.03-63 03.03-65 03.03-66 03.03-68 03.03-68 03.03-68 03.03-68 03.03-68 03.03-68 03.03-68 03.03 A IV Ã ± b 1 2 c V B I a b II III IV a 1 aa bb 2 3 4 b 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /39 i NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 04.01-11 04.01-11 04.01-21 04.01-25 04.01-25 04.01-31 04.01-35 04.01-35 04.01-80 04.01-80 04.01-80 04.02-11 04.02-21 04.02-23 04.02-28 04.02-29 04.02-31 04.01 A I a b II a 1 2 b 1 2 B I II III 04.02 A I II a 1 2 3 4 b 1 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /40 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . I FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn eller nationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n c duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 04.02-33 04.02-38 04.02-39 04.02-42 04.02-45 04.02-47 04.02-49 04.02-50 04.02-61 04.02-61 04.02-69 04.02-71 04.02-73 04.02-79 04.02-81 04.02-92 04.02-99 04.03-10 04.03-90 04.02 A II b 2 3 4 III a 1 2 b 1 2 B I a b 1 aa bb cc 2 aa bb cc II a b 1 2 04.03 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' 29 . 5 . 79 Official Journal of the European Communities No L 131 /41 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB j I I IRL A B 1 2 3 4 04.04-01 04.04-01 04.04-09 04.04-09 04.04-09 04.04-19 04.04-20 04.04-30 04.04-40 04.04-40 04.04-40 04.04-40 04.04-52 04.04-57 04.04-59 04.04-61 04.04-61 04.04 A I a 1 2 b 1 aa bb 2 II B C D I II a 1 2 b E I a b 1 aa bb EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /42 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 04.04-63 04.04-65 04.04-67 04.04-68 04.04-77 04.04-81 04.04-83 04.04-84 04.04-85 04.04-87 04.04-88 04.04-89 04.04-92 04.04-93 04.04-94 04.04-96 04.04-98 ' 04.04-99 04.05-01 04.05-09 04.04 E I b 2 aa bb 3 4 5 L 1 2 II a b 04.05 A I a 1 2 b EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR  º 29 . 5 . 79 Official Journal of the European Communities No L 131 /43 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 04.05 AI b 04.05-14 EUR 04.05-16 EUR 04.05-18 II B EUR 04.05-31 a 1 EUR 04.05-39 2 b 1 EUR 04.05-51 EUR 04.05-53 2 EUR 04.05-55 3 EUR 04.05-70 II EUR 04.06-00 04.06 - BNL D DK - GB I IRL 04.07-00 04.07 . EUR No L 131 /44 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 05.01-00 05.01 05.02 EUR 05.02-01 EUR 05.02-09 EUR 05.02-50 05.03 EUR 05.03-10 A EUR 05.03-90 B EUR 05.04-00 05.04 EUR 05.05-00 05.05 05.07 EUR 05.07-31 1 EUR 05.07-39 II EUR 05.07-80 B EUR 05.08-00 05.08 EUR 05.09-00 05.09 EUR 05.12-00 05.12 05.13 EUR 05.13-10 Ã  EUR 05.13-90 B EUR 05.14-00 05.14 05.15 EUR 05.15-20 A EUR 05.15-91 EUR 05.15-99 EUR 29. 5 . 79 Official Journal of the European Communities NoL 131 /45 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D [ DK j F I GB ( I | IRL A B 1 2 3 4 06.01-11 06.01-13 06.01-15 06.01-17 06.01-19 06.01-31 06.01-39 06.02-10 06.02-19 06.02-30 06.02-40 ' 06.02-51 06.02-55 06.02-60 06.02-71 06.02-75 06.02-79 06.02-92 06.02-95 , 06.02-98 06.03-01 06.03-05 06.01 A B I II 06.02 A I II B C D 06.03 A I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D DK - GB I IRL F : 06.02 ex D EUR : 06.02-75 (") EUR : ex 06.03 AI f') No L 131 /46 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 06.03 A 06.03-09 II EUR EUR : ex 06.03 A II (") 06.03-51 EUR 06.03-55 EUR 06.03-59 EUR 06.03-90 B 06.04 EUR 06.04-20 A EUR EUR : 06.04-20 06.04-40 I  BNL D DK F GB I IRL EUR : ex 06.04 B I (") 06.04-50 II EUR 06.04-90 III EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /47 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL j D i DK I F i GB j i j IRL A B 1 2 3 4 07.01 1:07.01 * A 07.01-1 1 I II  BNL  DK F  I IRL 07.01-13 a - BNL - - - GB I IRL 07.01-15 b III    DK  GB I IRL 07.01-17 a - BNL - - - - I IRL 07.01-19 b B  '      I IRL 07.01-21 I a EUR 07.01-22 b EUR 07.01-23 II , III EUR 07.01-26 EUR 07.01-27 EUR 07.01-29 c D EUR 07.01-31 a  BNL D DK  GB I IRL 07.01-33 b II  BNL D DK  GB I IRL 07.01-34 EUR 07.01-36 EUR 07.01-37 E F EUR 07.01-41 a  EUR 07.01-43 b EUR No L 131 /48 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity . restrictions NIMEXE n0 du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK F I GB j i I IRL A B 1 2 3 4 07.01 F II 07.01-45 a - BNL D DK - GB I IRL 07.01-47 b - BNL D DK - GB I IRL 07.01-49 III G T EUR 07.01-51 1 a EUR 07.01-53 b EUR 07.01-54 II EUR 07.01-56 III EUR 07.01-59 IV H EUR F : 07.01 ex H * 07.01-62 EUR 07.01-63 EUR 07.01-66 EUR 07.01-67 EUR 07.01-68 U EUR 07.01-71 K EUR 07.01-73 L M  BNL D DK  GB I IRL 07.01-75 I - - D DK - GB I - 07.01-77 II N   D   GB I  07.01-78 I EUR 07.01-79 II EUR 07.01-80 0 P T EUR 07.01-81 I a EUR 07.01-82 b EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /49 Pos . i Fl 1 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 07.01 P 07.01-83 II Q EUR D7.01-84 I EUR 07.01-85 II EUR 07.01-86 III EUR 07.01-89 IV EUR 07.01-91 R EUR 07.01-93 S T EUR 07.01-94 EUR 07.01-96 EUR 07.01-98 EUR 07.01-99 07.02 EUR 07.02-10 A B EUR F : 07.02 ex B * 07.02-20 EUR 07.02-30 EUR 07.02-40 EUR 07.02-50 - BNL D - F GB I IRL 07.02-80 07.03 A EUR F : 07.03 A ::" 07.03-11 . I EUR 07.03-13 II EUR 07.03-15 B EUR 07.03-30 C EUR 07.03-50 D EUR 07.03-75 E EUR F : 07.03 E 07.03-91 F EUR F : 07.03 F * No L 131 /50 Official Journal of the European Communities 29 . 5 . 79 Pos . i FÃ T FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn eller nationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 07.04 07.04-10 07.04-30 A B EUR EUR F : 07.04 A 07.04-50 - BNL D - - GB I IRL 07.04-60 EUR 07.04-80 07.05 A I EUR F : 07.05 A I * 07.05-21 EUR 07.05-25 EUR 07.05-30 II III EUR F : 07.05 A II * 07.05-51 EUR 07.05-59 B EUR 07.05-61 I EUR 07.05-65 EUR 07.05-70 II III EUR 07.05-93 EUR 07.05-99 07.06 EUR 07.06-30 A EUR 07.06-90 B EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /51 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n0 duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB  IRL A B 1 2 3 4 08.01 08.01-10 A D EUR I : ex 08.01 A » 08.01-31 D  BNL D DK    IRL 08.01-35 - BNL D DK F - - IRL 08.01-50 C - BNL D DK - GB I IRL 08.01-60 D E EUR ' 08.01-71 EUR 08.01-75 EUR 08.01-77 F EUR 08.01-80 G EUR 08.01-99 H 08.02 A I a EUR ¢ 08.02-02 EUR 08.02-03 EUR 08.02-05 b EUR 08.02-06 EUR 08.02-07 EUR 08.02-09 EUR 08.02-12 C EUR 08.02-13 EUR 08.02-15 d EUR 08.02-16 EUR 08.02-17 EUR No L 131 /52 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Fxllesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 08.02 A Id 08.02-19 II EUR 08.02-24 a EUR 08.02-27 08.02-29 b B EUR EUR 08.02-31 EUR 08.02-32 EUR 08.02-34. EUR 08.02-37 EUR 08.02-50 C EUR 08.02-70 D EUR 08.02-90 E 08.03 EUR 08.03-10 A EUR 08.03-30 B 08.04 A EUR I : ex 08.03 B * 08.04-21 a   D DK  GB I IRL 08.04-23 b II   D DK  GB I IRL 08.04-25 a EUR 08.04-27 b B EUR I : ex 08.04 B * 08.04-30 I EUR 08.04-30 II EUR V 29 . 5 . 79 Official Journal of the European Communities No L 131 / 53 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 08.05-11 08.05-19 08.05-31 08.05-35 08.05-50 08.05-70 08.05-80 08.05-85 08.05-91 08.05-93 08.05-97 08.06-11 08.06-13 08.06-15 08.06-17 08.06-32 08.06-33 08.06-35 08.06-37 08.06-38 08.06-50 08.07-10 08.05 A I II B C D E F G 08.06 A I II a b c B I II a b c d C 08.07 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D DK GB I IRL No L 131 /54 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 08.07 08.07-32 B C EUR 08.07-51 I EUR 08.07-55 II D EUR 08.07-71 I EUR 08.07-75 II EUR 08.07-90 08.08-11 E 08.08 A I EUR EUR 08.08-15 II EUR 08.08-31 B EUR 08.08-35 C D EUR 08.08-41 EUR 08.08-49 EUR 08.08-50 E EUR 08.08-90 F 08.09 EUR 08.09-10 - BNL D DK - GB I IRL 08.09-90 08.10 A EUR F : 08.10 ex A 08.10-11 EUR 08.10-18 EUR 08.10-80 B 08.11 EUR F : 08.10 ex B 08.11-10 A EUR F : 08.11 A 29 . 5 . 79 Official Journal of the European Communities No L 131 /55 Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC Liberation commune LIBÃ RATION , NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 08.11 08.11-30 B EUR F : 08.1 1 B 08.11-50 C EUR 08.11-60 D E EUR F : 08.11 D F : 08.11 ex E 08.11-91 EUR 08.11-95 EUR 08.11-99 08.12 EUR 08.12-10 A EUR 08.12-20 B EUR 08.12-30 C EUR 08.12-40 D EUR 08.12-50 E F I EUR 08.12-61 EUR F : 08.12 F I ^ 08.12-65 II EUR F : 08.12 F II 08.12-80 G EUR F:08.12G * 08.13-00 08.13 EUR No L 131 / 56 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BN L I D I DK I F I GB I I | IRL A B 1 2 3 4 09.01-11 09.01-13 09.01-15 09.01-17 09.01-30 09.01-90 09.02-10 09.02-90 09.03-00 09.04-11 09.04-11 09.04-13 09.04-15 09.04-19 09.04-60 09.04-70 09.05-00 09.06-20 09.01 A I a b II a b B C 09.02 A B 09.03 09.04 A I a b II a b c B I II 09.05 09.06 A EUR EUR ' EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 57 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 09.06 09.06-90 B EUR 09.07-00 09.07 09.08 A EUR 09.08-11 I II EUR 09.08-13 a b EUR 09.08-16 EUR 09.08-18 R EUR 09.08-60 I EUR 09.08-70 II EUR 09.08-80 III 09.09 A EUR 09.09-11 I EUR 09.09-13 II III EUR 09.09-15 a b EUR 09.09-17 1 EUR , 09.09-18 2 D EUR 09.09-51 I EUR 09.09-55 II EUR 09.09-57 III EUR No L 131 /58 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 09.10-12 09.10-14 09.10-15 09.10-20 09.10-31 09.10-35 09.10-50 09.10-60 09.10-71 09.10-76 09.10-78 09.10 A I a b II B C I II D E F I II a b EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5, 79 Official Journal of the European Communities No L 131 /59 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I [ IRL A B 1 2 3 4 10.01-11 10.01-19 10.01-51 10.01-59 10.02-00 10.03-10 10.03-90 10.04-10 10.04-90 10.05-10 10.05-92 10.06-21 10.06-23 10.06-25 10.06-27 10.06-41 10.06-43 10.01 A B 10.02 10.03 10.04 10.05 A B 10.06 A I a b II a b B I a b EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /60 Official Journal of the European Communities 29 . 5 . 79 Pos . i Fil FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 10.06 B II 10.06-45 1 EUR 10.06-47 b EUR 10.06-50 C 10.07 EUR 10.07-10 A EUR 10.07-91 B EUR 10.07-95 C D EUR 10.07-96 EUR 10.07-99 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /61 NIMEXE Pos . i F l' I FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 11.01-20 11.01-51 11.01-53 11.01-55 11.01-61 11.01-69 11.01-92 11.01-99 11.02-01 11.02-03 11.02-05 11.02-07 11.02-09 11.02-12 11.02-14 11.02-16 11.02-18 11.02-19 11.02-21 11.02-23 11.01 A B C D E I II F G 11.02 A I a b II III IV v a 1 2 b VI VII B I a 1 2 aa EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /62 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 11.02-25 11.02-28 11.02-29 11.02-32 11.02-34 11.02-35 11.02-39 11.02-41 11.02-43 11.02-45 11.02-47 11.02-48 11.02-49 11.02-52 11.02-54 11.02-55 11.02-56 11.02-58 11.02-59 11.02-61 11.02-63 11.02-65 11.02-67 1 1 . 02 B 1 a 2 bb b 1 2 11 a b c d C I II III IV v VI D I II III IV v VI E I a 1 2 b 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /63 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 1 1.02 E II 11.02-72 a EUR 11.02-74 b EUR 11.02-75 c d EUR 11.02-76 1 EUR 11.02-79 2 F . EUR 11.02-81 I EUR 11.02-82 II EUR 11.02-87 III EUR 11.02-88 IV EUR 11.02-91 v EUR 11.02-92 VI EUR 11.02-93 VII G EUR 11.02-95 I EUR 11.02-98 II 11.04 EUR 11.04-01 A O EUR 11.04-10 D I EUR 11.04-90 II c EUR 11.04-91 I II EUR 11.04-99 a EUR 11.04-99 b EUR 11.05-00 11.05  BNL  DK F GB I IRL No L 131 /64 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 11.07 A 11.07-10 a EUR 11.07-10 b II EUR 11.07-30 a EUR 11.07-30 b EUR 11.07-60 B 11.08 A EUR 11.08-11 I EUR 11.08-20 II EUR 11.08-30 III EUR 11.08-40 IV EUR 11.08-50 11.08-80 v B EUR EUR 11.09-00 11.09 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /65 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D j DK j F I GB I ] j IRL A B 1 2 3 4 12.01-12 12.01-14 12.01-19 12.01-31 12.01-35 12.01-42 12.01-44 12.01-46 12.01-48 12.01-52 12.01-54 12.01-56 12.01-58 12.01-62 12.01-64 12.01-66 12.01-68 12.01-98 12.02-10 12.02-90 12.03-11 12.03-19 12.03-20 12.01 A B 12.02 A B 12.03 A B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 1 : 12.01 F : 12.01 A * F : 12.03 * No L 131 /66 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 12.03-21 12.Q3-29 12.03-32 12.03-34 12.03-36 12.03-41 12.03-42 12.03-43 12.03-45 12.03-47 12.03-48 12.03-51 12.03-52 12.03-53 12.03-54 12.03-56 12.03-61 12.03-63 12.03-65 12.03-69 12.03-81 12.03-84 12.03-86 12.03-89 12.03 C I II III D E EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - 29 . 5 . 79 Official Journal of the European Communities No L 131 /67 NIMEXE Pos . ¡ F l' i' FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL ( D I DK I F I GB I I | IRL A B 1 2 3 4 12.04-11 12.04-15 12.04-30 12.06-10 12.06-90 12.07-10 12.07-30 12.07-50 12.07-61 12.07-65 12.07-98 12.08-01 12.08-10 12.08-31 12.08-39 12.08-50 12.08-90 12.09-00 12.10-10 12.10-91 12.10-99 12.04 A I II B 12.06 12.07 A B C D 12.08 A B C I II D E 12.09 12.10 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - D DK - GB I IRL No L 131 /68 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 13.02-30 13.02-91 13.02-93 13.02-95 13.02-99 13.03-11 13.03-12 13.03-13 13.03-14 13.03-15 13.03-16 13.03-17 13.03-18 13.03-19 13.03-31 13.03-39 13.03-51 13.03-55 13.03-59 13.02 A B 13.03 A I II III IV V VI VII VIII a b B I II C I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 13.03 B 29 . 5 . 79 Official Journal of the European Communities No L 131 /69 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n^duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 14.01 X A 14.01-11 I EUR 14.01-19 II EUR 14.01-70 B C EUR 14.01-91 EUR 14.01-93 EUR 14.01-95 EUR 14.01-99 14.02 EUR 14.02-30 EUR 14.02-90 EUR 14.03-00 14.03 EUR 14.05-00 14.05 EUR No L 131 /70 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D J DK [ F I GB I I | IRL A B 1 2 3 4 15.01-11 15.01-19 15.01-30 15.02-10 15.02-60 15.02-70 15.02-80 15.03-11 15.03-19 15.03-91 15.03-99 15.04-11 15.04-19 15.04-51 15.04-55 15.04-59 15.05-10 15.05-90 15.06-00 15.01 A I II B 15.02 A B I II III 15.03 A I II B C 15.04 A I II B C 15.05 A B 15.06 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR . EUR EUR EUR EUR EUR EUR EUR i 29 . 5 . 79 Official Journal of the European Communities No L 131 /71 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 15.07-05 15.07-09 15.07-11 15.07-12 15.07-13 15.07-14 15.07-15 15.07-17 15.07-19 15.07-22 15.07-26 15.07-27 15.07-28 15.07-29 15.07-31 15.07-39 15.07-51 15.07-54 15.07-57 15.07-58 15.07 A 1 a b c II a b B C I II D I a 1 2 3 b 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' No L 131 /72 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BN L I D I DK I F I GB I I | IRL A B 1 2 3 4 15.07-61 15.07-63 15.07-65 15.07-72 15.07-73 15.07-74 15.07-75 15.07-76 15.07-77 15.07-78 15.07-79 15.07-82 15.07-85 15.07-86 15.07-87 15.07-88 1 5.07-89 15.07-92 15.07-93 15.07-94 15.07-98 15.08-00 15.10-10 15.07 D II a 1 2 b 1 2 aa bb 15.08 15.10 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /73 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 15.10-30 15.10-51 15.10-55 15.10-70 15.11-10 15.11-90 15.12-10 15.12-92 15.12-94 15.12-95 15.13-10 15.13-90 15.15-01 15.15-10 15.15-90 15.16-10 15.16-90 15.17-10 15.10 B c D 15.11 A B 15.12 A B 15.13 15.15 A B I II 15.16 A B 15.17 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 /74 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires v N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 15.17 B 15.17-20 a EUR 15.17-30 b II a EUR 15.17-40 EUR 15.17-50 b EUR 29 . 5 . 79 No L 131 /75Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB | I j IRL A B 1 2 3 4 16.01-10 16.01-92 16.01-98 16.02-11 16.02-19 16.02-22 16.02-23 16.02-24 . 16.02-25 16.02-26 16.02-31 16.02-33 16.02-37 16.02-38 16.02-42 16.02-49 16.02-52 16.02-53 16.01 A B I II 16.02 A I II B I a b c II III a 1 2 aa 11 22 33 bb cc b 1 aa bb EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - F : ex 16.01 * F : 16.02 A I * F : 16.02 A ex II » F : 16.02 B II » F : 16.02 B III ex b * No L 131 /76 Official Journal of the European Communities 29, 5 . 79 Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT NATIONALE LIBERALISIERUNG Gemeinschaftliche oder nationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Liberalisie ­ rung CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GOT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 16.02 B III b 2 16.02-55 16.02-59 aa bb EUR EUR 16.03 A 16.03-11 16.03-19 16.03-30 16.03-50 EUR EUR EUR EURC 16.04 A I II EUR EUR EUR EUR EUR BNL BNL DK DK GB GB IRL IRL D D 16.04-11 16.04-19 16.04-30 16.04-51 16.04-59 16.04-71 16.04-75 16.04-82 16.04-83 16.04-85 16.04-92 16.04-94 16.04-98 B C I II D E F G I II EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /77 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des G2T Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 16.05-20 16.05-30 16.05-50 16.05 A B EUR EUR EUR F : 16.05 ex B No L 131 /78 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTr FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D ¡ DK I F j GB I 1 I IRL A B 1 2 3 4 17.01-10 17.01-71 17.01-99 17.02-11 17.02-18 17.02-21 17.02-25 17.02-27 17.02-29 17.02-31 17.02-31 17.02-41 17.02-49 17.02-50 17.02-60 17.03-00 17.04-10 17.04-30 17.04-30 17.01 A B I II 17.02 A 1 II B I a b II a b C I II D I II E F 17.03 17.04 , A B I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D DK GB I IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /79 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D j DK I F f GB I I | IRL A B 1 2 3 4 17.04-35 17.04-41 17.04-51 17.04-52 17.04-53 . 17.04-54 17.04-55 17.04-59 17.04-51 17.04-52 17.04-53 17.04-54 17.04-55 17.04-59 17.04-54 17.04-52 17.04-53 17.04-54 17.04-55 17.04-59 17.04-51 17.04-52 17.04-53 17.04 C D I a b 1 2 3 aa bb EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 80 29 . 5 . 79Official Journal of the European Communities Pos . i FTT Fadles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB j I IRL A B 1 2 3 4 17.04 D 1 b 3 bb 17.04-54 EUR 17.04-55 EUR 17.04-59 A EUR 17.04-51 "t EUR 17.04-52 EUR 17.04-53 EUR 17.04-54 EUR 17.04-55 EUR 17.04-59 5 EUR 17.04-51 EUR 17.04-52 EUR 17.04-53 EUR 17.04-54 EUR 17.04-55 EUR 17.04-59 L EUR 17.04-51 D EUR 17.04-52 EUR 17.04-53 EUR 17.04-54 EUR 17.04-55 EUR 17.04-59 7 EUR 17.04-51 EUR 17.04-52 EUR 17.04-53 EUR 17.04-54 EUR 17.04-55 EUR 17.04-59 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 81 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 17.04-51 17.04-52 17.04-53 17.04-54 17.04-55 17.04-59 17.04-61 17.04-91 17.04-94 17.04-95 17.04-99 17.04-91 17.04-94 17.04-95 17.04-99 17.04-91 ' 17.04-94 17.04-95 17.04-99 17.04-91 17.04-94 17.04-95 17.04-99 17.04 D lb 8 II a b 1 2 3 4 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR Ã UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR I No L 131 / 82 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F J GB I I | IRL A B 1 2 3 4 18.01-00 18.02-00 18.03-10 18.03-30 18.04-00 18.05-00 18.06-12 18.06-14 18.06-18 18.06-54 18.06-54 18.06-56 18.06-63 18.06-65 18.06-70 18.06-81 18.06-85 18.06-89 18.06-63 18.06-65 18.01 18.02 18.03 18.04 18.05 18.06 A 1 II III B I II a b C I II a 1 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /83 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 18.06-70 18.06-81 18.06-85 18.06-89 18.06-63 18.06-65 18.06-70 18.06-81 18.06-85 18.06-89 18.06-63 18.06-65 18,06-70 18.06-81 18.06-85 18.06-89 18.06-63 18.06-65 18.06-70 18.06-81 18.06-85 18.06-89 4 18.06-63 18.06-65 18.06-70 18.06-81 18.06 C II a 1 2 b 1 2 3 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' No L 131 /84 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune v LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 18.06-85 18.06-89 18.06-63 18.06-65 18.06-70 18.06-81 18.06-85 18.06-89 18.06-99 18.06-99 18.06-99 18.06-99 18.06-99 18.06-99 18.06-99 18.06-99 18.06-99 18.06 C 11 b 3 4 D I a b II a 1 2 b 1 2 aa bb c 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR &lt; 29 . 5 . 79 Official Journal of the European Communities No L 131 /85 NIMÃ XE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common ortnationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 19.02-10 19.02-10 19.02-20 19.02-30 19.02-30 19.02-30 19.02-30 19.02-30 19.02-30 19.02-30 19.02-30 19.02-30 19.02-50 19.02-50 19.02-50 19.02-50 19.02-50 19.02-90 19.02 A I II B I II a 1 aa bb 11 22 2 aa bb 3 aa bb 4 aa bb 5 aa bb 6 aa bb 7 b 1 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR / No L 131 / 86 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des G2T Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL , A B 1 2 3 4 19.02-90 19.03-10 19.03-90 19.03-90 19.04-00 19.05-10 19.05-30 19.05-90 19.07-10 19.07-20 19.07-50 19.07-90 19.07-90 19.08-10 19.08-10 19.08-10 19.08-21 19.08-21 19.02 B II b 2 19.03 A B I II 19.04 19.05 A B C 19.07 A B C D I II 19.08 A I II III B I a b II a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 19.03 * 29 . 5 . 79 Official Journal of the European Communities No L 131 / 87 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 19.08-31 19.08-39 19.08-41 19.08-49 19.08-41 19.08-49 19.08-41 19.08-49 19.08-41 19.08-49 19.08-41 19.08-49 19.08-41 19.08-49 19.08-51 19.08-59 19.08-51 19.08-59 19.08 B II a b 1 2 c 1 2 d 1 2 III a 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR NoL 131 / 88 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Comrtiunity quantity restrictions n " du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 19.08-61 19.08-69 19.08-61 19.08-69 19.08-61 19.08-69 19.08-61 19.08-69 19.08-71 19.08-79 19.08-71 19.08-79 19.08-81 19.08-85 19.08-89 19.08-81 19.08-85 19.08-89 19.08 B III b 1 2 c 1 2 IV a 1 2 b 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 89 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 19.08 B V a 19.08-71 EUR 19.08-79 b EUR 19.08-81 EUR 19.08-85 EUR 19.08-89 EUR No L 131 /90 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr.desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie '' Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 20.01 F : 20.01 20.01-10 A EUR 20.01-90 B 20.02 EUR (a) 20.02-10 A EUR F : 20.02 A 20.02-20 B EUR F : 20.02 B * 20.02-30 C EUR F : 20.02 ex C 20.02-40 D EUR F : 20.02 D 20.02-50 E EUR - 20.02-60 F G EUR F : 20.02 F * 20.02-91 EUR 20.02-95 EUR 20.02-98 H 20.03 EUR (a) F : 20.02 H * 20.03-00 A EUR F : ex 20.03 * 20.03-00 B 20.04 EUR F : 20.04 20.04-10 A D EUR 20.04-90 I EUR 20.04-90 II 20.05 A EUR F : 20.05 A 20.05-21 I EUR 20.05-29 II B EUR F : 20.05 B 20.05-31 I EUR 20.05-31 II EUR ( a)  andre varer , med undtagelse af varer med indhold af kartofler .  andere, ausgenommen Zubereitungen , die Kartoffeln enthalten .  other, other than preparations containing potatoes .  autres , Ã l'exclusion des prÃ ©parations contenant des pommes de terre .  altri , eccetto preparazioni contenenti patate .  andere, met uitzondering van bereidingen bevattende aardappelen . 29 . 5 . 79 Official Journal of the European Communities No L 131 /91 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or national « surveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE . Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I ] IRL A B 1 2 3 4 20.05-39 20.05-41 20.05-41 20.05-41 20.05-49 20.06-01 20.06-03 20.06-05 20.06-07 20.06-09 20.06-11 20.06-13 20.06-15 20.06-17 20.06-18 20.06-19 20.06-21 20.05 B III c I a b II III 20.06 A I II B I a b 1 aa bb 2 aa bb c 1 2 d 1 aa bb 2 aa EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 20.05 ex C No L 131 /92 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions v n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL j D I DK I F I GB I 1 I IRL A B 1 2 3 4 20.06-23 20.06-25 20.06-27 20.06-28 20.06-29 20.06-31 20.06-33 20.06-35 20.06-37 20.06-38 20.06-39 20.06-41 20.06-43 20.06-45 20.06-47 20.06-48 20.06-50 20.06-51 20.06-53 20.06-55 20.06-57 20.06 B I d 2 bb e 1 2 f 1 2 II a 1 2 3 4 5 aa bb 6 aa bb 7 aa bb 8 9 aa bb b 1 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 20.06 B II ex a F : 20.06 B II ex b 29 . 5 . 79 Official Journal of the European Communities No L 131 /93 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 20.06-58 20.06-61 20.06-63 20.06-65 20.06-67 20.06-68 20.06-69 20.06-76 20.06-77 ' 20.06-78 20.06-81 20.06-82 20.06-83 20.06-84 20.06-87 20.06-88 20,06-91 20.06-93 20.06-94 20.06-95 - 20.06-96 20.06-99 20.06 B II b 2 3 4 5 aa bb 6 aa bb 7 aa bb 8 9 aa bb c 1 aa bb cc dd ee 2 aa bb EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 20.06 B II ex c No L 131 /94 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative - comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 20.07 EUR (a) A 20.07-01 1 a EUR F : 20.07 Ala 20.07-01 b 1 EUR F : 20.07 Alb 1 20.07-01 2 II EUR F : 20.07 A II 20.07-06 a b 1 EUR 20.07-06 EUR 20.07-06 20.07-07 2 III a EUR BNL D DK F GB IRL F : 20.07 A ex IIP 20.07-08  BNL D DK F GB  IRL 20.07-09 b EUR 20.07-12 1 BNL P DK F GB IRL 20.07-13 - BNL D DK F GB  IRL 20.07-14 EUR 20.07-16 _ BNL D DK F GB  IRL 20.07-17 - BNL D DK F GB  IRL 20.07-18 B I a 1 aa EUR F : 20.07 B ex I (a )  med undtagelse af safter af andre citrusfrugter end grapefrugter.  ausgenommen SÃ ¤fte aus anderen ZitrusfrÃ ¼chten als Pampelmusen .  other than juices of other citrus fruits than grapefruit.  Ã l'exclusion des jus d'agrumes autres que de pamplemousses .  eccetto succhi di agrumi altri che di pompelmi .  met uitzondering van sappen van andere citrusvruchten dan pompelmoezen . 29 . 5 . 79 No L 131 /95Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" Ã §lu TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 20.07 BÃ  a laa 20.07-19 11 EUR 20.07-19 22 bb EUR 20.07-21 11 EUR 20.07-21 22 2 aa EUR 20.07-23 EUR 20.07-23 bb EUR 20.07-25 3 b 1 aa EUR 20.07-28 11 EUR 20.07-28 22 bb EUR , 20.07-31 11 EUR 20.07-31 22 2 aa EUR 20.07-34 EUR 20.07-34 bb EUR 20.07-34 cc 3 aa EUR 20.07-36 EUR 20.07-36 bb EUR 20.07-36 20.07-37 cc 4 aa EUR EUR 20.07-37 20.07-41 bb II a EUR B D DK F GB IRL F : 20.07 B ex IP 29 . 5 . 79No L 131 /96 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 20.07 B II a 20.07-43 2 3 aa - B D DK F GB - IRL 20.07-47  B D DK F GB  IRL - 20.07-47 bb A - B D DK F GB - IRL 20.07-48 aa EUR 20.07-48 bb 5 aa EUR 20.07-49 EUR 20.07-49 bb 6 aa EUR 20.07-52 EUR 20.07-52 bb 7 aa EUR 20.07-54 11 - B D DK F GB - IRL 20.07-54 22 bb  B D DK F GB  IRL 20.07-56 11 - B D DK F GB - IRL 20.07-56 22 b  B D DK F GB  IRL 20.07-58 1 aa BNL D DK F GB IRL 20.07-58 bb 2 aa - BNL D DK F GB - IRL 20.07-59  BNL D DK F GB _ IRL 20.07-59 bb 1 - BNL D DK F GB - IRL 20.07-62 J aa _ BNL D DK F GB  IRL 20.07-62 bb - BNL D DK F GB - IRL 20.07-62 cc - BNL D DK F GB - IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /97 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen , CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 20.07-63 20.07 B II b 4 aa BNL D DK F GB IRL 20.07-63 bb  BNL D DK F GB - IRL 20.07-63 cc 5 aa - BNL D DK F GB - IRL 20.07-64 EUR 20.07-64 bb EUR 20.07-64 20.07-65 cc 6 aa EUR EUR 20.07-65 bb EUR 20.07-65 cc 7 aa EUR 20.07-69 EUR 20.07-69 bb EUR 20.07-69 cc 8 aa EUR 20.07-71 U - BNL D DK F GB - IRL 20.07-71 22 - BNL D DK F GB - IRL 20.07-71 33 bb  BNL D DK F GB  IRL 20.07-79 11 - BNL D DK F GB - IRL 20.07-79 22 - BNL D DK F GB - IRL 20.07-79 33 - BNL D DK F GB - IRL No L 131 /98 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen GCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n0 duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB [ I | IRL A B 1 2 3 4 21.02-11 21.02-15 21.02-19 21.02-30 21.02-40 21.02-40 21.02-50 21.02-50 21.03-11 21.03-15 21.03-30 21.04-05 21.04-10 21.04-40 21.05-10 21.05-30 21.06-11 21.06-15 21.02 A B C I II D I II 21.03 A I II B 21.04 A B 21.05 A B 21.06 A I II a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D DK GB I IRL F:21.02A * 29 . 5 . 79 Official Journal of the European Communities No L 131 /99 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 21.06 A II 21.06-15 b EUR 21.06-17 III EUR 21.06-31 I EUR 21.06-39 II EUR 21.06-50 C 21.07 A EUR F : 21.07 A ^ 21.07-10 I EUR 21.07-10 II EUR 21.07-10 III B EUR F : 21.07 B ^ 21.07-20 I II EUR 21.07-20 a EUR 21.07-20 b C EUR F : 21.07 C * 21.07-31 , I II EUR 21.07-31 a EUR 21.07 35 b D I EUR F : 21.07 D * 21.07-41 a 1 EUR 21.07-41 2 b 1 EUR t 21.07-41 EUR 21.07-41 2 EUR 21.07-41 3 EUR No L 131 / 100 29 . 5 . 79Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F ¡ GB ¡ I ¡IRL A B 1 2 3 4 21.07-45 21.07-45 21.07-45 21.07-45 21.07-45 - 21.07-50 ' 21.07-61 21.07-63 21.07-65 21.07-69 21.07-71 21.07-73 21.07-73 21.07-73 21.07-75 21.07-75 21.07-75 21.07-75 21.07-77 21.07-77 21.07 D II a 1 2 3 4 b E F I II III IV G I a 1 2 aa bb cc b 1 2 aa bb cc c 1 2 aa EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D DK - GB I IRL F : 21.07 E * F : 21.07 F * F : 21.07 G I a 2 ^ F : 21.07 Gib * 29 . 5 . 79 Official Journal of the European Communities No L 131 / 101 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D [ DK I F [ GB I I | IRL A B 1 2 3 4 21.07-77 21.07-77 21.07-77 21.07-77 21.07-77 21.07-79 21.07-79 21.07-79 21.07-81 21.07-81 21.07-81 21.07-81 21.07-81 21.07-81 21.07-81 21.07-83 21.07-83 21.07-83 21.07-83 21.07-83 21.07 G I c 2 bb cc d 1 2 aa bb e 1 2 I II a 1 2 aa bb cc b 1 2 aa bb c 1 2 aa bb d 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 102 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I 'F I GB I I | IRL A B 1 2 3 4 21.07-83 21.07-85 21.07-85 21.07-85 21.07-85 21.07-85 21.07-87 21.07-87 21.07-87 21.07-87 21.07-87 21.07-89 21.07-89 21.07-89 21.07-89 21.07-89 21.07-89 21.07-89 21.07-89 21.0711 e III a 1 2 aa bb b 1 2 c 1 2 d 1 2 e IV a 1 2 b 1 2 c V a 1 2 b EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 103 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n0 du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 21.07 VI a 2 J.07-93 1 EUR 21.07-93 2 L EUR 21.07-93 1 EUR 21.07-93 2 EUR 21.07-93 c VII a EUR ' 21.07-95 1 EUR 21.07-95 2 L EUR 21.07-95 1 EUR 21.07-95 2 VIII EUR 21.07-99 a EUR 21.07-99 b EUR 21.07-99 IX EUR No L 131 / 104 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 22.01-10 22.01-90 22.02-05 22.02-10 22.02-10 22.02-10 22.03-10 22.03-90 22.04-00 22.05-01 22.05-09 22.05-15 22.05-21 22.05-25 22.05-31 22.05-35 22.05-37 22.05-39 22.01 A B 22.02 A B I II III 22.03 22.04 22.05 A B C I a b II a b III a 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 105 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 22.05-42 22.05-43 22.05-49 22.05-52 22.05-54 22.05-56 22.05-62 22.05-68 22.05-91 22.05-98 22.06-11 22.06-15 22.06-31 22.06-35 22.06-51 22.06-59 22.07-10 22.07-20 22.05 C III b 1 2 3 IV a 1 2 b 1 2 3 V a b 22.06 A I II B I II C I II 22.07 A B I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 106 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D DK F GB I IRL A B 1 2 3 4 22.07 B II 22.07-41 a EUR 22.07-45 b 22.08 EUR BNL : 22.08 * 22.08-10 A - BNL D - - GB I IRL 22.08-30 B 22.09 A BNL D GB I IRL 22.09-10 I EUR BNL : 22.09 A I* 22.09-10 II - BNL D - - GB I IRL DK : ex 22.09 '' 22.09-31 I EUR 22.09-39 II c EUR ' 22.09-52 a  BNL D DK  GB I IRL 22.09-53 b II  BNL D DK  GB I IRL 22.09-56 a EUR 22.09-57 " b III a EUR 22.09-62 1 EUR 22.09-64 2 b EUR 22.09-66 1 EUR 22.09-68 2 IV a EUR 22.09-71 - BNL D DK - GB I IRL 22.09-72  BNL D DK  GB I IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 / 107 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 22.09 IV L. 22.09-74 _ BNL D DK  GB I IRL 22.09-75 V a BNL D DK GB I IRL 22.09-81 - BNL D DK - GB I IRL 22.09-83 - BNL D DK - GB I IRL 22.09-85 - BNL D DK - GB I IRL 22.09-87 - BNL D DK - GB I IRL 22.09-88 - BNL D DK - GB I IRL 22.09-91 b - BNL D DK - GB I IRL 22.09-93 - BNL D DK - GB I IRL 22.09-95 - BNL D DK - GB I IRL 22.09-99 22.10 A BNL D DK GB I IRL 22.10-41 I EUR 22.10-45 II EUR 22.10-51 D I  BNL D DK  GB I IRL 22.10-55 II - BNL D DK  GB I IRL No L 131 / 108 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 23.01-10 23.01-30 23.02-01 23.02-09 23.02-21 23.02-29 23.02-30 23.03-11 23.03-15 23.03-81 23.03-88 23.03-90 23.04-01 23.04-03 ' 23.04-06 23.04-08 23.04-10 23.04-15 23.01 A B 23.02 A I a b II a b B 23.03 A I II B I II 23.04 A I II B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 109 Pos . i Fi l Faslles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B i 1 3 4 23.04 B EUR EUR EUR EUR EUR EUR EUR EUR 23.05 A I II B EUR EUR EUR 23.06 A 23.04-20 23.04-30 23.04-40 23.04-50 23.04-60 23.04-70 23.04-80 23.04-99 23.05-10 23.05-10 23.05-30 23.06-20 23.06-20 23.06-50 23.06-90 23.07-10 23.07 23.07-21 23.07-21 23.07-21 23.07-21 I a b II B EUR EUR EUR EUR EUR 23.07 A B I a 1 2 3 4 EUR EUR EUR EUR No L 131 / 110 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 23.07 B I L, 23.07-25 1 EUR 23.07-25 2 EUR 23.07-25 3 EUR 23.07-29 1 EUR 23.07-29 2 EUR 23.07-29 3 EUR 23.07-50 II EUR 23.07-90 C EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 111 Pos . i Fl 1 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 24.01 A T 24.01-01 1 EUR 24.01-05 EUR 24.01-11 EUR 24.01-15 II EUR 24.01-22 EUR 24.01-23 R EUR 24.01-32 D EUR 24.01-33 EUR 24.01-34 EUR 24.01-35 EUR 24.01-36 EUR 24.01-37 EUR 24.01-38 EUR 24.01-39 EUR 24.01-42 EUR 24.01-43 EUR 24.01-44 EUR 24.01-46 EUR 24.01-48 EUR 24.01-68 EUR 24.01-80 24.02 EUR - 24.02-10 A - BNL D DK  GB I IRL 24.02-20 B - BNL D DK - GB I IRL 24.02-30 C - BNL D DK - GB I IRL 24.02-40 D  BNL D DK  GB I IRL No L 131 / 112 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT NATIONAL LIBERALISERING FÃ ¦lles liberali ­ sering FÃ ¦llesskabstilsyn eller nationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 24.02 E 24.02-91 24.02-99 BNL BNL D D DK DK GB GB IRL IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 / 113 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 25.01-12 25.01-14 25.01-16 25.01-18 25.01-50 25.02-00 25.03-10 25.03-90 25.04-10 25.04-50 25.05-10 25.05-90 25.06-10 25.06-90 25.07-11 25.07-19 25.07-21 25.07-29 25.07-40 25.07-50 25.01 A I II a b B 25.02 25.03 A B 25.04 25.05 25.06 25.07 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR . EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 114 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 25.07-60 25.07-70 25.07-80 25.08-00 25.10-10 25.10-90 25.11-10 25.11-30 25.12-00 25.13-21 25.13-29 25.13-91 25.13-99 25.14-00 25.15-11 25.15-13 25.15-19 25.15-31 25.15-41 25.07 25.08 25.10 25.11 A B 25.12 25.13 A B 25.14 25.15 A B I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 115 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 25.15-43 25.15-49 25.16-11 25.16-13 25.16-15 25.16-19 25.16-31 25.16-35 25.16-39 25.17-10 25.17-30 25.17-50 25.17-90 25.18-10 25.18-30 25.18-50 25.19-01 25.19-10 25.19-51 25.19-59 25.15 B II 25.16 A B I II a b 25.17 25.18 A B C 25.19 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 / 116 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 25.20-10 25.20-51 25.20-59 25.21-00 25.22-10 25.22-30 25.22-50 25.23-10 25.23-15 25.23-20 25.23-30 25.23-70 25.23-90 25.24-10 25.24-50 25.24-90 25.26-20 25.26-30 25.26-50 25.27-10 25.27-31 25.27-39 25.28-00 25.20 25.21 25.22 25.23 25.24 25.26 25.27 A B I II 25.28 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR . EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 117 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GTT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 25.30 25.30-10 EUR 25.30-90 25.31 A EUR 1:25.31 A 25.31-11 EUR 25.31-15 R EUR 25.31-91 EUR 25.31-99 25.32 EUR 25.32-20 A EUR 25.32-30 EUR 25.32-50 EUR 25.32-60 EUR 25.32-90 EUR No L 131 / 118 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 26.01-12 26.01-14 26.01-15 26.01-18 26.01-19 26.01-21 26.01-29 26.01-31 26.01-39 26.01-41 26.01-49 26.01-50 26.01-60 26.01-71 26.01-73 26.01-75 26.01-77 26.01-81 26.01-82 26.01-84 26.01-85 26.01 A I II B C I II D I II E EUR EUR (a) (a) (a) (a) (a) EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 26.01 C F : 26.01 D BNL : 26.01 EVI t (a) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CECA. EGKS Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 / 119 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. delia TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 26.01-87 26.01-91 26.01-93 26.01-94 26.01-95 26.01-98 26.02-10 26.02-91 26.02-93 26.02-95 26.03-11 26.03-16 26.03-30 26.03-41 26.03-45 26.03-51 26.03-55 26.03-61 26.03-65 26.03-71 26.03-90 24.04-00 26.01 E 26.02 A B 26.03 24.04 EUR EUR EUR EUR EUR EUR (a) EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ( a ) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CEC.A. EGKS Produkten . 29 . 5 . 79No L 131 / 120 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative Comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB IRL A B 1 2 3 4 27.01 A 27.01-11 - -  DK  GB I IRL 27.01-14 - -  DK  GB I IRL 27.01-16 - - - DK - GB I IRL 27.01-18 - - - DK - GB I IRL 27.01-90 B 27.02 DK GB I IRL 27.02-10 A - - D DK - GB I IRL 27.02-30 B 27.03 D DK " GB I IRL 27.03-10 A EUR 27.03-30 B 27.04 A EUR 27.04-11 I EUR 27.04-19 II - - D DK - GB I IRL 27.04-30 B - BNL D DK - GB I IRL 27.04-80 C EUR 27.05-00 27.05 bis - BNL D DK F GB I IRL 27.06-00 27.06 27.07 A EUR 27.07-11 I EUR 27.07-19 II B EUR 27.07-21 I BNL D DK GB I IRL 27.07-23  BNL D DK  GB I IRL 29 . 5 . 79 No L 131 / 121Official Journal of the European Communities Pos . i F FI FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 27.07 B I 27.07-25 - BNL D DK  GB I IRL 27.07-28 11  BNL D DK  GB I IRL 27.07-31 EUR 27.07-33 EUR 27.07-33 EUR 27.07-37 EUR 27.07-39 EUR 27.07-40 C D EUR 27.07-53 EUR 27.07-55 EUR 27.07-59 EUR 27.07-60 E EUR 27.07-70 F G EUR 27.07-91 I II EUR 27.07-95 EUR 27.07-98 27.08 EUR 27.08-10 EUR 27.08-30 EUR 27.09-00 27.09 27.10 A BNL DK GB I IRL BNL : 27.10 * 27.10-11 I - BNL D DK - GB I IRL 27.10-13 II III BNL D DK GB I IRL No L 131 / 122 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des G2T Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. delia TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 ' 3 4 27 . 10 A III 27.10-15 1  BNL D DK  GB I IRL 27.10-17 2 u - BNL D DK - GB I IRL 27.10-21  BNL D DK  GB I IRL 27.10-25 - BNL D DK - GB I IRL 27.10-29 \ - BNL D DK - GB I IRL 27.10-31 I  BNL D DK  GB I IRL 27.10-33 II III  BNL D DK  GB I IRL 27.10-34 - BNL D DK - GB I IRL 27.10-38 - BNL D DK - GB I IRL 27.10-39 c BNL D DK GB I IRL 27.10-51 Ã ±  BNL D DK _ GB I IRL 27.10-53 b - BNL D DK - GB I IRL 27.10-59 c II  BNL  DK  GB I IRL 27.10-61 a - BNL D DK - GB I IRL 27.10-63 b - BNL - DK - GB I IRL 27,10-69 c III  BNL  DK  GB I IRL 27.10-71 a _ BNL D DK - GB I IRL 27.10-73 b - BNL D DK - GB I IRL 27.10-75 c  BNL D DK - GB I IRL 27.10-79 d BNL D DK GB I IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 / 123 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 27.11 A 27.11-03 I - BNL D DK F GB I IRL 27.11-05 II B  BNL D DK F GB I IRL 27.11-11 I a BNL D DK GB I IRL 27.11-13 b - BNL . D DK - GB I IRL 27.11-19 c II  BNL D DK  GB I IRL 27.11-91 a - BNL D DK - GB I IRL 27.11-99 b 27.12 A BNL D DK GB I IRL 27.12-11 I - BNL D DK F GB I IRL 27.12-13 II - BNL D DK F GB I IRL 27.12-19 III - BNL D DK F GB I IRL 27.12-90 B 27.13 A BNL D DK GB I IRL 27.13-11 I EUR 27.13-19 II B EUR 27.13-81 I a BNL D DK GB I IRL 27.13-83 b - BNL D DK - GB I IRL 27.13-89 c - BNL D DK - GB I IRL 27.13-90 II 27.14 ~ BNL D DK " GB I IRL 27.14-10 A  BNL D DK F GB I IRL 27.14-30 B  BNL D DK F GB I IRL No L 131 / 124 Official Journal of the European Communities 29 . 5 . 79 Pos . i FIT NATIONAL LIBERALISERING Faelles liberali ­ sering FÃ ¦llesskabstilsyn eller nationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 27.14 C I II BNL BNL IRL IRL D DK F GB I D DK F GB I D DK  GB I 27.14-91 27.14-99 27.15-00 27.16-00 27.17-00 EUR EUR 27.15 27.16 27.17 BNL IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 / 125 NIMEXE Pos . i F i l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives, communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.01-10 28.01-30 28.01-50 28.01-70 28.02-00 28.03-10 28.03-20 28.03-30 28.03-80 28.04-10 28.04-30 28.04-40 28.04-50 28.04-60 28.04-70 28.04-91 28.04-93 28.04-95 28.04-97 28.05-1 1 28.05-13 28.05-15 28.01 A B C D 28.02 28.03 28.04 A B C I II III IV v 28.05 A I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR I : ex 28.04 C * F : 28.04 C ex V 29 . 5 . 79No L 131 / 126 Official Journal of the European Communities NIMEXE Pos . ¡ FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.05-17 28.05-30 28.05-40 28.05-50 28.05-71 28.05-79 28.06-10 28.06-90 28.08-10 28.08-20 28.08-30 28.09-10 28.09-90 28.10-00 28.12-00 28.13-10 28.13-15 28.13-20 28.13-30 28.13-33 28.13-35 28.13-40 28.13-50 28.05 A IV B C I II D I II 28.06 28.08 28.09 28.10 28.12 28.13 A B C D E F G H EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 127 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 28.13 28.13-93 U EUR 28.13-98 28.14 A EUR 28.14-20 I II EUR 28.14-41 EUR 28.14-48 EUR 28.14-90 B 28.15 EUR 28.15-10 A EUR 1 : 28 . 15 A * 28.15-30 B EUR 28.15-90 C 28.16 EUR 28.16-10 EUR 28.16-30 28.17 A EUR 28.17-11 EUR 28.17-15 . EUR 28.17-31 EUR 28.17-35 EUR 28.17-50 C 28.18 EUR 28.18-01 A EUR 28.18-10 B EUR 28.18-30 C EUR No L 131 / 128 Official Journal of the European Communities 29 . 5 . 79 . NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 28.19-00 28.20-11 28.20-15 28.20-30 28.21-10 28.21-30 28.22-10 28.22-90 28.23-00 28.24-00 28.25-00 28.27-20 28.27-80 28.28-05 28.28-10 28.28-21 28.28-25 28.28-30 28.28-35 28.19 28.20 A B 28.21 28.22 A B 28.23 28.24 28.25 28.27 28.28 A B C 1 II D E EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 129 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger NIMEXE Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.28-40 28.28-50 28.28-60 28.28-71 28.28-79 28.28-81 28.28-83 28.28-85 28.28-87 28.28-91 28.28-99 28.29-20 28.29-41 28.29-48 28.29-50 28.29-60 28.29-70 28.29-80 28.30-12 28.30-16 28.28 F G H U I II K L I II M N 28.29 A I II B I II III IV 28.30 A I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - 29 . 5 . 79No L 131 / 130 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.30-20 28.30-31 28.30-35 28.30-40 28.30-51 28.30-55 28.30-60 28.30-71 28.30-79 28.30-80 28.30-90 28.30-93 28.30-95 28.30-98 28.31-31 28.31-40 28.31-61 28.31-99 28.32-14 28.32-18 28.30 A 11 III IV v VI VII B I II c 28.31 A B C 28.32 A I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 131 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 28.32-20 28.32-30 28.32-40 28.32-50 28.32-60 28.32-70 28.32-90 28.35-10 28.35-20 28.35-41 28.35-43 28.35-45 28.35-47 28.35-51 28.35-59 28.36-00 28.37-11 28.37-19 28.37-30 28.38-21 28.32 A II III B I II III IV c 28.35 A I II III B I II 28.36 28.37 28.38 A I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 132 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.38-23 28.38-25 28.38-27 28.38-41 28.38-43 28.38-45 28.38-47 28.38-49 28.38-50 28.38-61 28.38-65 28.38-71 28.38-75 28.38-81 28.38-82 28.38-83 28.38-89 28.38-90 28.39-10 28.39-29 28.39-30 28.39-51 28.38 A 1 11 III IV v VI VII VIII B I II III IV c 28.39 A B I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR , 29 . 5 . 79 Official Journal of the European Communities No L 131 / 133 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB j I | IRL A B 1 2 3 4 28.39-59 28.39-60 28.39-70 28.39-91 28.39-98 28.40-10 28.40-21 28.40-29 28.40-30 28.40-62 28.40-65 28.40-71 28.40-79 28.40-81 28.40-85 28.42-20 28.42-31 28.42-35 28.42-40 28.42-51 28.42-55 28.39 B III IV V VI 28.40 A B I a b II 28.42 A I II III IV EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 134 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos.iFTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 28.42-61 28.42-65 28.42-68 28.42-71 28.42-72 28.42-74 28.42-79 28.42-90 28.43-21 28.43-25 28.43-30 28.43-40 28.43-91 28.43-99 28.44-10 28.44-30 28.44-50 28.45-10 28.45-81 28.45-89 28.42 A V VI VII B 28.43 A I II III B 28.44 A B C 28.45 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 135 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common pr nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.45-93 28.45-98 28.46-11 28.46-13 28.46-15 28.46-19 28.46-91 28.46-99 28.47-10 28.47-31 28.47-39 28.47-41 28.47-43 28.47-49 28.47-60 28.47-70 28.47-80 28.47-90 28.48-10 28.45 B 28.46 A I a b II B 28.47 A B I II c D E F 28.48 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 136 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions a0 duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT , Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 28.48-20 28.48-63 28.48-65 28.48-71 28.48-81 28.48-99 28.49-10 28.49-19 28.49-30 28.49-52 28.49-54 28.49-59 28.50-20 28.50-30 28.50-50 28.50-80 28.51-10 28.51-90 28.52-20 28.48 B I II III IV V 28.49 A I II B C I II 28.50 A B 28.51 A B 28.52 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 137 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB * IRL A B 1 2 3 4 28.52 28.52-81 EUR 28.52-89 28.54 EUR 28.54-10 A EUR 28.54-90 B 28.55 EUR 28.55-30 A R EUR 28.55-91 EUR 28.55-98 28.56 EUR 28.56-10 A EUR 26.56-30 B EUR 28.56-50 C EUR 28.56-70 D EUR 28.56-90 E 28.57 EUR 28.57-10 A EUR 28.57-20 B EUR 28.57-30  C EUR 28.57-40 D EUR 28.57-50 E 28.58 EUR 28.58-10 A EUR 28.58-20 B EUR 28.58-80 C EUR No L 131 / 138 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERAMSIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 29.01-11 29.01-14 29.01-22 29.01-24 29.01-25 29.01-29 29.01-31 29.01-33 29.01-36 29.01-39 29.01-51 29.01-59 29.01-61 29.01-63 29.01-64 29.01-65 29.01-66 29.01-67 29.01-68 29.01-71 29.01 A I II B I II a b C I II D I a b II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : ex 29.01 DII * 29 . 5 . 79 Official Journal of the European Communities No L 131 / 139 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. delia TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Genleen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve ' inhoudingen BNL I D I DK I F I GB I I j IRL » A B 1 2 3 4 29.01-73 29.01-75 29.01-77 29.01-79 29.01-81 29.01-99 29.02-10 29.02-21 29.02-23 29.02-24 29.02-25 29.02-26 29.02-29 29.02-31 29.02-33 29.02-35 29.02-36 29.02-38 29.02-40 29.02-60 29.02-70 29.02-81 29.01 D II III IV v VI 29.02 A I II a 1 2 b III IV v B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 140 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F j GB I I | IRL A B 1 2 3 4 29.02-89 ' 29.02-91 29.02-93 29.02-95 29.02-98 29.03-10 29.03-31 29.03-39 29.03-52 29.03-59 29.04-11 29.04-12 29.04-14 29.04-16 29.04-18 29.04-21 29.04-22 29.04-24 29.04-25 29,04-27 29.02 B C 29.03 A B I II C I II 29.04 A I II III a b IV v EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 141 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I [ IRL A B 1 2 3 4 29.04-31 29.04-35 29.04-39 29.04-61 29.04-62 29.04-64 29.04-65 29.04-66 29.04-67 29.04-71 29.04-73 29.04-75 29.04-77 29.04-79 29.04-80 29.04-90 29.05-11 29.05-13 29.05-15 29.05-16 29.05-19 29.04 B I II C I II III a 1 2 b 1 2 IV V 29.05 A I II III IV EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 142 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie . Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 29.05-31 29.05-51 29.05-55 29.05-59 29.06-11 29.06-12 29.06-14 29.06-15 29.06-17 29.06-18 29.06-31 29.06-33 29.06-35 29.06-37 29.06-38 29.06-50 29.07-10 29.07-30 , 29.07-51 29.07-55 29.07-59 29.05 B I II 29.06 A I II III IV B I II III IV V C 29.07 A B C I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR J 29 . 5 . 79 Official Journal of the European Communities No L 131 / 143 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 29.07-70 29.08-11 29.08-12 29.08-14 29.08-15 29.08-16 29.08-18 29.08-32 29.08-33 29.08-35 29.08-37 29.08-39 29.08-40 29.08-51 29.08-59 29.08-70 29.09-10 29.09-30 29.09-50 29.09-80 29.07 D 29.08 A I a b II III a b c B I II c I II D 29.09 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 144 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i Frr FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL . A B 1 2 3 4 29.10-10 29.10-90 29.11-12 29.11-13 29.11-17 29.11-18 29.11-30 29.11-51 29.11-53 29.11-59 29.11-70 29.11-81 29.11-83 29.11-85 29.11-91 29.11-93 29.11-97 29.12-00 29.13-11 29.10 A B 29.11 A 1 11 III IV B C I II D E I II F I II G 29.12 29.13 A I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 145 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL j D I DK I F I GB I I j IRL A B 1 2 3 4 29.13-12 29.13-13 29.13-16 29.13-18 29.13-21 29.13-23 29.13-25 29.13-26 29.13-28 29.13-31 29.13-33 29.13-39 29.13-42 29.13-43 29.13-45 29.13-50 29.13-61 29.13-69 29.13-71 29.13-78 29.13 A I II B I a b II C I II III D I II E F G I II 29.14 A I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 146 Official Journal of the European Communities 29 . 5 . 79 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr.desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 29.14 AI 29.14-12 EUR 29.14-13 EUR 29.14-14 II EUR 29.14-17 a L EUR 29.14-21 D 1 EUR 29.14-23 2 EUR 29.14-25 3 EUR 29.14-29 4 c EUR 29.14-31 1 BNL D DK F GB IRL 29.14-32 EUR 29.14-33 2 EUR 29.14-35 EUR 29.14-37 EUR 29.14-38 EUR 29.14-39 EUR 29.14-41 3 4 EUR 29.14-43 EUR 29.14-45 EUR 29.14-47 III EUR 29.14-49 IV EUR 29.14-53 V EUR 29.14-55 VI EUR 29.14-57 VII EUR 29.14-59 VIII EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 147 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 29.14-61 29.14-62 29.14-64 29.14-65 29.14-66 29.14-67 29.14-68 29.14-69 29.14-71 29.14-73 29.14-74 29.14-76 29.14-77 29.14-81 29.14-83 29.14-86 29.14-91 29.14-93 29.14-95 29.14-96 29.14 A IX a b X a b 1 2 XI B I II a b III a b IV a b C D I II III IV EUR EUR " EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR · EUR EUR EUR No L 131 / 148 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung . NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 29.14-98 29.15-11 29.15-12 29.15-14 '29.15-16 29.15-17 29.15-21 29.15-23 29.15-27 29.15-30 29.15-40 29.15-51 29.15-59 29.15-61 29.15-63 29.15-65 29.15-71 29.15-75 29.16-11 29.16-13 29.14 D IV 29.15 A I. II III IV a b  V B C I II III 29.16 A I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' / i 29 . 5 . 79 Official Journal of the European Communities No L 131 / 149 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 29.16-15 29.16-16 29.16-18 29.16-21 29.16-23 29.16-29 29.16-31 29.16-33 29.16-36 29.16-41 29.16-45 29.16-51 29.16-53 29.16-55 29.16-57 29.16-59 29.16-61 29.16-63 29.16-65 29.16-67 29.16-71 29.16-75 29.16-81 29.16 A III a b IV a b c V VI VII VIII a b B I a b c 1 2 d II III IV a b V VI c I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 150 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 29.16-85 29.16-89 29.16-90 29.19-10 29.19-31 29.19-39 29.19-91 . 29.19-99 29.21-10 29.21-20 29.21-90 29.22-11 29.22-13 29.22-14 29.22-16 29.22-18 29.22-21 29.22-25 29.22-29 29 . 16 C II III D 29.19 A B C 29.21 A B I II 29.22 A I II III B I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 151 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelij ke kwantitatieve inhoudingen BNL I D I DK I F I GB [ I | IRL A B 1 2 3 4 29.22-31 29.22-39 29.22-43 29.22-49 29.22-51 29.22-52 29.22-54 29.22-55 29.22-61 29.22-69 29.22-71 29.22-79 29.22-80 29.22-91 29.22-99 29.23-11 29.23-14 29.23-16 29.23-17 29.23-19 29.22 C I II D I II III IV v a b VI a b VII E I II 29.23 A I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 152 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 29.23-31 29.23-39 29.23-50 29.23-71 29.23-73 29.23-75 29.23-77 29.23-78 29.23-79 29.23-81 29.23-89 29.24-10 29.24-90 29.25-13 29.25-15 29.25-19 29.25-31 29.25-39 29.25-41 29.23 B I II c D I II III IV v E 29.24 A B 29.25 A I a b II B I a b II a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 153 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger NIMEXE Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 29.25-45 29.25-49 29.25-51 29.25-59 29.26-11 29.26-19 29.26-31 29.26-35 29.26-37 29.26-38 29.26-39 29.27-10 29.27-50 29.27-90 29.28-00 29.29-00 29.30-00 29.31-10 29.31-30 29.25 B II b c III a b 29.26 A I II B I II a b c 29.27 29.28 29.29 29.30 29.31 A B I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 154 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 29.31-50 29.31-80 29.33-00 29.34-01 29.34-10 29.34-90 29.35-11 29.35-13 29.35-15 29.35-17 29.35-25 29.35-27 29.35-31 29.35-35 29.35-41 29.35-47 29.35-49 29.35-51 29.35-55 29.35-61 29.35-63 29.35-67 29.35-71 29.31 B 29.33 29.34 A B C 29.35 A B C D E F G H I II U K L M EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL D DK F GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 / 155 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT f Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 29.35-76 29.35-85 29.35-86 29.35-87 29.35-88 29.35-89 29.35-91 29.35-93 t 29.35-94 29.35-96 29.35-97 29.35-98 29.36-00 29.37-00 29.38-10 29.38-21 29.38-25 29.38-31 29.38-33 29.38-35 29.38-40 29.38-50 29.38-60 29.35 N 0 P Q 29.36 29.37 29.38 A B I II III IV V EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 156 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 29.38-71 29.38-79 29.38-80 29.39-10 29.39-30 29.39-51 29.39-59 29.39-71 29.39-75 29.39-78 29.39-81 29.41-10 29.41-30 29.41-50 29.41-90 29.42-11 29.42-19 29.42-21 29.42-29 29.42-30 29.38 C I II D 29.39 A B C I II D I II E 29.41 A B C D 29.42 A I II B I II C I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 157 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B I 2 3 4 29.42-41 29.42-49 29.42-51 29.42-55 29.42-64 29.42-70 29.42-81 29.42-89 29.43-50 29.43-91 29.43-93 29.43-99 29.44-10 29.44-20 29.44-35 29.44-39 29.44-91 29.44-99 29.45-00 29.42 C II a b III IV V VI VII 29.43 A B 29.44 A B C 29.45 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 158 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 30.01-10 30.01-30 30.01-40 30.01-91 30.01-98 30.02-11 30.02-13 30.02-17 30.02-19 30.02-40 30.02-90 30.03-11 30.03-13 30.03-15 30.03-17 30.03-21 30.03-23 30.03-25 30.03-29 30.01 A I II B I II 30.02 A B C 30.03 A I II a 1 2 b EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 30.02 A F : 30.02 C F : 30.03 29 . 5 . 79 Official Journal of the European Communities No L 131 / 159 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE I CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 30.03 30.03-31 I II a EUR 30.03-32 EUR 30.03-34 EUR 30.03-36 b EUR 30.03-41 EUR 30.03-43 EUR 30.03-45 EUR 30.03-49 EUR 30.04-00 30.04 30.05 EUR F : ex 30.05 30.05-10 EUR 30.05-20 EUR 30.05-25 EUR 30.05-30 EUR 30.05-40 EUR 30.05-90 EUR No L 131 / 160 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE Ã CT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 31.01-00 31.01 31.02 EUR 31.02-10 A EUR F : 31.02A * 31.02-15 B C EUR F, 1 : 31.02 B * 31.02-20 - - D DK I GB - IRL 31.02-30 - - D DK F GB - IRL 31.02-40 - - D DK F GB - IRL 31.02-50 - - D DK F GB - IRL 31.02-60 - - D DK F GB - IRL 31.02-70 - - D DK F GB - IRL 31.02-80 - D DK F GB  IRL 31.02-90 31.03 A D DK F GB IRL 31.03-15 1 II iT R EUR : 31.03 A I (") BNL : 31.03A I F : 31.03 A II 31.03-17 EUR 31.03-19 EUR 31.03-30 B 31.04 A EUR F : 31.03 B 31.04-11 EUR 31.04-13 EUR 31.04-14 EUR 31.04-16 EUR 31.04-18 EUR 31.04-21 EUR 31.04-23 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 161 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 31.04 31.04-30 B 31.05 A EUR F : 31.05 * 31.05-04 EUR 31.05-06 II EUR 31.05-12 a EUR EUR : 31.05 A II a (") BNL : 3 1 . 05 Alla 31.05-14 b EUR 31.05-16 1 EUR 31.05-19 2 III EUR 31.05-21 a u EUR 31.05-23 1 EUR 31.05-25 2 IV EUR 31.05-41 a L EUR 31.05-46 EUR 31.05-48 EUR 31.05-50 B EUR 29 . 5 . 79No L 131 / 162 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen &lt; BNL D DK F GB I IRL A B 1 2 3 4 32.01 A 32.01-10 I EUR 32.01-30 II EUR 32.01-40 III EUR 32.01-50 IV EUR 32.01-80 B 32.03 EUR 32.03-10 EUR 32.03-30 32.04 A EUR 32.04-11 I EUR 32.04-13 II EUR 32.04-15 III EUR 32.04-19 IV EUR 32.04-30 B 32.05 EUR 32.05-10 A - BNL D DK - GB I IRL 32.05-20 B - BNL D DK - GB I IRL 32.05-30 ' C - BNL D DK - GB I IRL 32.05-40 D - BNL D DK - GB I IRL 32.05-50 E - BNL D DK - GB I IRL 32.06-00 32.06 32.07 A EUR 32.07-10 I EUR 32.07-20 II EUR 32.07-30 III EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 163 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen ¢ CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair of. nationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I 1 | IRL A B 1 2 3 4 32.07-40 32.07-55 32.07-65 32.07-71 32.07-75 32.07-76 32.07-77 32.07-79 32.07-80 32.07-90 32.08-11 32.08-19 32.08-30 32.08-50 32.08-71 32.08-79 32.09-11 32.09-15 32.09-20 32.09-30 32.09-40 32.07 A IV V a b VI a b B C 32.08 A B C D 32.09 A I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR . No L 131 / 164 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION CÃ ²mmon or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 32.09-50 32.09-61 32.09-69 32.09-75 32.09-81 32.09-89 32.09-90 32.10-10 32.10-90 32.11-00 32.12-10 32.12-30 32.12-50 32.12-90 32.13-11 32.13-19 32.13-31 32.13-39 32.13-50 32.13-91 32.13-99 32.09 A II B C 32.10 32.11 32.12 32.13 A B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - 29 . 5 . 79 Official Journal of the European Communities No L 131 / 165 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A 6 1 2 3 4 33.01 A I 33.01-12 1 _ BNL D DK F GB _ IRL 33.01-15 - BNL D DK F GB - IRL 33.01-17 - BNL D DK F GB - IRL 33.01-19 II a BNL D DK F GB IRL 33.01-22 EUR 33.01-23 b EUR 33.01-25 EUR 33.01-33 EUR 33.01-37 EUR . 33.01-41 EUR 33.01-42 EUR 33.01-43 EUR 33.01-44 EUR 33.01-45 EUR 33.01-47 B EUR 33.01-48 I EUR 33.01-49 II EUR 33.01-50 c EUR 33.01-60 D EUR 33.01-80 E 33.04 EUR 33.04-10 EUR 33.04-90 EUR 29 . 5 . 79No L 131 / 166 Official Journal of the European Communities NIMEXE Pos . i Fl'l' FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 33.06-01 33.06-11 33.06-21 33.06-29 33.06-31 33.06-39 33.06-41 33.06-43 33.06-48 33.06-60 33.06-70 33.06-80 33.06-91 33.06-93 33.06-98 33.06-99 33.06 A I II B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR « 29 . 5 . 79 Official Journal of the European Communities No L 131 / 167 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr . des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr . GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 1 1 1 1 1 1 34.01 34.02 EUR EUR EUR EUR EUR EUR EUR EUR EUR 34.03 A BNL BNL BNL DK DK DK GB GB GB IRL IRL IRL 34.01-20 34.01-40 34.01-80 34.02-11 34.02-13 34.02-15 34.02-19 34.02-30 34.02-70 34.03-11 34.03-15 34.03-19 34.03-91 34.03-95 34.03-99 34.04-11 34.04-15 34.04-19 34.04-30 34.05-11 34.05-15 34.05-91 D D D I I I B 34.04 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 34.05 No L 131 / 168 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 34.05 34.05-93 EUR 34.05-95 EUR 34.05-99 34.06 EUR 34.06-11 EUR 34.06-19 EUR 34.06-50 34.07 EUR 34.07-10 EUR 34.07-90 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 169 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 35.01-11 35.01-15 35.01-19 35.01-30 35.01-90 35.02-1 1 35.02-21 35.02-29 35.02-40 35.02-50 35.03-10 35.03-91 35.03-93 35.03-98 35.04-00 35.05-1 1 35.05-15 35.05-60 35.01 A I II III B C 35.02 A I II a 1 2 b B 35.03 A B 35.04 35.05 A B I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 170 29 . 5 . 79Official Journal of the European Communities Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 35.05 B 35.05-70 11 EUR 35.05-80 III EUR 35.05-90 IV 35.06 A EUR 35.06-11 a u EUR 35.06-12 EUR 35.06-14 EUR 35.06-15 II EUR 35.06-31 EUR 35.06-39 35.07 EUR 35.07-11 EUR 35.07-19 EUR 35.07-99 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 171 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n 0 du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 36.01 36.01-10 A EUR 36.01-90 B EUR 36.02-00 36.02 36.04 EUR 36.04-10 A EUR 36.04-90 B 36.05 EUR 36.05-10 A EUR 36.05-50 EUR 36.05-80 EUR 36.06-00 36.36 36.08 EUR 36.08-01 A EUR 36.08-10 EUR 36.08-90 EUR No L 131 / 172 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 37.01 37.01-10 EUR 37.01-20 EUR ' 37.01-92 EUR 37.01-96 37.02 A T EUR 37.02-01 1  BNL D DK F GB  IRL 37.02-03 - BNL D DK F GB - IRL 37.02-05 II  BNL D DK F GB  IRL 37.02-32 - BNL D DK F GB  IRL 37.02-38 - BNL D DK F GB  IRL 37.02-41 - BNL D DK F GB - IRL 37.02-43 - BNL D DK F GB - IRL 37.02-48 - BNL D DK F GB - IRL 37.02-72 - BNL D DK F GB - IRL ' 37.02-78 - BNL D DK F GB - IRL 37.02-82 - BNL D DK F GB - IRL 37.02-88 R - BNL D DK F GB - IRL 37.02-91 O  , BNL D DK F GB  IRL 37.02-93 - BNL D DK F GB - IRL 37.02-95 BNL D DK F GB - IRL 37.02-97 BNL D DK F GB - IRL 37.02-98 37.03 BNL D DK F GB " IRL 37.03-11 EUR 37.03-19 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 173 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXF. CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 37.03 37.03-91 EUR 37.03-95 EUR 37.03-99 37.04 A EUR 37.04-11 I EUR 37.04-15 11 EUR 37.04-90 B 37.05 EUR 37.05-10 A EUR 37.05-91 EUR 37.05-99 37.07 EUR 37.07-01 A R EUR 37.07-10 I II EUR 37.07-30 a b EUR 37.07-51 1 EUR 37.07-53 2 EUR 37.07-55 3 EUR 37.07-57 4 37.08 EUR 37.08-10 EUR 37.08-91 EUR 37.08-99 EUR No L 131 / 174 29 . 5 . 79Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 38.01-11 38.01-19 38.01-30 38.03-10 38.03-90 38.03-98 38.05-10 38.05-90 38.06-00 38.07-10 38.07-91 38.07-99 38.08-11 3108-15 38.08-19 38.08-30 38.08-51 38.08-55 38.08-59 38.08-91 38.08-99 38.01 A I II B 38.03 A B C 38.05 A B 38.06 38.07 A B C 38.08 A B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 175 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL [ D I DK I F [ GB I I | IRL A B 1 2 3 4 38.09-10 38.09-90 38.11-10 38.11-30 38.11-35 38.11-40 38.11-50 38.11-60 38.11-70 38.11-80 38.12-11 38.12-11 38.12-11 38.12-11 38.12-21 38.12-25 38.12-29 38.12-30 38.13-10 38.13-91 38.09 A B 38.11 A B C D 38.12 A I a b c d II B 38.13 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 176 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale · Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK I F GB IRL A B 1 2 3 4 38.13 C 38.13-93 EUR 38.13-98 38.14 EUR 38.14-10 A B  BNL D DK F GB  IRL 38.14-31 1 a BNL D DK GB I IRL 38.14-33 b EUR 38.14-37 U EUR 38.14-39 III EUR 38.15-00 38.15 EUR 38.16-00 38.16 EUR 38.17-0C 38.17 38.18 EUR 38.18-10 EUR 38.18-90 38.19 EUR 38.19-01 A EUR 38.19-03 B EUR 38.19-04 C EUR 38.19-06 D E EUR 38.19-07 EUR 38.19-09 F EUR 38.19-12 I EUR 38.19-14 II EUR 38.19-16 G EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 177 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche / mengenmÃ ¤Ã ige / BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 38.19-18 38.19-22 38.19-24 38.19-26 38.19-28 38.19-32 38.19-33 38.19-35 38.19-37 38.19-39 38.19-41 38.19-43 38.19-45 38.19-46 38.19-48 38.19-51 38.19-52 38.19-54 38.19-56 38.19-58 38.19-62 38.19-66 38.19-68 38.19-72 38.19-74 38.19-76 38.19 H U K L M N 0 P Q R S T I a b II a b U EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 178 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL J D [ DK [ F j GB j I | IRL A B 1 2 3 4 38.19-78 38.19-82 38.19-84 38.19-86 38.19-88 38.19-96 38.19-99 38.19U EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 No L 131 / 179Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 39.01-05 39.01-07 39.01-11 39.01-13 39.01-16 39.01-18 39.01-24 39.01-25 39.01-32 39.01-35 39.01-36 39.01-38 39.01-41 39.01-42 39.01-44 39.01-45 39.01-46 39.01-48 39.01-49 39.01-51 39.01-59 39.01 A B C I a b II a b III IV EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 180 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 39.01-63 39.01-69 39.01-71 39.01-75 39.01-79 39.01-80 39.01-85 39.01-87 39.01-91 39.01-99 39.02-01 39.02-02 39.02-03 39.02-04 39.02-05 39.02-06 39.02-07 39.02-09 39.02-11 39.02-12 39.02-13 39.02-14 39.01 C IV V VI VII 39.02 A B C I a b II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 181 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 39.02-15 39.02-16 39.02-18 39.02-21 39.02-22 39.02-23 39.02-25 39.02-26 39.02-27 39.02-28 39.02-29 39.02-32 39.02-35 39.02-36 39.02-37 39.02-38 39.02-39 39.02-41 39.02-43 39.02-45 39.02-46 39.02-47 39.02-51 39.02-52 39.02 C II III IV v VI a b VII a b EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 182 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 39.02-53 39.02-54 39.02-57 39.02-59 39.02-61 39.02-66 39.02-67 39.02-69 39.02-71 39.02-72 39.02-73 39.02-74 39.02-75 39.02-78 39.02-81 39.02-83 39.02-84 39.02-85 39.02-87 39.02-88 39.02-89 39.02-91 39.02-92 39.02-94 39.02 C VII b VIII IX X XI XII XIII XIV EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 183 NIMEXE Pos . i F 11 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 39.02-96 39.02-98 39.03-05 39.03-07 39.03-08 39.03-12 39.03-14 39.03-15 39.03-17 39.03-21 39.03-23 39.03-25 39.03-27 39.03-29 39.03-31 39.03-33 39.03-34 39.03-36 39.02 C XIV a b 39.03 A B I a b 1 2 c II a 1 2 b 1 aa bb 2 III a b 1 2 3 4 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 1 : 39.03 B I b) 1 » No L 131 / 184 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 39.03-37 39.03-39 39.03-41 39.03-43 39.03-44 39.03-46 39.03-47 39.03-49 39.03-51 39.03-53 39.03-55 39.03-57 39.03-59 39.03-60 39.04-10 39.04-90 39.05-10 39.05-20 39.05-30 39.03 B III b) 4 aa bb IV a b 1 2 aa bb V a 1 2 b 1 2 aa bb VI 39.04 39.05 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 185 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC LibÃ ©rsaion commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I . DK j F I GB I I | IRL A B 1 2 3 4 39.06-10 39.06-90 39.07-11 39.07-13 39.07-15 39.07-18 39.07-21 39.07-22 39.07-23 39.07-24 39.07-25 39.07-27 39.07-33 39.07-35 39.07-37 39.07-39 39.07-41 39.C7-42 39.07-44 39.07-45 39.07-46 39.07-47 39.07-48 39.07-51 39.07-53 39.06 A B 39.07 A B C D E 1 11 III IV EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR GB : ex 39.07 * No L 131 / 186 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 39.07-61 39.07-63 39.07-65 39.07-66 39.07-67 39.07-68 39.07-71 39.07-73 39.07-74 39.07-77 39.07-82 39.07-84 39.07-86 . 39.07-91 39.07-99 39.07 E IV EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 187 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 40.01-20 40.01-31 40.01-39 40.01-40 40.01-50 40.01-60 40.02-20 40.02-30 40.02-41 40.02-49 40.02-61 40.02-63 40.02-65 40.02-67 40.02-70 40.02-80 40.02-90 40.03-00 40.04-00 40.05-10 40.05-30 40.05-90 40.06-10 40.01 40.02 A B C 40.03 40.04 40.05 A B C 40.06 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' E : ex 40.02 C * No L 131 / 188 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT Fxlles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions 11 ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 40.06-91 40.06-93 40.06-98 40.07-11 40.07-13 40.07-20 40.08-03 40.08-09 40.08-13 40.08-15 40.08-17 40.08-20 40.09-20 40.09-40 40.09-51 40.09-59 40.10-10 40.10-30 40.10-90 40.11-10 40.06 B 40.07 A B 40.08 A I II B 40.09 40.10 40.11 A EUR EUR EUR EUR . EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 189 Pos . i FTT FÃ ¦lles liberali- ' sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 40.11 D 40.11-21 D  BNL D DK F GB  _ BNL : 40 . 1 1-21 * 40.11-23 - BNL D DK F GB   40.11-25 - BNL D DK F GB - IRL 40.11-27  BNL D DK F GB  IRL 40.11-29 - BNL D DK F GB - IRL 40.11-40 - BNL D DK F GB - IRL 40.11-45 - BNL D DK F GB -  40.11-52 - BNL D DK F GB - - BNL : 40.1 1-52 * 40.11-53 - BNL D DK F GB - - 40.11-55 - BNL D DK F GB - IRL 40.11-57 - BNL D DK F GB - IRL 40.11-61 - BNL D DK F GB - IRL 40.11-63 - BNL D DK F GB - IRL 40.11-80 40.12 BNL D DK F GB " IRL 40.12-10 - BNL D DK F GB  IRL 40.12-20 - BNL D DK F GB - IRL 40.12-30 - BNL D DK F GB - IRL 40.12-80 40.13 A BNL D DK F GB IRL 40.13-11 EUR 40.13-13 EUR 40.13-18 EUR 40.13-30 B 40.14 EUR 40.14-10 A EUR No L 131 / 190 29 . 5 . 79Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 40.14 40.14-93 EUR 40.14-95 EUR 40.14-98 40.15 EUR 40.15-10 A EUR 40.15-20 B EUR 40.16-00 40.16 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 191 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 41.01-11 41.01-13 41.01-15 41.01-18 41.01-31 41.01-35 41.01-42 41.01-43 41.01-44 41.01-45 41.01-51 41.01-55 41.01-62 41.01-63 41.01-66 41.01-68 41.01-71 41.01-79 41.01-80 41.01-91 41.01-95 41.02-05 41.02-11 41.02-16 41.02-21 41.02-28 41.02-31 41.02-32 41.01 41.02 A B EUR EUR EUR »EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 / 192 Official Journal of the European Communities NIMEXE Pos . i F i l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 41.02-35 41.02-37 41.02-38 41.03-10 41.03-30 41.03-40 41.03-50 41.03-99 41.04-10 41.04-91 41.04-99 41.05-20 41.05:31 41.05-39 41.05-91 41.05-93 41.05-99 41.06-20 41.06-80 41.02 B 41.03 A B I II 41.04 A B I II 41.05 A B I II 41.06 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 193 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair of nationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 41.08 41.08-20 EUR 41.08-30 EUR 41.08-40 EUR 41.08-80 EUR 41.09-00 41.09 EUR 41.10-00 41.10 EUR NoL 131 / 194 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 42.01-00 42.02-12 42.02-14 42.02-16 42.02-17 42.02-18 42.02-21 42.02-23 42.02-25 42.02-31 42.02-35 42.02-41 42.02-49 42.02-51 42.02-59 42.02-81 42.02-89 42.03-10 42.03-21 42.03-25 42.03-27 42.03-28 42.03-51 42.03-59 42.01 42.02 A B 42.03 A B I II III c EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 195 PoÃ ¡ . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 42.04 42.04-10 A Ã  EUR 42.04-81 EUR 42.04-89 EUR 42.05-00 42.05 42.06 EUR 42.06-10 EUR 42.06-90 EUR No L 131 / 196 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . ¡ Fl'l ' FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 43.01-11 43.01-15 43.01-21 43.01-23 43.01-27 43.01-31 43.01-35 43.01-50 43.01-70 43.02-11 43.02-15 43.02-21 43.02-23 43.02-27 43.02-31 43.02-35 43.02-50 43.02-70 43.03-20 43.03-30 43.03-90 43.04-10 43.04-30 43.01 43.02 A B 43.03 A B 43.04 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 197 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D j DK I F I GB I I | IRL A B 1 2 3 4 44.01-10 44.01-20 44.01-40 44.01-90 44.02-00 44.03-20 44.03-21 44.03-22 44.03-23 44.03-24 44.03-25 44.03-28 44.03-30 44.03-40 44.03-51 44.03-52 44.03-54 44.03-58 44.03-60 44.03-71 44.03-73 44.03-74 44.03-75 44.03-79 44.03-91 44.03-99 44.01 44.02 44.03 A B F.UR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR 29 . 5 . 79No L 131 / 198 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D J DK I F I GB I I [ IRL A B 1 2 3 4 44.04-20 44.04-91 44.04-98 44.05-10 44.05-20 44.05-31 44.05-33 44.05-39 44.05-40 44.05-71 44.05-73 44.05-74 44.05-75 44.05-79 44.07-10 44.07-90 44.09-01 44.09-10 44.09-50 44.09-90 44.11-10 44.11-20 44.11-30 44.11-90 44.04 44.05 A B C 44.07 A B 44.09 A B C D 44.11 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 199 Pos . i FlT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 44.12-10 44.12-30 44.13-10 44.13-30 44.13-50 44.14-30 44.14-51 44.14-55 44.14-61 44.14-65 44.15-20 44.15-31 44.15-39 44.15-80 44.16-00 44.17-00 44.18-11 44.18-19 44.18-30 44.18-90 44.19-20 . 44.19-80 44.12 44.13 44.14 A B 44.15 44.16 44.17 44.18 44.19 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /200 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappeli j ke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 44.20-0C 44.20 44.21 EUR 44.21-10 A EUR 44.21-50 I EUR 44.21-90 II 44.22 EUR 44.22-20 A EUR 44.22-90 B 44.23 EUR 44.23-10 A B EUR 44.23-21 I EUR 44.23-29 II EUR 44.23-30 EUR 44.23-31 EUR 44.23-55 EUR 44.23-71 EUR 44.23-79 EUR 44.23-80 EUR 44.24-00 44.24 44.25 EUR 44.25-10 A EUR 44.25-91 EUR 44.25-99 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /201 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 44.26 44.26-10 A EUR 44.26-90 B 44.27 EUR 44.27-01 A R EUR 44.27-10 EUR 44.27-30 EUR 44.27-80 44.28 EUR 44.28-10 A EUR 44.28-30 B EUR 44.28-40 C D EUR 44.28-50 I II EUR 44.28-71 EUR 44.28-99 EUR No L 131 /202 Official Journal of the European Communities 29 . 5 . 79 Pos . ¡ FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n0 duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires I N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 45.01 1:45.01 45.01-20 EUR 45.01-40 EUR 45.01-60 EUR 45.02-00 45.02 45.03  BNL D DK F GB  IRL 45.03-10 EUR 45.03-90 45.04 EUR ' 45.04-10 A  EUR 45.04-91 EUR 45.04-99 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /203 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 46.02 I : ex 46.02 A 46.02-01 I EUR 46.02-09 II EUR 46.02-10 B EUR 46.02-20 C D EUR 46.02-91 a EUR 46.02-92 b EUR 46.02-95 II EUR 46.02-99 III 46.03 EUR 46.03-10 EUR 46.03-90 F.UR No L 131 /204 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 47.01-02 47.01-12 47.01-20 47.01-32 47.01-34 47.01-36 47.01-38 47.01-61 47.01-69 47.01-71 47.01-79 47.01-91 47.01-95 47.01-99 47.02-11 47.02-15 47.02-19 47.02-20 47.01 47.02 A I II a b B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F:ex 47.01 29 . 5 . 79 Official Journal of the European Communities No L 131 /205 Pos . i F i l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB IRL A B 1 2 3 4 48.01 48.01-01 A - BNL D DK - GB I IRL 48.01-05 B C EUR 48.01-06 I II EUR I : ex 48.01 C II 48.01-08 EUR 48.01-09 EUR 48.01-11 EUR 48.01-12 EUR 48.01-13 EUR 48.01-14 EUR 48.01-15 EUR 48.01-16 EUR 48.01-17 EUR 48.01-19 EUR 48.01-21 EUR 48.01-23 EUR 48.01-25 EUR 48.01-26 EUR 48.01-27 EUR 48.01-28 EUR 48.01-29 EUR 48.01-31 EUR 48.01-33 EUR 48.01-35 D EUR 48.01-37 E F EUR I : ex 48.01 E 48.01-41 EUR 48.01-43 EUR 48.01-45 EUR 29 . 5 . 79No L 131 /206 Official Journal of the European Communities Pos . i Fl 1 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I I IRL A B 1 2 3 4 48.01 F 48.01-47 EUR 48.01-49 EUR 48.01-52 EUR 48.01-53 EUR 48.01-54 EUR 48.01-55 EUR 48.01-56 EUR 48.01-58 EUR 48.01-61 EUR 48.01-62 EUR 48.01-64 EUR 48.01-65 EUR 48.01-66 EUR 48.01-69 EUR 48.01-71 EUR 48.01-73 EUR 48.01-75 EUR 48.01-77 EUR 48.01-82 EUR 48.01-84 EUR 48.01-86 EUR 48.01-88 EUR 48.01-91 EUR 48.01-93 EUR 48.01-95 EUR 48.01-97 48.03 EUR 48.03-10 EUR 48.03-30 EUR 48.03-50 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /207 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 48.03-60 48.03-80 48.04-10 48.04-21 48.04-25 48.04-40 48.04-50 48.04-60 48.04-70 48.04-80 48.05-10 48.05-21 48.05-29 48.05-30 48.05-50 48.05-80 48.07-10 48.07-30 48.07-55 48.07-56 48.07-57 48.07-58 48.07-59 48.07-64 48.03 48.04 48.05 A B 48.07 A B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 1 : 48.05 B I : ex 48.07 B No L 131 /208 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering. NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 48.07-65 48.07-66 48.07-68 48.07-70 48.07-81 48.07-85 48.07-91 48.07-97 48.07-99 48.08-00 48.10-10 48.10-90 48.11-21 48.11-29 48.11-40 48.12-00 .48.13-10 48.13-30 48.13-50 48.13-90 48.14-10 48.14-30 48.14-90 48.07 C 48.08 48.10 48.11 48.12 48.13 48.14 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /209 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 48.15-05 48.15-10 48.15-21 48.15-29 48.15-30 48.15-40 48.15-50 48.15-61 48.15-65 48.15-95 48.15-99 48.16-10 48.16-91 48.16-95 48.16-96 48.16-98 48.16-99 48.18-10 48.18-21 48.18-29 48.18-30 48.18-40 48.18-50 48.18-61 48.18-69 48.18-80 48.15 A B 48.16 A B 48.18 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 /210 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung * NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 48.19-00 48.20-10 48.20-90 48.21-01 48.21-11 48.21-13 48.21-15 48.21-21 48.21-25 48.21-31 48.21-33 48.21-37 48.21-40 48.21-50 48.21-60 48.21-70 48.21-99 48.19 48.20 48.21 A B C D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /211 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 49.01-00 49.01 EUR 49.02-00 49.02 - BNL D DK - GB I IRL 49.03-00 49.03 EUR 49.04-00 49.04 49.05 EUR 49.05-10 A EUR 49.05-90 B EUR 49.06-00 49.06 49.07 EUR 49.07-10 A EUR 49.07-20 B C EUR 49.07-91 I EUR 49.07-99 II EUR 49.08-00 49.08 EUR 49.09-00 49.09 EUR 49.10-00 49.10 49.11 EUR 49.11-10 A EUR 49.11-21 EUR 49.11-92 EUR 49.11-93 EUR 49.11-99 EUR No L 131 /212 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I I IRL A B 1 2 3 4 50.01 -CO 50.01 - BNL D DK F GB - IRL 5C.02-00 50.02 50.03  BNL D DK F GB  IRL I : 50.03 * 50.03-10 EUR 50.03-90 50.04 EUR GB : 50.04 * 50.04-10 - BNL D DK F GB - IRL 50.04-90 50.05 BNL D DK F GB IRL GB : 50.05 * 50.05-10  BNL D DK F GB  IRL 50.05-90 - BNL D DK F GB - IRL 50.05-99 B 50.07 BNL D DK F GB IRL 50.07-10 A - BNL D DK F GB - IRL GB : 50.07 A * 50.07-90 B - BNL D DK F GB - IRL GB . 50.07 B * 50.07-99 C 50.09 A EUR GB : 50.09 A * 50.09-01 I II  BNL D DK F GB  IRL 50.09-20 a b - BNL D DK F GB - IRL 50.09-31  BNL D DK F GB  IRL 50.09-39 III  BNL D DK F GB  IRL 50.09-41 - BNL D DK F GB - IRL 50.09-42 - BNL D DK F GB - IRL 50.09-44  BNL D DK F GB  IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /213 Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A [ B 1 2 3 4 50.09 A III BNL BNL BNL BNL BNL BNL BNL BNL D DK F GB D DK F GB - D DK F GB - D DK F GB - D DK F GB - D DK F GB - D DK F GB - D DK F GB IRL IRL IRL IRL IRL IRL IRL IRL 50.09-45 50.09-47 50.09-48 50.09-61 50.09-62 50.09-64 50.09-66 50.09-68 50.09-80 EURB No L 131 /214 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n" du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 5 51.01-05 51.01-07 51.01-08 51.01-09 51.01-11 51.01-13 51.01-14 51.01-16 51.01-18 51.01-21 51.01-23 51.01-25 51.01-26 51.01-28 51.01-32 51.01-34 51.01-38 51.01-42 51.01-44 51.01-48 51.01-50 51.01-61 51.01-62 51.01-64 51.01-66 51.01-71 51.01-73 51.01 A B I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR GB : 51.01 I : ex 51.01 A F : 51.01 B ex II EUR : 51.01-05 (') EUR : 51.01-07 (') EUR : 51.01-08 (6 ) EUR : 51.01-09 (6) EUR : 51.01-11 C) EUR : 51.01-13 C) EUR : 51.01-16 (6 ) EUR : 51.01-18 (') EUR : 51.01-21 (') EUR : 51.01-23 (') EUR : 51.01-25 (') EUR : 51.01-26 (") EUR : 51.01-28 (6 ) EUR : 51.01-32 (6 ) EUR : 51.01-34 (') EUR : 51.01-38 (6 ) EUR : 51.01-42 (') EUR : 51.01-44 (') EUR : 51.01-48 (') EUR : 51.01-50 (') EUR : 51.01-61 (') EUR : 51.01-64 (') EUR : 51.01-66 (6 ) EUR : 51.01-71 (6 ) 29 . 5 . 79 Official Journal of the European Communities No L 131 /215 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 51.01 BII 51.01-76 EUR EUR : 51.01-76 (k ) 51.01-80 51.02 A EUR EUR : 51.01-80 (') 51.02-12 1 EUR 51.02-13 EUR 51.02-15 II EUR 51.02-22 EUR 51.02-24 EUR 51.02-28 R EUR 51.02-41 I EUR 51.02-49 II 51.03 EUR GB : 51.03 EUR : 51.03 (') 51.03-10 A EUR 51.03-20 B 51.04 A EUR n C 4 ) GB : 51.04 :;- BNL : 5 1 . 04 A EUR : 51.04 (') 51.04-03 I - BNL D - - GB I IRL 51.04-05 II III  BNL D   GB I IRL 51.04-06 a - BNL . D DK - GB I IRL EUR : 51.04-06 C 2 ) EUR : 51.04-06 C ) 51.04-08 b IV  BNL D t   GB I IRL 51.04-11 - BNL D - - GB I IRL 51.04-13 - BNL D - - GB I IRL 51.04-15  BNL D   GB I IRL No L 131 /216 Official Journal of the European Communities 29 . 5 . 79 Pos . i F X 1 1 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 51.04 A IV 51.04-17 - BNL D - - GB I IRL 51.04-18 - BNL D - - GB I IRL 51.04-21 - BNL D - - GB I IRL 51.04-23 - BNL D - GB I IRL 51.04-25 - BNL D - GB I IRL 51.04-26 - BNL D - - GB I IRL 51.04-27 - BNL D - - GB I IRL 51.04-28 - BNL D - - GB I IRL 51.04-32 - BNL D - - GB I IRL 51.04-34 - BNL D - - GB I IRL 51.04-36 - BNL D - - GB I IRL 51.04-42 - BNL D - - GB I IRL 51.04-44 - BNL D - - GB I IRL 51.04-46 - BNL D - - GB I IRL 51.04-48 D - BNL D - - GB I IRL 51.04-52 D I  BNL D   GB I IRL BNL : 51.04 B I 51.04-54 II III  BNL D   GB I IRL BNL : 51.04 B II :;- 51.04-56 - BNL D - - GB I IRL 51.04-58 - BNL D - - GB I IRL 51.04-62 - BNL D - - GB I IRL 51.04-64 - BNL D - - GB I IRL 51.04-66 - BNL D - - GB I IRL 51.04-72 - BNL D - - GB I IRL 51.04-74 - BNL D - - GB I IRL 51.04-76 - BNL D - - GB I IRL 51.04-82 - BNL D - - GB I IRL 51.04-84 - BNL D - - GB I IRL 51.04-86 - BNL D - - GB I IRL 51.04-88 - BNL D - - GB I IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /217 Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvare Nr . des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr . GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B I ' I 2 3 4 5 51.04 B III D GB I IRL D - - GB I IRL D - - GB I IRL D - - GB I IRL D - - GB I IRL D - - GB I IRL D - - GB I IRL 51.04-89 51.04-93 51.04-94 51.04-95 51.04-96 51.04-97 51.04-98 BNL BNL BNL BNL BNL BNL BNL No L 131 /218 Official Journal of the European Communities 29 . 5 . 79 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer tfextielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 52.01 GB : 52.01 52.01-10 EUR 52.01-90 EUR 52.02-00 52.02 EUR GB : 52.02 29 . 5 . 79 Official Journal of the European Communities No L 131 /219 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Reaime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 5 53.01-10 53.01-20 53.01-30 53.01-40 53.02-10 53.02-51 53.02-59 53.02-93 53.02-95 53.02-97 53.03-01 53.03-05 53.03-20 53.03-30 53.03-91 53.03-95 53.04-00 53.05-10 53.05-22 53.05-29 53.05-32 53.05-39 ¿ 3.05-50 53.01 53.02 A B 53.03 53.04 53.05 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR GB : 53.02 EUR : 53.05-10 (') EUR : 53.05-22 (6 ) EUR : 53.05-29 (') EUR : 53.05-32 (') EUR : 53.05-39 (6 ) No L 131 /220 Official Journal of the European Communities 29 . 5 . 79 Pos . ¡ FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige , BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 53.06 Ã  GB : 53.06 EUR : 53.06 (') 53.06-21 Ã  EUR 53.06-25 EUR 53.06-31 EUR 53.06-35 D EUR 53.06-51 D EUR 53.06-55 EUR 53.06-71 EUR 53.06-75 53.07 A EUR C4) BNL : 53.07 * GB : 53.07 EUR : 53.07 (6) 53.07-01 - BNL D - - GB I IRL 53.07-09 - BNL D - - GB I IRL 53.07-21 - BNL D - - GB I IRL 53.07-29 R - BNL D - - GB I IRL 53.07-40 D I II BNL D - - GB I IRL 53.07-51 BNL D - - GB I IRL 53.07-59 , BNL D - - GB I IRL 53.07-81 - BNL D - - GB I IRL 53.07-89 53.08 Ã  BNL D GB I IRL GB : 53.08 EUR : 53.08 (') 53.08-11 A EUR 53.08-15 B EUR BNL : 53.08 B * 53.08-21 EUR 53.08-25 ' EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /221 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n 0 duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 53.09 53.09-10 EUR 53.09-20 53.10 EUR GB : 53.10 * 53.10-11 EUR EUR : 53.10-1 1 ( 6 ) 53.10-15 EUR EUR : 53.10-15 C) 53.10-20 53.11 A EUR (") · BNL : 53 . 1 1 * GB : 53.11 EUR : 53.11 (') 53.11-01 BNL D -  GB I IRL 53.11-03 BNL D - - GB I IRL 53.11-07 BNL D - - GB I IRL 53.11-11 - BNL D - - GB I IRL 53.11-13 - BNL D - - GB I IRL 53.11-17 D - BNL D - - GB I IRL 53.11-20 D I II - BNL D - - GB I IRL 53.11-30  BNL D   GB I IRL 53.11-40 - BNL D - - GB I IRL 53.11-52 - BNL D - - GB I IRL 53.11-54 - BNL D - - GB I IRL 53.11-58 - BNL D - - GB I IRL 53.11-72 - BNL D - - GB I IRL 53.11-74 - BNL D - - GB I IRL 53.11-75 - BNL D  - GB I IRL 53.11-82 - BNL D   GB I IRL 53.11-84 - BNL D  - GB I IRL 53.11-88 - BNL D  - GB I IRL 53.11-91  BNL D   GB I IRL No L 131 /222 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvare Nr . des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products NIMEXE LIBERATION NATIONALEn ° du TDC Liberation commune Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 . . 3 4 5 53.11 B II BNL BNL D D GB GB I I IRL IRL 53.11-93 53.11-97 53.12-00 53.12 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /223 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn I FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D j DK I F I GB I I | IRL A B 1 2 3 4 5 54.01-10 54.01-21 54.01-25 54.01-30 54.01-40 54.01-70 54.02-00 54.03-10 54.03-31 54.03-35 54.03-37 54.03-39 54.03-50 54.03-61 54.03-69 54.04-10 54.04-90 54.05-21 54.05-25 54.05-31 54.05-35 54.01 54.02 54.03 A B J a b II 54.04 A B 54.05 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - GB : 54.03 GB : 54.04 GB : 54.05 EUR : 54.03 (') EUR : 54.04 (') EUR : 54.05 (k ) 29 . 5 . 79No L 131 /224 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commuÃ © pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria o. nazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 54.05 54.05-38 EUR 54.05-51 EUR 54.05-55 EUR 54.05-61 EUR 54.05-68 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /225 NIMEXE Pos. i H I FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 5 55.01-10 55.01-90 55.02-10 55.02-90 55.03-10 55.03-30 55.03-50 55.03-90 55.04-00 55.05-13 55.05-19 55.05-21 55.05-25 55.05-27 55.05-29 55.05-33 55.05-35 55.05-37 55.01 55.02 55.03 55.04 55.05 A B 1 a b II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 1 : 55.01 A * 1:55.03 * BNL, F , 1 : 55.05 * GB : 55.05 EUR : 55.05 H EUR : 55.04 (') EUR : 55.05 (') No L 131 /226 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL I D j DK I F j GB I Ã ¯ IRL A B 1 2 3 4 5 55.05 B IÃ  55.05-41 EUR 55.05-45 EUR 55.05-46 EUR 55.05-48 EUR 55.05-52 EUR 55.05-58 EUR 55.05-61 EUR 55.05-65 EUR 55.05-67 EUR 55.05-69 EUR 55.05-72 EUR 55.05-78 EUR 55.05-92 EUR 55.05-98 EUR 55.06 BNL, 1 : 55.06 * EUR : 55.06 (") GB : 55.06 55.06-10 EUR 55.06-90 55.07 EUR D, F. GB , 1 : 55.07 EUR : 55.07 ( 6 ) 55.07-10 EUR 55.07-90 55.08 EUR ( U ) GB : 55.08 IRL : 55.08 EUR : 55.08 (6 ) 55.08-10  BNL n D  F  I IRL BNL : 55.08 * 55.08-30  BNL D - F  I IRL 55.08-50 - BNL D - F - I IRL 55.08-80 - BNL D - F - I IRL 55.09 C 4) C 4 ) EUR : 55.09 (") EUR : 55.09 (') EUR : 55.09 (6 ) GB : 55.09 BNL : 55.09 * 29 . 5 . 79 Official Journal of the European Communities No L 131 /227 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwafititatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 55.09 A I 55.09-01 I BNL D DK   IRL 55.09-02 BNL D DK - ' - IRL 55.09-03 - BNL D DK - - IRL 55.09-04 - BNL D DK - IRL 55.09-05 . II - BNL D DK - - IRL 55.09-11  BNL D DK   IRL 55.09-12 - BNL D DK - - IRL 55.09-13 - BNL D DK - - IRL 55.09-14 - BNL D DK - IRL 55.09-15 - BNL D DK - - IRL 55.09-16 - BNL D DK - IRL 55.09-17 - BNL D DK - - IRL 55.09-19 - BNL D DK - - . IRL 55.09-21 - BNL D DK - - IRL 55.09-29 BNL D DK - - IRL 55.09-31 BNL - D DK - - IRL 55.09-33 BNL D DK - - IRL 55.09-35 - BNL D DK - - IRL 55.09-37 - BNL D DK - - IRL 55.09-38 - BNL D DK - - IRL 55.09-39 BNL D DK - - IRL 55.09-41 - BNL D DK -  IRL 55.09-49 BNL D DK - - IRL 55.09-51 - BNL D DK - - IRL 55.09-52 - BNL D DK - - IRL 55.09-53 - BNL D DK   IRL 55.09-54 - BNL D DK - - IRL 55.09-55 - BNL D DK - - IRL No L 131 /228 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC ' Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations deproduits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL I D I DK F I GB I i IRL A B 1 2 3 4 5 55.09 A II 55.09-56 - BNL D DK - - I IRL 55.09-57 - BNL D DK - - I IRL 55.09-59 - BNL D DK - - I IRL 55.09-61 - BNL D DK - - I IRL 55.09-63 - BNL D DK - - I IRL 55.09-64 - BNL D DK - - I IRL 55.09-65 - BNL D DK - - I IRL 55.09-66 - BNL D DK - - I IRL 55.09-67 B  BNL D DK   I IRL 55.09-68 I BNL D DK I IRL 55.09-69 - BNL D DK - - I IRL 55.09-70 - BNL D DK - - I IRL 55.09-71 II - BNL D DK - - I IRL 55.09-72  BNL D DK   I IRL 55.09-73 - BNL D DK - - I IRL 55.09-74 - BNL D DK - - I IRL 55.09-76 - BNL D DK - - I IRL 55.09-77 - BNL D DK - - I IRL 55.09-78 - BNL D DK - - I IRL 55.09-81 - BNL D DK - - I IRL 55.09-82 - BNL D DK - - I IRL 55.09-83 - BNL D DK - - I IRL 55.09-84 - BNL D DK - - I IRL 55.09-86 - BNL D DK - I IRL 55.09-87 - BNL D DK - I IRL 55.09-92 - BNL D DK - I IRL 55.09-93 - BNL D DK - - I IRL 55.09-97 - BNL D DK - - I IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /229 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 5 56.01-11 56.01-13 56.01-15 56.01-16 56.01-17 56.01-18 56.01-21 56.01-23 56.01-25 56.01-29 56.02-11 56.02-13 56.02-15 56.02-19 56.02-21 56.02-23 56.02-25 56.02-29 56.33-11 56.C3-13 56.C3-15 56.C3-19 56.01 A B 56.02 A B 56.03 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR GB : 56.01 I : ex 56.01 A F : 56.01 ex B * GB : 56.02 I : ex 56.02 A F : ex 56.02 B * GB : 56.03 No L 131 /230 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC LiberaziÃ ³ne comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL I D I DK I F I GB I I j IRL - A B 1 2 3 t 4 5 56.03-21 56.03-23 ' 56.03-25 56.03-29 56.04-11 56.04-13 56.04-15 56.04-16 56.04-17 56.04-18 56.04-21 56.04-23 56.04-25 56.04-29 56.05-03 56.05-05 56.05-07 56.05-09 56.05-11 56.05-13 56.05-15 56.05-19 56.05-21 56.03 B 56.04 A B 56.05 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR C 4 ) GB : 56.04 I : ex 56.04 A F : ex 56.04 B * GB : 56.05 BNL : 56.05 * EUR : 56.05 A ( l ¡ ) EUR : 56.05 (') EUR : 56.04 f ') EUR : 56.05 (') 29 . 5 . 79 Official Journal of the European Communities No L 131 /231 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 5 56.05-23 56.05-25 56.05-28 56.05-32 56.05-34 56.05-36 56.05-38 56.05-39 56.05-42 56.05-44 56.05-45 56.05-46 56.05-47 56.05-51 56.05-55 56.05-61 56.05-65 56.05-71 56.05-75 56.05-81 56.05-85 56.05-91 56.05-95 56.05-99 56.06-11 56.06-15 56.06-20 56.05 A B 56.06 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR " EUR EUR EUR C 4) ' EUR : 56.05 B n GB : 56.06 29 . 5 . 79No L 131 /232 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A - B 1 2 3 4 5 56.07 n. n GB : 56.07 BNL : 56.07 * EUR : 56.07 (') EUR : 56.07 (') A EUR : 56.07 A Ã 56.07-01 I II - BNL D DK - - I IRL 56.07-04  BNL D DK   I IRL 56.07-05 - BNL D DK - - I IRL 56.07-07 - BNL D DK   I IRL 56.07-08 - BNL D DK - - I IRL 56.07-11 - BNL D DK - - I IRL 56.07-13 - BNL D DK - - I IRL 56.07-14 - BNL D DK - GB I IRL 56.07-16 - BNL D DK - - I IRL 56.07-17 - BNL D DK -  I IRL * 56.07-18 - BNL D DK - - I IRL 56.07-21 - BNL D DK - - I IRL 36.07-23 - BNL D DK - - I IRL 56.07-24 - BNL D DK - - I IRL 56.07-26 - BNL D DK - - I IRL 56.07-27 - BNL D DK - - I IRL 56.07-28 - BNL D DK - - I IRL 56.07-32 - BNL D DK - - I IRL 56.07-33 - BNL D DK - - I IRL 56.07-34 - BNL D DK - - I IRL 56.07-36 D - BNL D DK - - I IRL 56.07-37 D  BNL D DK   I IRL 56.07-42  BNL D DK - - I IRL 56.07-44 - BNL D DK -  I IRL 56.07-48 * - BNL D DK - - I IRL 56.07-52 BNL D DK IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /233 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations deproduits textiles N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 56.071 BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL BNL D DK I D DK -  I D DK   I D DK - - I D DK - - I D DK - - I D DK - - I D DK -  I D DK - - I D DK - - I D DK - - I D DK - - I D DK - - I D DK - - I D DK - - I D DK - - I D DK   I IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL IRL 56.07-33 56.07-54 56.07-57 56.07-58 56.07-62 56.07-63 56.07-64 56.07-66 56.07-72 56.07-73 56.07-74 56.07-77 56.07-78 56.07-82 56.07-83 56.07-84 56.07-87 No L 131 /234 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 5 57.01-20 57.01-50 57.02-00 57.03-10 57.03-30 57.03-50 57.04-10 57.04-30 57.04-50 57.06-11 57.06-15 57.06-30 57.07-01 57.07-03 57.07-07 57.07-10 57.07-20 57.07-90 57.01 57.02 57.03 57.04 57.06 57.07 A I a b II B C D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F, GB : 57.06 BNL : ex 57.06 * 1:57.06 * GB : 57.07 D : 57.07 A I b BNL : 57.06 0 29 . 5 . 79 Official Journal of the European Communities No L 131 /235 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 57.10 A BNL : ex 57.10 * GB : 57.10 57.10-21 I BNL DK I IRL 57.10-29 II - BNL - DK - - I IRL 57.10-31  BNL  DK   I IRL . 57.10-39 - BNL - DK - - I IRL 57.10-50 III B  BNL  DK   I IRL EUR : 57.10 B 00 57.10-61 - BNL D DK - - I IRL '57.10-65 - BNL D DK - - I IRL 57.10-70 57.11 BNL D DK I IRL GB : 57.11 - 57.11-10 A EUR 57.11-20 B EUR 57.11-90 C EUR 29 . 5 . 79No L 131 /236 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 58.01 Ã  1:58.01 :: EUR : 58.01 (6) 58.01-01 Ã  I II EUR 58.01-11 EUR 58.01-13 EUR 58.01-17 EUR 58.01-30 B EUR 58.01-80 C 58.02 A I EUR ' 58.02-11 BNL D DK GB 1 IRL 58.02-12 - BNL D DK - GB I IRL EUR : 58.02-12 (6 ) 58.02-14 - BNL D DK - GB I IRL EUR : 58.02-14 (6 ) 58.02-17 II - BNL D DK - GB I IRL EUR : 58.02-17 C) 58.02-18  BNL D DK  GB IRL EUR : 58.02-18 (6 ) 58.02-19 - BNL D DK - GB I IRL EUR : 58.02-19 (&gt;) 58.02-20 - BNL D DK - GB I IRL 58.02-30 - BNL D DK - GB I IRL EUR : 58.02-30 (") 58.02-43 - BNL D DK - GB I IRL EUR : 58.02.43 C) 58.02-49 - BNL D DK - GB I IRL EUR : 58.02-49 Ã 58.02-50 - BNL D DK - GB I IRL 58.02-60 - BNL D DK - GB I IRL 58.02-80 - BNI. D ' DK - GB I IRL 58.02-90 B - BNL D DK - GB I IRL EUR : 58.02-90 Ã  ) 58.03-00 58.03 EUR 1 : 58.03 * EUR : 58.03 (') 29 . 5 . 79 Official Journal of the European Communities No L 131 /237 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tiÃ ¶n NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Reeime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE ¢w Communautair of nationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 58.04 n GB : 58.04 :: 58.04-05 EUR 58.04-07 - BNL D DK F - I IRL BNL : 58.04-07 * EUR : 58.04-07 (') 58.04-11 - BNL D DK F - I IRL BNL : 58.04-1 1 * EUR : 58.04-1 1 ( 6) 58.04-15 - BNL D DK F - I IRL BNL : 58.04-15 * EUR : 58.04-15 (6 ) 58.04-18 - BNL D DK F - I IRL BNL : 58.04-18 * EUR : 58.04-18 (6 ) 58.04-41 - BNL D DK F - I IRL BNL : 58.04-41 * EUR : 58.04-41 (') 58.04-43 - BNL D DK F - I IRL BNL : 58.04-43 EUR : 58.04-43 (') 58.04-45 - BNL D DK F - I IRL BNL : 58.04-45 * EUR : 58.04-45 (') 58.04-61 - BNL C 4 ) D DK - - I IRL BNL : 58.04-61 * EUR : 58.04-61 (6) 58.04-63 - BNL n D DK - - I IRL BNL : 58.04-63 * EUR : 58.04-63 (') 58.04-67 - BNL (") D DK - - I IRL BNL : 58.04-67 EUR : 58.04-67 (') 58.04-69 - BNL C 4) D DK - - I IRL BNL : 58.04-69 * EUR : 58.04-69 (') 58.04-71 - BNL D DK F - I IRL BNL : 58.04-71 * EUR : 58.04-7 1 Ã 38.04-75 - BNL D DK F - I IRL BNL : 58.04-75 EUR : 58.04-75 (') 58.04-77 - BNL D DK F - I IRL BNL : 58.04-77 * EUR : 58.04-77 (Ã ©) 58.04-78 - BNL D DK F - I IRL BNL : 58.04-78 EUR : 58.04-78 (') 58.04-80 58.05 A I EUR GB : 58.05 * EUR : 58.04-80 (') 58.C5-01 1 a EUR n EUR : 58.05-01 (') 58.C5-08 EUR n EUR : 58.05-08 (') 58.05-20 b EUR 58.C3 30 / c EUR n EUR : 58.05-30 (') II EUR : 58.05 A II (') 58.05-40 EUR c 4 ) 58.05-51 EUR n 58.05-59 EUR n 58.05-61 EUR n 58.05-69 EUR n Official Journal of the European Communities 29 . 5 . 79No L 131 /238 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 58.05 A II 58.05-73 EUR C4) 58.05-77 EUR C 4) &gt; 58.05-79 EUR C4) 58.05-90 B 58.06 EUR C4) GB : 58.06 * EUR : 58.05-90 (6 ) EUR : 58.06 (') 58.06-10 EUR C 4) 58.06-90 58.07 EUR n GB : 58.07 * EUR : 58.07 (') 58.07-31 A EUR n 58.07-39 EUR n 58.07-50 EUR n 58.07-80 58.08 A EUR n GB : 58.08 D , 1 : 58.08 EUR : 58.08 (6 ) 58.08-1 1 EUR 58.08-15 EUR 58.08-19 EUR 58.08-21 EUR 58.08-29 58.09 A EUR GB : 58.09 * EUR : 58.09 f) 58.09-11 EUR 58.09-19 B EUR 58.09-21 I II EUR n 58.09-31 EUR n 29 . 5 . 79 Official Journal of the European Communities No L 131 /239 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D j DK ¡ F I GB j I | IRL A B 1 2 3 4 5 ¿ 8.09-35 58.09-39 58.09-91 58.09-95 58.09-99 58.10-21 58.10-29 58.10-41 58.10-45 58.10-49 58.10-51 58.10-55 58.10-59 58.09 B II 58.10 A I II B I II I-UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR / 14 \ / u \ (\ i \ / 14 \ /\ i \ D, GB. 1 : 58.10 EUR : 58.10 C) 29 . 5 . 79No L 131 /240 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL I D I DK [ F I GB I I I IRL A B 1 2 3 4 5 59.01-07 59.01-12 59.01-14 59.01-15 59.01-16 59.01-18 59.01-21 59.01-29 59.02-01 59.02-09 59.02-31 59.02-35 59.02-41 59.02-45 59.02-47 59.02-51 59.02-57 59.02-59 59.02-91 59.02-95 59.02-97 59.01 A I a b II B I II 59.02 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR D, 1 : 59.01 * 1 : 59.02 * EUR : 59.01 (") EUR : 59.02-01 (') EUR : 59.02-09 (') EUR : 59.02-35 (') EUR : 59.02-41 (6 ) EUR : 59.02-47 (") EUR : 59.02-51 (6 ) EUR : 59.02-57 (') EUR : 59.02-59 (') EUR : 59.02 B C) 29 . 5 . 79 Official Journal of the European Communities No L 131 /241 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n 0 du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ gelingvan toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 59.03 1:59.03 * EUR : 59.03 (') 59.03-1 1 EUR 59.03-19 EUR 59.03-30 59.04 EUR GB : 59.04 1 : 59.04 59.04-11 EUR EUR : 59.04-11 (") EUR : 59.04-11 (') 59.04-13 EUR EUR : 59.04-13 ( , ¡ ) EUR : 59.04-13 (6 ) 59.04-15 EUR EUR : 59.04-15 (") EUR : 59.04-15 C) 59.04-17 EUR EUR : 59.04-17 (") EUR : 59.04-17 f) 59.04-18 EUR EUR : 59.04-18 ( ») EUR : 59.04-18 0 59.04-20 EUR EUR : 59.04-20 ( ») 59.04-31 EUR EUR : 59.04-31 (") IRL : 59.04-3 1 59.04-35 EUR EUR : 59.04-35 ( ») 59.04-38 EUR EUR : 59.04-38 ( ,2 ) 59.04.50 EUR EUR : 59.04-50 ( u ) 59.04-60 EUR EUR : 59.04-60 ( l ¡ ) EUR : 59.04-60 (') 59.04-70 EUR EUR : 59.04-70 ( 6 ) 59.04-80 59.05 A EUR EUR : 59.04-80 (") BNL, 1 : 59.05 * GB : 59.05 EUR : 59.05 (') EUR : 59.05 (') 59.05-11 1 ¢ 11 EUR 59.05-21 EUR 59.05-29 D EUR 59.05-91 D I EUR 59.05-99 11 EUR No L 131 /242 Official Journal of the European Communities 29 . 5 . 79 Pos . i Fit NATIONAL LIBERALISERING Faelles liberali ­ sering FÃ ¦llesskabstilsyn eller nationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvare Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations deproduits textiles N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B I 1 I 2 3 4 5 59.06 EUR EUR : 59.06 (')1:59.06 * GB : 59.06 1 : 59.07 * GB : 59.07 59.07 EUR : 59.07 (6) 59.06-00 59.07-10 59.07-90 EUR EUR 59.0 EUR : 59.08 (k )1:59.08 * GB : 59.08 59.08-10 59.08-51 59.08-61 59.08-71 59.08-79 59.10-10 59.10-31 59.10-39 EUR EUR EUR EUR EUR EUR EUR EUR 59.10 : ex 59.10 v EUR : 59.10 (' GB : 59 . EUR : 59 . 11 (')59.11 A I II III I : ex 59.1 1 A III : 9.11-11 9.11-14 9.11-15 9.11-17 9.11-20 9.12-00 EUR EUR EUR EUR EUR EUR a b B 59.12 1 : 59.12 ::" GB : 59.12 EUR : 59.12C) EUR : 59.13C)59.13 GB : 59.13 : 59.13-01 59.13-11 n BNL BNL GB GB IRL IRL D D F F I I 29 . 5 . 79 Official Journal of thÃ § European Communities No L 131 /243 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n" duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Reeime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 59.13 59.13-13 - BNL D  F GB I IRL 59.13-15 - BNL D - F - I IRL 59.13-19 - BNL D - F GB I IRL 59.13-32 - BNL D - F GB I IRL ¢ 59.13-34 - BNL D - F GB I IRL 59.13-35 - BNL D - F - I IRL 59.13-39 - BNL D - F GB I IRL 59.14-00 59.14 59.15 EUR 1:59.14 * I : ex 59.15 * EUR : 59.14 (') EUR : 59.15 (') 59.15-10 EUR 59.15-90 EUR 59.16-00 59.16 59.17 EUR I : ex 59.16 Lex 59.17 * EUR : 59.16 (') 59.17-10 A R EUR EUR : 59.17-10 (6) 59.17-21 D I EUR 59.17-29 II c I EUR EUR : 59.17-29 ( · ) EUR : 59.17 C C) 59.17-31 EUR 59.17-39 EUR 59.17-49 II EUR 59.17-51 EUR . 59.17-59 EUR 59.17-71 EUR 59.17-79 D EUR EUR : 59.17 D (6) 59.17-91 EUR 59.17-93 EUR No L 131 /244 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n " duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 5 59.17-95 59.17-99 59.17 D EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /245 Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 60.01 1 : 60.01 * GB : 60.01 A EUR : 60.01 A (') 60.01-01 I EUR 60.01-10 II B EUR EUR : 60.01 B C) 60.01-30 1 a u EUR 60.01-40 D 1 EUR 60.01-51 2 EUR 60.01-55 3 4 EUR 60.01-62 aa 11 EUR 60.01-64 22 EUR 60.01-65 33 EUR 60.01-68 44 bb EUR 60.01-72 11 EUR 60.01-74 22 EUR 60.01-75 33 EUR 60.01-78 44 II EUR 60.01-81 a EUR 60.01-89 b C EUR 60.01-92 1 a EUR EUR : 60.01-92 ( ·) 60.01-94 b EUR EUR : 60.01-94 (') 60.01-96 c EUR EUR : 60.01-96 (6 ) 60.01-97 d EUR EUR : 60.01-97 (') No L 131 /246 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n" du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Reeime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB 1 IRL A B 1 2 3 4 5 60.01 C 60.01 98 11 60.02 EUR GB : 60.02 IRL : 60.02 » BNL : 60.02 * EUR : 60.02 (') EUR : 60.02 (') 60.02-40 A - BNL D DK - GB I IRL 60.02-50 I  BNL D DK  GB I IRL 60.02-60 II - BNL D DK - GB I IRL 60.02-70 III - BNL (u) D DK - GB I IRL 60.02-80 IV 60.03 " BNL D DK GB I IRL F, GB, 1 : 60.03 * EUR : 60.03 (') A 1^ BNL · 60.03 A * 60.03-11 EUR EUR : 60.03-1 1 ( 1 ! ) EUR : 60.03 - 1 1 (') 60.03-19 II B EUR EUR : 60.03-19 (") DK : 60.03 B * EUR : 60.03-19 O 60.03-20 I II EUR EUR : 60.03-20 (") BNL : 60.03 B II * EUR : 60.03-20 (') 60.03-24 1 EUR 60.03-26 2 EUR 60.03-27 b EUR EUR : 60.03-27 ( ,2 ) EUR : 60.03-27 (') 60.03-30 C EUR BNL : 60.03-30 * EUR : 60.03-30 (") EUR : 60.03-30 (') 60.03-90 D 60.04 A EUR BNL : 60.03-90 * EUR : 60.03-90 (") BNL : 60.04 * GB : 60.04 * IRL : 60.04 * EUR : 60.03-90 (') 60.04-02 I a BNL D DK I IRL EUR : 60.04-02 H EUR : 60.04-02 (') EUR : 60.04-02 (k) 60.04-03 b - BNL (") D DK F - I IRL EUR : 60.04-03 ( ,2 ) EUR : 60.04-03 (') EUR : 60.04-03 ( · ) 60.04-04 c - BNL (") D DK F - I IRL EUR : 60.04-04 (1 ¡ ) EUR : 60.04-04 (') BUR : 60.04-04 (') 29 . 5 . 79 Official Journal of the European Communities No L 131 /247 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK j F GB I IRL A B 1 2 3 4 5 60.04 A II a60.04-06  BNL D DK   I IRL EUR : 60.04-06 H EUR : 60.04-06 (') EUR : 60.04-06 (') 60.04-07 b - BNL n D DK F - I IRL EUR : 60.04-07 ( ,! ) EUR : 60.04-07 (') EUR : 60.04-07 ( ·) 60.04-08 c - BNL C 4) D DK F - I IRL EUR : 60.04-08 (") EUR : 60.04-08 (') EUR : 60.04-08 (6 ) 60.04-09 ' d III  BNL ( u) D DK F  I IRL EUR : 60.04-09 (") EUR · 60.04-09 (  ) EUR : 60.04-09 (') 60.04-10 a - BNL D - F GB - IRL EUR : 60.04-10 (') 60.04-11 b - BNL D DK - GB - IRL EUR : 60.04-1 1 (6) 60.04-12 c - BNL D - F GB - IRL EUR : 60.04-12 (') 60.04-14 d - BNL D - F GB - IRL EUR : 60.04-14 (') 60.04-16 e B  BNL D  F GB  IRL EUR : 60.04-16 C) 60.C4-19 I a BNL D DK IRL EUR : 60.04-19 ( 1 ! ) EUR : 60.04-19 C ) EUR : 60.04-19 (6) 60.04-20 b - BNL Ã D DK F - IRL EUR : 60.04-20 C 2) EUR : 60.04-20 (') EUR : 60.04-20 (k) 60.04-22 c - BNL C 4 ) D DK F - IRL EUR : 60.04-22 Ã EUR : 60.04-22 (') EUR : 60.04-22 (') 60.04-23 II a  BNL D DK   IRL EUR : 60.04-23 ( l ! ) EUR : 60.04-23 (') EUR : 60.04-23 (') 60.04-24 b - BNL ( u) D DK F - IRL EUR : 6C.04-24 ( w ) EUR : 60.04-24 (') EUR : 60.04-24 (") 60.04-26 c - BNL C 4 ) D DK F - IRL EUR : 60.04-26 (") EUR : 60.04-26 (') EUR : 60.04-26 (') 60.04-29 d III a BNL C 4) D DK F IRL EUR : 60.04-29 ('  ) EUR : 60.04-29 (') EUR : 60.04-29 (") 60.04-31 1 - BNL D - F GB - IRL EUR : 60.04-3 1 (') 60.04-33 2 - BNL D - F GB - IRL EUR : 60.04-33 (') 60.04-34 b IV  BNL D ¢  F GB ­  IRL EUR : 60.04-34 (') 60.04-38 a b  BNL D  F GB  IRL EUR : 60.04-38 (') 60.04-41 1 aa BNL D DK F I IRL EUR : 60.04-41 H EUR : 60.04-41 (') EUR : 60.04-41 (') 60.04-47 bb HL; R EUR : 60.04-47 (  ) EUR : 60.04-47 (') No L 131 /248 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products NIMEXE n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 60.04 B IV b 1 60.04-48 cc - BNL D DK F GB - IRL EUR : 60.04-48 C 2 ) EUR : 60.04-48 (') EUR : 60.04-48 (") 60.04-50 dd 2 aa - BNL D DK F - I IRL EUR : 60.04-50 ( 12 ) EUR : 60.04-50 (') EUR : 60.04-50 (6 ) 60.04-51 EUR EUR : 60.04-51 ( ,2 ) EUR : 60.04-51 (') EUR : 60.04-51 ( · ) 60.04-53 bb EUR EUR : 60.04-53 C 2 ) EUR : 60.04-53 (') EUR : 60.04-53 C) 60.04-54 cc - BNL D - F GB - IRL EUR : 60.04-54 C ) 60.04-56 dd - BNL D DK F GB - IRL EUR : 60.04-56 C 2 ) EUR : 60.04-56 (') EUR : 60.04-56 (') 60.04-58 ee - BNL D DK F - I IRL EUR : 60.04-58 C 2) EUR : 60.04-58 (') EUR : 60.04-58 C) 60.04-60 c d  BNL D DK F GB  IRL EUR : 60.04-60 (6 ) 60.04-71 1 aa BNL D DK I IRL EUR : 60.04-71 ( 12 ) EUR : 60.04-71 (') EUR : 60.04-71 (') 60.04-73 bb - BNL D DK - GB I IRL EUR : 60.04-73 (') EUR : 60.04-73 f ') 60.04-75 cc - BNL D DK - ' GB - IRL EUR : 60.04-75 C 2 ) EUR : 60.04-75 (') EUR : 60.04-75 (") 60.04-79 dd 2 aa - BNL D DK - - I IRL EUR : 60.04-79 (' ! ) EUR : 60.04-79 (') EUR : 60.04-79 Ã 60.04-81  BNL D DK  GB I IRL EUR : 60.04-81 ( ,2 ) EUR : 60.04-81 (') EUR : 60.04-81 ( ( ) 60.04-83 bb - BNL D DK - GB I IRL EUR : 60.04-83 C 2 ) EUR : 60.04-83 (') EUR : 60.04-83 (' ) 60.04-85 cc - BNL D DK - GB - IRL I I R 6 ". C 4-85 C 2 ) EUR : 60.04-85 (') EUR : 60.04-85 C ) 60.04-89 dd - BNL D DK - - I IRL Ã ÃÃ  : 63.:4 - 89 (' 2 ) EUR : 60.04-89 (') EUR : 60.04-89 C) 60.04-90 e 60.05 A BNL D n F GB (") IRL GB : 60.05 * 1 RL : 60.05 * BNL : 6C.C5 =: 60.05-01 I - BNL (") D DK - - I IRL EUR : 60.05-01 (") EUR : 60.05-01 (') EUR : 60.05-CI (') 60.05-04 II a b - BNL D - - - - IRL EUR : 60.05-04 (') 60.05-06 1 aa BNL n D DK GB IRL EUR : 60.05-06 (') EUR : 60.35-06 (6) 60.05-07 bb  BNL D DK  GB  IRL EUR : 60.05-07 (') EUR : 60.05-07 (') 29 . 5 . 79 Official Journal of the European Communities No L 131 /249 Pos. i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. , della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 60.05 A II b 1 60.05-08 cc - BNL D DK - GB - IRL EUR : 60.05-08 (') EUR : 60.05-08 (6) 60.05-09 dd "1 - BNL D DK - GB IRL EUR : 60.05-09 (') EUR : 60.05-09 (') 60.05-11 L aa  BNL D     IRL EUR : 60.05-1 1 (') 60.05-13 bb - BNL « D - - - - IRL EUR : 60.05-13 (6) 60.05-15 cc 3 aa BNL n D - - - - IRL EUR : 60.05-15 (') 60.05-16  BNL D   GB  IRL EUR : 60.05-16 (') 60.05-17 bb - BNL D - - GB - IRL EUR : 60.05-17 (') 60.05-19 cc 4  BNL H D   GB  IRL EUR : 60.05-19 (') 60.05-21 aa U . BNL D . . GB . IRL 60.05-22 22 - BNL C4) D DK - - I IRL EUR : 60.05-22 (") EUR : 60.05-22 (') EUR : 60.05-22 (') 60.05-23 33 - BNL D DK - - I IRL EUR : 60.05-23 ( 1 ! ) EUR : 60.05-23 (') EUR : 60.05-23 (') 60.05-24 44 - BNL D DK - - I IRL EUR : 60.05-24 ( 12 ) EUR : 60.05-24 (') EUR : 60.05-24 (') 60.05-25 55 - BNL D - - - - IRL EUR : 60.05-25 (") EUR : 60.05-25 C) 60.05-26 66 bb  BNL D   GB  IRL 60.05-27 11 aaa BNL n D DK GB I IRL EUR : 60.05-27 (") EUR : 60.05-27 (') EUR : 60.05-27 (') 60.05-28 bbb - BNL D DK - GB I IRL EUR : 60.05-28 (") EUR : 60.05-28.0 ) EUR : 60.05-28 (') 60.05-29 ccc - BNL D DK - GB I IRL EUR : 60.05-29 (,! ) EUR : 60.05-29 (') EUR : 60.05-29 (') 60.05-30 ddd - BNL D DK - GB I IRL EUR : 60.05-30 ( 12 ) EUR : 60.05-30 (') EUR : 60.05-30 (6) 60.05-31 eee 22 aaa - BNL D - - GB - IRL 60.05-32  BNL D   GB  IRL 60.05-33 bbb - BNL n D DK - GB I IRL EUR : 60.05-33 (") EUR : 60.05-33 (') EUR : 60.05-33 (') 60.05-36 ccc - BNL D DK - GB I IRL EUR : 60.05-36 (") EUR : 60.05-36 (') EUR : 60.05-36 O 60.05-37 ddd - BNL D DK - GB I IRL EUR : 60.05-37 ( ») EUR : 60.05-37 (') EUR : 60.05-37 (') 60.05-38 eee - BNL D DK  GB' I IRL EUR : 60.05-38 H EUR : 60.05-38 (') EUR : 60.05-38 (') 60.05-39 fff  BNL D   GB  IRL No L 131 /250 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB 1 IRL A B 1 2 3 4 5 60.05 A II b 4 60.05-41 11  BNL ( H ) D   GB  IRL EUR : 60.05-41 (") EUR : 60.05-41 (') EUR : 60.05-41 (') 60.05-42 22 - BNL D -  GB - IRL EUR : 60.05-42 H EUR : 60.05-42 (') EUR : 60.05-42 (6 ) 60.05-43 33 - BNL D - - GB - IRL EUR : 60.05-43 H EUR : 60.05-43 (') EUR : 60.05-43 (6 ) 60.05-44 44 - BNL D - - GB - IRL EUR : 60.05-44 ( ») EUR : 60.05-44 (') EUR : 60.05-44 (6 ) 60.05-49 55 dd  BNL D   GB  IRL EUR : 60.05-49 (') 60.05-51 11 - BNL ( IJ ) D DK - GB I IRL EUR : 60.05-51 H EUR : 60.05-51 (') EUR : 60.05-51 (') 60.05-52 22 - BNL D DK - GB I IRL EUR : 60.05-52 H EUR : 60.05-52 (') EUR : 60.05-52 (') 60.05-54 33 - BNL D DK - GB I IRL EUR : 60.05-54 ( IJ ) EUR : 60.05-54 (') EUR : 60.05-54 (') 60.05-58 44 ee U - BNL D DK - GB I IRL EUR : 60.05-58 (' 2 ) EUR : 60.05-58 (') EUR : 60.05-58 (') 60.05-61  BNL n D DK   I IRL EUR : 60.05-61 H EUR : 60.05-61 (') EUR : 60.05-61 (') 60.05-62 22 - BNL D DK - GB I IRL EUR : 60.05-62 ( ,J ) EUR : 60.05-62 (') EUR : 60.05-62 (') 60.05-64 33 ff 11 - BNL D DK - - I IRL EUR : 60.05-64 C 2 ) EUR : 60.05-64 (') EUR : 60.05-64 (') 60.05-66  BNL D   GB  IRL EUR : 60.05-66 (') EUR : 60.05-66 (') 60.05-68 22 - BNL Ã D - - GB - IRL EUR : 60.05-68 (') EUR : 60.05-68 (6) 60.05-71 gg 11  BNL n D   GB  IRL EUR : 60.05-71 (') EUR : 60.05-71 (6) 60.05-72 22 BNL D - - GB - IRL EUR : 60.05-72 O 60.05-73 33 - BNL D - - GB - IRL EUR : 60.05-73 (6) 60.05-74 44 BNL D - - GB - IRL EUR : 60.05-74 (') EUR : 60.05-74 (') 60.05-75 55 hh  BNL D   GB  IRL 60.05-76 11 - BNL C 4 ) D - - GB - IRL EUR : 60.05-76 (') 60.05-77 22 BNL D - - GB - IRL EUR : 60.05-77 (') 60.05-78 : 33 BNL D - - GB - IRL EUR : 60.05-78 (') 60.05-79 44 - BNL D - - GB - IRL EUR : 60.05-79 (6 ) 60.05-80 55 - BNL D - - GB - IRL 60.05-88 ' j ") 11 BNL n D GB IRL EUR : 60.05-88 (') 29 . 5 . 79 Official Journal of the European Communities No L 131 /251 Pos . i Fri FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance * Community quantity restrictions Common rules for ^ imports of textile products n0 du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 60.05 A II b 4 ijij 60.05-90 22 - BNL D - - GB - IRL EUR : 60.05-90 (') 60.05-91 33 - BNL D - - GB - IRL EUR : 60.05-91 C) 60.05-92 44 - BNL D - - GB - IRL EUR : 60.05-92 (') 60.05-93 55 5 aa - BNL D - - GB - IRL 60.05-94  BNL n D DK  GB  IRL EUR : 60.05-94 (') EUR : 60.05-94 (') 60.05-95 bb BNL D DK - GB - IRL EUR : 60.05-95 (') EUR : 60.05-95 (') 60.05-96 cc BNL D DK - GB - IRL EUR : 60.05-96 (') EUR : 60.05-96 (') 60.05-97 I BNL D DK  GB  IRL EUR : 60.05-97 (') EUR : 60.05-97 (') 60.05-98 II - BNL ' D DK - GB - IRL EUR : 60.05-98 (') EUR : 60.05-98 (') 60.05-99 III 60.06 BNL D DK GB IRL D, GB, 1 : 60.06 EUR : 60.05-99 (') EUR : 60.05-99 (') EUR : 60.06 (') 60.06-11 I EUR 60.06-18 II 1 EUR 60.06-91 I EUR 60.06-92 II III EUR EUR : 60.06-92 (') BNL : 60.06 B II * BNL : 60.06 B III 60.06-96 a EUR EUR : 60.06-96 (') 60.06-98 b EUR EUR : 60.06-98 (') No L 131 /252 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products NIMEXE n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB * IRL A B 1 2 3 4 5 61.01 BNL : 61.01 * GB : 61.01 s" A I IRL : 61.01 * 61.01-01  BNL D DK   I IRL EUR 61.01-01 (') EUR : 61.01-01 (') 61.01-09 II B BNL D DK IRL EUR : 61.01-09 (') 61.01-13 a 1 BNL D DK IRL EUR : 61.01-13 (6 ) 61.01-15 2 - BNL D DK - GB - IRL EUR : 61.01-15 C) 61.01-17 D 1  BNL D DK    IRL EUR : 61.01-17 (') 61.01-19 2 II a - BNL D DK - - IRL EUR : 61.01-19 Ã 61.01-22  BNL D DK   IRL EUR : 61.01-22 (6 ) 61.01-23 b III  BNL D " DK    IRL EUR : 61.01-23 (6 ) 61.01-24 a - BNL D DK - GB - IRL EUR : 61.01-24 (') 61.01-25 b - BNL D DK - -  IRL EUR : 61.01-25 (') 61.01-26 c IV  BNL D DK  GB  IRL EUR : 61.01-26 (') 61.01-29 a - BNL D DK - GB I IRL EUR : 61.01-29 (') EUR : 61.01-29 (') 61.01-31 b - BNL D DK - - I IRL EUR : 61.01-31 (') EUR : 61.01-31 (') 61.01-32 c V  BNL D DK  GB I IRL EUR : 61.01-32 (') EUR : 61.01-32 (') 61.01-34 a 1 BNL D DK GB I IRL EUR : 61.01-34 (') EUR : 61.01-34 (6 ) 61.01-36 2 - BNL D DK - GB I IRL EUR : 61.01-36 (') EUR : 61.01-36 (') 61.01-37 3 - BNL D DK - - I IRL EUR : 61.01-37 (') EUR : 61.01-37 (') 61.01-38 4 BNL D DK GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /253 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 61.01 BV b 1 2 aa 61.01-41 - BNL D DK - GB I IRL EUR : 61.01-41 (') EUR : 61.01-41 (') 61.01-42  BNL D DK  GB I IRL EUR : 61.01-42 (') EUR : 61.01-42 (6 ) 61.01-44 bb 3 aa - BNL D DK - GB I IRL EUR : 61.01-44 (') EUR : 61.01-44 (') 61.01-46  BNL D DK   I IRL EUR : 61.01-46 (') EUR : 61.01-46 (6 ) 61.01-47 bb - BNL D DK - - I IRL EUR : 61.01-47 (') EUR : 61.01-47 (') 61.01-48 4 BNL D DK - GB - IRL 61.01-51 C 1 BNL D DK  GB I IRL EUR : 61.01-51 ( ,2 ) EUR : 61.01-51 (') EUR : 61.01-51 (6 ) 61.01-54 2 BNL D DK - GB I IRL EUR : 61.01-54 ( 12 ) EUR : 61.01-54 (') EUR : 61.01-54 (6 ) 61.01-57 3 - BNL D DK - - I IRL EUR : 61.01-57 C 2 ) EUR : 61.01-57 (') EUR : 61.01-57 (') 61.01-58 4 d 1 - BNL D DK - GB - IRL 61.01-62  BNL D DK  GB I IRL EUR : 61.01-62 ( 12 ) EUR : 61.01-62 (') EUR : 61.01-62 (6 ) 61.01-64 2 - BNL D DK - GB I IRL EUR : 61.01-64 (") EUR : 61.01-64 (') EUR : 61.01-64 (') 61.01-66 3 - BNL D DK - - I IRL EUR : 61.01-66 (") EUR : 61.01-66 (') EUR : 61.01-66 (") 61.01-68 4 BNL D DK GB - IRL 61.01-72 C 1 BNL D DK GB I IRL EUR : 61.01-72 C 2 ) EUR : 61.01-72 (') EUR : 61.01-72 (") 61.01-74 2 BNL D DK GB I IRL EUR : 61.01-74 (' 2 ) EUR : 61.01-74 (') . EUR : 61.01-74 (6 ) 61.01-76 3 - BNL D DK - - I IRL EUR : 61.01-76 C 2 ) EUR : 61.01-76 (') EUR : 61.01-76 (") 61.01-78 4 r - BNL D DK - GB - IRL 61.01-92 t 1  BNL D DK  GB  IRL EUR : 61.01-92 (') 61.01-94 2 - BNL D DK  GB  IRL EUR : 61.01-94 (') 61.01-96 3 - BNL D DK - - - IRL EUR : 61.01-96 (') 61.01-98 4 BNL D DK GB IRL No L 131 /254 Official Journal of the European Communities 29 . 5 . 79 Pos . ¡ Fl i FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB 1 IRL ¢ A B 1 2 3 4 5 61.02 A I BNL : 61.02 * GB : 61.02 * IRL : 61.02 * 61.02-01  BNL n D     IRL EUR : 61.02-01 (') 61.02-03 II B  BNL n D     IRL EUR : 61.02-03 (') 61.02-05 I a BNL Ã D DK IRL EUR : 61.02-05 (') EUR : 61.02-05 (') 61.02-07 b 11  BNL n D DK    IRL EUR : 61.02-07 (') . EUR : 61.02-07 (') 61.02-12 a 1 BNL n D IRL EUR : 61.02-12 (') 61.02-14 2 b 1 - BNL (u) D - - - - IRL EUR : 61.02-14 (') 61.02-16 BNL Ã D     IRL EUR : 61.02-16 (') 61.02-18 2 BNL C 4) D - - - - IRL EUR : 61.02-18 (') 61.02-22 1  BNL C 4) D DK  GB  IRL EUR : 61.02-22 (') EUR : 61.02-22 (') 61.02-23 2 - BNL (u) D DK - - - IRL EUR : 61.02-23 (') EUR : 61.02-23 (') 61.02-24 3 d 1 - BNL C4) D DK - GB - IRL EUR : 61.02-24 (') EUR : 61.02-24 ( ¦) 61.02-25  BNL n D DK  GB m IRL EUR : 61.02-25 (') EUR : 61.02-25 (') 61.02-26 2 - BNL C4) D DK - - m IRL EUR : 61.02-26 (') EUR : 61.02-26 (') 61.02-28 3 e  BNL n D DK  GB m IRL EUR : 61.02-28 (') EUR : 61.02-28 (') 61.02-31 1 aa BNL D GB IRL ,EUR : 61.02-31 (6 ) 61.02-32 bb - BNL C4) D - - GB - IRL EUR : 61.02-32 (') 61.02-33 cc - BNL C4) D -. - - - IRL EUR : 61.02-33 C) 61.02-34 dd BNL (") D GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /255 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria o &gt;nazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelij ke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 61.02 B II e 2 aa bb 61.02-35 - BNL D - - GB - IRL EUR : 61.02-35 (') 61.02-36 11 - BNL ( ,J ) D - - GB - IRL EUR : 61.02-36 (') 61.02-37 ¢ 22 - BNL ( 1J ) D - - GB - IRL' EUR : 61.02-37 (') 61.02-39 cc 11  BNL n D     IRL EUR : 61.02-39 (6 ) 61.02-40 22 - BNL ( ,J ) D - - - - IRL EUR : 61.02-40 (k ) 61.02-41 dd 3 aa - BNL n D - - GB - IRL 61.02-42  BNL D   GB  IRL EUR : 61.02-42 (') 61.02-43 bb - BNL n D - - GB - IRL EUR : 61.02-43 (') 61.02-44 cc - BNL ( u ) D - - - - IRL EUR : 61.02-44 (&gt;) 61.02-45 dd A - BNL n D - - GB - IRL 61.02-47 4 aa  BNL D   GB  IRL 61.02-48 bb - BNL D DK - GB - IRL EUR : 61.02-48 ( 12 ) EUR : 61.02-48 (') EUR : 61.02-48 (") 61.02-52 cc - BNL n D DK - GB - IRL EUR : 61.02-52 ( l ! ) EUR : 61.02-52 (') EUR : 61.02-52 (6 ) 61.02-53 dd - BNL n D DK - GB - IRL EUR : 61.02-53 ( ,! ) EUR : 61.02-53 (') EUR : 61.02-53 (') 61.02-54 ee - BNL n D DK - - - IRL EUR : 61.02-54 ( l ! ) EUR : 61.02-54 (') EUR : 61.02-54 (') 61.02-55 if 5 aa - BNL n D - - GB - IRL 61.02-57  BNL D DK  GB I IRL EUR : 61.02-57 (") EUR : 61.02-57 (') EUR : 61.02-57 (') 61.02-58 bb - BNL n D DK - GB I IRL EUR : 61.02-58 (") EUR : 61.02-58 (') EUR : 61.02-58 (') 61.02-62 cc - BNL n D DK - , - I IRL EUR : 61.02-62 C 2 ) EUR : 61.02-62 (') EUR : 61.02-62 (6 ) 61.02-64 ' dd / - BNL n D - - GB - IRL 61.02-66 D aa  BNL D DK  GB I IRL EUR : 61.02-66 (") EUR : 61.02-66 (') EUR : 61.02-66 (') 61.02-68 bb - BNL n D DK - GB I IRL EUR : 61.02-68 ( 12 ) EUR : 61.02-68 (') EUR : 61.02-68 (k) 61.02-72 cc - BNL ( 1J ) D DK - - I IRL EUR : 61.02-72 ( ,2 ) EUR : 61.02-72 (') EUR : 61.02-72 (') 61.02-74 dd  BNL n D   GB  IRL No L 131 /256 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL ( LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabeligemÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstiTvarer ­ Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 61 . C2 Bile 7 aa61.02-76 BNL D GB  IRL 61.02-78 bb - BNL n D DK - GB I IRL EUR : 61.02-78 ( 12 ) EUR : 61.02-78 (') EUR : 61.02-78 (') 61.02-82 cc  BNL C4) D DK - - I IRL EUR : 61.02-82 ( ,! ) EUR : 61.02-82 (') EUR : 61.02-82 (') 61.02-84 dd - BNL n D DK - - I IRL EUR : 61.02-84 ( , ¡ ) EUR : 61.02-84 (') EUR : 61.02-84 (') 61.02-86 aa - BNL D DK - GB - IRL EUR : 61.02-86 (') EUR : 61.02-86 (6) 61.02-88 - bb - BNL n D DK - GB - IRL EUR : 61.02-88 (') EUR : 61.02-88 (') 61.02-92 cc - BNL n D DK - - - IRL EUR : 61.02-92 (') EUR : 61.02-92 (k) 61.02-94 dd 61.03 BNL n D GB IRL BNL : 61.03 * GB : 61.03 IRL : 61.03 * EUR : 61.03 (') EUR : 61.03 (*) 61.03-11 A I  BNL n D DK  GB I IRL EUR : 61.03-1 1 (") 61.03-15 II - BNL C 4 ) D DK - - I IRL EUR : 61.03-15 ( 1 ¡ ) 61.03-19 III - BNL n D DK - GB I IRL EUR : 61.03-19 H 61.03-51 I  BNL n D DK  GB  IRL 61.03-55 II - BNL C4) D DK - - - IRL 61.03-59 m - BNL n D DK - GB  IRL 61.03-81 L I  BNL D DK  GB  IRL 61.03-85 II - BNL D DK - -  IRL 61.03-89 III 61.04 BNL D DK GB IRL BNL : 61.04* GB : 61.04 IRL : 61.04 * EUR : 61.04 (*) 61.04-01 I  BNL D  F   IRL 61.04-09 II BNL D F IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /257 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n" du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelij ke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB 1 IRL A B 1 2 3 4 5 61.04 B 61.04-11 I a BNL D DK F GB I IRL EUR : 61.04-1 1 (') 61.04-13 b - BNL D DK F - I IRL EUR : 61.04-13 (') 61.04-18 c II a EUR EUR : 61.04-18 (') 61.04-91  BNL D  F   IRL 61.04-93 b - BNL D - F - - IRL 61.04-98 c 61.05 ~ BNL D F IRL GB : 61.05 * 61.05-20 A B  BNL n D DK    IRL BNL : 61.05 A * BNL : ex 61.05 B EUR : 61.05-20 (") 61.05-30 I - BNL ( 1J ) D DK - - m IRL EUR : 61.05-30 (') EUR : 61.05-30 (') 61.05-91 II - BNL D DK F GB - IRL 61.05-99 III 61.06 BNL ( IJ ) D DK F in IRL GB : 61.06 * EUR : 61.05-99 (') EUR : 61.05-99 ( 6 ) 61.06-10 A EUR * 61.06-30 B - BNL C 4 ) D DK F - I IRL EUR : 61.06-30 C) 61.06-40 C EUR n EUR : 61.06-40 (') 61.06-50 D EUR EUR : 61.06-50 (") 61.06-60 E - BNL D DK F - I IRL EUR : 61.06-60 (k ) 61.06-90 F 61.07 EUR GB, 1 : 61.07 * EUR : 61.06-90 (') 61.07-10 A EUR 61.07-30 B EUR EUR : 61.07-30 (') 61.07-40 C EUR EUR : 61.07-40 (') 61.07-90 D EUR EUR : 61.07-90 (fc ) No L 131 /258 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung . NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n 0 du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB I IRL A B 1 2 3 4 5 61.09-20 61.09 A EUR BNL, D , GB , 1 : 6 1 . 09 * :' IRL : 61.09 EUR : 61.09 (') 61.09-30 B EUR 61.09-40 C EUR 61.09-50 D EUR EUR : 61.09-50 ( lJ ) 61.09-80 E EUR 61.10-00 61.10 EUR GB, 1:61.10* IRL : 61.10 EUR : 61.10 Ã 61.11-00 61.11 EUR GB, 1 : 61.1 1 * EUR : 61.11 (6 ) 29 . 5 . 79 Official Journal of the European Communities No L 131 /259 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielproducten BNL D DK F GB I IRL A B 1 2 3 4 5 62.01 GB, 1 : 62.0 1 * 62.01-10 A B EUR BNL : 62.0 IB * EUR : 62.01-10 (6 ) 62.01-20 1 II EUR EUR : 62.01-20 (') 62.01-81 a 1 EUR D : 62.01-81 : ·" EUR : 62.01-81 (6 ) 62.01-85 2 EUR D : 62.01-85 * EUR : 62.01-85 (fc ) 62.01-93 b EUR EUR : 62.01-93 (') 62.01-95 c EUR ¢ EUR : 62.01-95 (') 62.01-99 d 62.02 A EUR GB : 62.02 :; · IRL : 62.02 * EUR : 62.02 (') 62.02-01 I - BNL D - F GB  IRL 62.02-09 II B BNL D F GB IRL BNL : 62.02 B * 62.02-11 a  BNL C4) D DK    IRL EUR : 62.02-1 1 ( ,2 ) EUR : 62.02-1 1 (') 62.02-15 b - BNL D - F GB - IRL 62.02-19 c II  BNL D DK F GB  IRL EUR : 62.02-19 {") EUR : 62.02-19 (') 62.02-41 a 1 BNL (") D IRL - 62.02-43 2 - BNL n D - - - - IRL 62.02-47 3 - BNL n D - - - - IRL 62.02-61 b - BNL D - F GB - IRL 62.02-65 c III a BNL D F GB IRL 62.02-71 1 BNL n D " " - IRL No L 131 /260 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige  BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires Regime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F ! GB I IRL A B 1 2 3 4 5 62.02 B III a 62.02-73 2 - BNL n D - - - - IRL 62.02-75 b - BNL D - F GB - IRL 62.02-77 c IV  BNL D  F GB  IRL 62.02-81 a - BNL D - - - - IRL 62.02-87 b - BNL D - F GB - IRL 62.02-89 c 62.03 A BNL D F IRL GB : 62.03 » 62.03-11 I II a - BNL D DK - GB I - 62.03-13  BNL D DK   I  62.03-15 b - BNL D DK - - I - 62J03-17 c B  BNL D DK   I  62.03-91 I a BNL D DK GB I EUR : 62.03-91 (') 62.03-93 b II a b 1 - BNL D DK - GB I IRL EUR : 62.03-93 (k ) 62.03-95 - BNL D DK - GB I IRL EUR : 62.03-95 (') 62.03-96 - BNL D DK - - I IRL EUR : 62.03-96 H BNL : 62.03-96 * ' EUR : 62.03-96 (') 62.03-97 2 - BNL D DK - GB I IRL EUR : 62.03-97 (Ã ¨ ) 62.03-98 c 62.04 BNL D DK GB I IRL D, GB, 1 : 62.04 * EUR : 62.03-98 (") EUR : 62.04 (6) 62.04-21 I EUR 62.04-23 II EUR BNL : 62.04 A IP IRL : 62.04-23 EUR : 62.04-23 (') 29 . 5 . 79 Official Journal of the European Communities No L 131 /261 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger FÃ ¦lles ordning for import af tekstilvarer Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen Gemeinsame Einfuhrregelung fÃ ¼r Textilerzeugnisse NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions Common rules for imports of textile products n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires RÃ ©gime commun pour les importations de produits textiles N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Regime comune applicabile importazioni di prodotti tessili Nr. GDT Gemeen ­ schappelijke ' liberalisatie NATIONALE LIBERALISATIE Communautair ofnÃ ¡tionaal toezicht Gemeenschappelijke kwantitatieve inhoudingen Gemeenschappelijke re ­ geling van toepassing op invoer textielprodukten BNL D DK F GB » IRL A B 1 2 3 4 5 62.04 A 62.04-25 III EUR BNL : 62.04 A IIP EUR : 62.04-25 (') 62.04-29 IV B EUR BNL : 62.04 AIV » EUR : 62.04-29 (') 62.04-61 I a EUR 62.04-69 b EUR 62.04-73 II EUR BNL : 62.04 BIP ­ IRL : 62.04-73 EUR : 62.04-73 (') 62.04-75 III EUR BNL : 62.04 B III * EUR : 62.04-75 (') 62.04-79 IV 62.05 EUR BNL : 62.04 B IV * BNL : 62.05 * EUR : 62.04-79 (') 62.05-10 A EUR GB, 1 : 62.05 A * EUR : 62.05 A (') EUR : 62.05-10 (') 62.05-20 B - BNL D - F - I IRL GB : 62.05 B EUR : 62.05-20 (') 62.05-30 G D EUR GB : 62.05 C GB : 62.05 D EUR : 62.05 C (') EUR : 62.05 D (') EUR : 62.05-30 C) 62.05-93 I - BNL (") D DK F - I IRL IRL : 62.05-93 EUR : 62.05-93 (') 62.05-98 II - BNL ( u ) D DK F - I IRL EUR : 62.05-98 (6 ) No L 131 /262 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 63.01 63.01-10 A EUR 63.01-90 B 63.02 EUR 63.02-11 EUR 63.02-15 EUR 63.02-19 EUR 63.02-50 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /263 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Faellesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 64.01 GB : 64.01 IRL : 64.01 64.01-21 - - D DK F - I - 64.01-25 - - D DK F - I - 64.01-29 - - D DK F - I - 64.01-61 BNL D DK F - 1 - 64.01-63 BNL D DK F - I - 64.01-65 BNL D DK F  I - 64.01-69 64.02 A BNL D DK F I GB, IRL : 64.02 A 64.02-10 EUR 64.02-21 EUR 64.02-29 EUR 64.02-31 EUR 64.02-35 EUR 64.02-37 EUR 64.02-40 EUR 64.02-51 EUR 64.02-55 EUR 64.02-57 B EUR GB : 64.02 B IRL : 64.02 B 64.02-61 - - D - F - - - 64.02-65 - BNL D - F - - - 64.02-69   D - F - - - 64.02-71 - BNL D DK F - I - 64.02-79 - BNL D DK F - I - 64.G2-80 - BNL D DK F - I - 64.02-90 - BNL D DK F - I - 64.03-00 64.03 EUR GB, IRL : 64.03 29 . 5 . 79No L 131 /264 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE CommunautaiÃ ­ ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 64.04 GB, IRL : 64.04 64.04-10 EUR 64.04-90 64.05 EUR 64.05-10 A B EUR 64.05-20 EUR 64.05-31 EUR 64.05-39 EUR 64.05-94 EUR 64.05-96 EUR 64.05-98 EUR 64.06-00 64.06 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /265 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 65.01 1:65.01 * 65.01-10 A EUR 65.01-90 B 65.02 EUR 1:65.02 s' ' 65.02-10 A EUR 65.02-80 B 65.03 A EUR 1 : 65.03 * 65.03-1 1 I EUR 65.03-19 II B EUR 65.03-23 I EUR 65.03-25 II EUR 65.03-26 EUR 65.03-28 65.04 A EUR 1 : 65.04 * 65.04-11 I EUR 65.04-19 II B EUR 65.04-21 EUR 65.04-23 65.05 EUR I : 65.05 * 65.05-11 EUR 65.05-19 EUR 65.05-30 EUR 65.05-50 EUR 65.05-90 EUR No L 131 /266 29 . 5 . 79Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 65.06 1:65.06 * 65.06-10 EUR 65.06-30 EUR 65.06-50 EUR 65.06-70 EUR 65.06-90 65.07 EUR 1 : 65.07 * 65.07-10 A EUR 65.07-90 B EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /267 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I 1K.L A B 1 2 3 4 66.01 BNL BNL IRL IRL D : 66.01-90 EUR 66.01-10 66.01-90 66.02-00 66.03-10 66.03-20 66.03-90 D DK GB D DK ~ GB ~ D DK F GB D DK F GB - D DK F GB - 66.02 66.03 A B C BNL BNL BNL IRL IRL IRL No L 131 /268 Official Journal of the European Communities 29 . 5 . 79 Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB * IRL A B 1 2 3 4 67.01 67.01-10 A EUR 67.01-30 B 67.02 A EUR 67.02-11 I EUR 67.02-19 11 EUR 67.02-20 B 67.03 EUR 67.03-10 A EUR 67.03-80 B 67.04 EUR 67.04-10 EUR 67.04-80 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /269 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 68.01-00 68.02-11 68.02-15 68.02-19 68.02-21 68.02-29 68.02-31 68.02-35 68.02-38 68.02-40 68.02-50 68.03-11 68.03-16 68.03-90 68.04-01 68.04-09 68.04-11 68.01 68.02 A 1 a b 1 2 11 a b III a b 1 2 IV B 68.03 68.04 A I II B I a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : ex 68.03 - No L 131 /270 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune ' LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 68.04-15 68.04-16 68.04-18 68.04-91 68.04-99 68.06-15 68.06-30 68.06-40 68.06-50 68.07-10 68.07-20 68.07-30 68.07-81 68.07-89 68.08-11 68.08-19 68.08-90 68.09-00 68.10-10 68.10-90 68.11-10 68.04 B I b II 68.06 68.07 A B 68.08 68.09 68.10 A B 68.11 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /271 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 68.11-20 68.11-30 68.11-80 68.12-11 68.12-12 68.12-14 68.12-15 68.12-19 68.12-90 68.13-10 68.13-33 68.13-35 68.13-36 68.13-37 68.13-41 68.13-43 68.13-47 68.13-51 68.13-55 68.14-00 68.15-10 68.11 68.12 A B 68.13 A B I II III c I II 68.14 68.15 A EUR EUR EUR EUR . EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /272 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 68 . 15 68.15-20 B EUR 68.15-90 C 68 . 16 EUR 68.16-05 A EUR 68.16-20 EUR 68.16-30 EUR 68.16-90 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /273 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL [ D I DK I F I GB I I | IRL A B 1 2 3 4 69.01-10 69.01-90 69.02-10 69.02-30 69.02-51 69.02-55 69.02-80 69.03-10 69.03-20 69.03-30 69.03-51 69.03-55 69.03-80 69.04-11 69.04-13 69.04-90 69.05-10 69.05-90 69.06-10 69.06-90 69.01 A B 69.02 A B 69.03 A B C 69.04 A B 69.05 A B 69.06 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR Ã ¹ / No L 131 /274 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I r R : A B 1 2 3 4 69.07 69.07-20 A B   D   GB  IRL 69.07-30 I BNL D F GB IRL 69.07-40 11  BNL D  F GB  IRL 69.07-50 - - D - - GB - IRL 69.07-60 - - D -  GB - IRL 69.07-70 - - D - - GB - IRL 69.07-80 69.08 " D " GB " IRL 69.08-20 A B  D DK  GB  IRL 69.08-30 I BNL D DK F GB IRL 69.08-40 II BNL D DK F GB  IRL 69.08-50 - - D DK - GB - IRL 69.08-63 - - D DK - GB - IRL 69.08-75 - - D DK - GB - IRL 65.08-85 - - D DK - GB IRL 69.08-99 69.09 A D DK GB IRL ' 69.09-12 EUR 69.09-14 EUR 69.09-19 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /275 Pos.iFTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung ' NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n' du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 69.09 B 69.09-81 EUR 69.09-89 EUR 69.09-93 69.10 EUR 69.10-10 EUR 69.10-90 69.11 EUR 69.11-10 A - - - DK - GB - IRL 69.11-90 B 69.12 DK GB IRL 69.12-10 A - BNL D DK F GB - IRL 69.12-20 B C  BNL D DK F GB  IRL 69.12-31 I - -  DK - GB - IRL 69.12-39 11 - - - DK - GB - IRL 69.12-90 D 69.13 BNL DK GB IRL 69.13-10 A EUR 69.13-20 B C EUR 69.13-91 EUR 69.13-93 EUR 69.13-95 69.14 EUR 69.14-20 A B EUR 69.14-40 EUR 69.14-90 EUR No L 131 /276 29 . 5 . 79Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 70.01-10 70.01-15 70.01-20 70.03-01 70.03-11 70.03-15 70.03-21 70.03-23 70.03-28 70.04-11 70.04-19 70.04-30 70.04-40 70.04-50 70.04-81 70.04-85 70.05-10 70.05-30 70.05-41 70.05-49 70.05-91 70.05-95 70.01 A B I II 70.03 A B 70.04 A B 70.05 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /277 Pos . i FTT Fadles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL 70.06 70.07 70.06-10 70.06-20 70.06-30 70.06-91 70.06-99 70.07-10 70.07-30 70.07-91 70.07-99 70.08-11 70.08-19 70.08-30 70.09-20 70.09-41 70.09-45 70.08 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 70.09 70.10 70 . 0-11 70 . 0-13 70 . 0-15 70 . 0-17 70 . 0-19 70 . 0-30 70 . 0-50 70 . 0-90 No L 131 /278 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen -* schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 70.11-10 70.11-30 70.11-90 70.12-10 70.12-20 70.13-10 70.13-20 70.12-31 70.13-39 70.13-41 70.13-49 70.13-71 70.13-79 70.13-81 70.13-89 70.14-11 70.14-19 70.14-91 70.14-95 70.15-00 70.16-10 70.16-90 70.11 70.12 A B 70.13 70.14 A I II B 70.15 70.16 EUR EUR EUR EUR EUR EUR EUR EUR EUR F,UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /279 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 70.17-11 70.17-15 70.17-17 70.17-20 70.18-10 70.18-90 ' 70.19-11 70.19-12 70.19-13 70.19-15 70.19-16 70.19-17 70.19-19 70.19-30 70.19-50 70.19-91 70.19-99 70.17 A I II B 70.18 70.19 A I a b II III a b IV a b B C D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /280 Official Journal of the European Communites 29. 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige' mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 70.20-30 70.20-35 70.20-40 70.20-45 70.20-50 70.20-61 70.20-69 70.20-70 70.20-73 70.20-77 70.20-79 70.20-80 70.20-85 70.20-91 70.20-93 70.20-97 70.20-99 70.21-10 70.21-50 70.21-80 ' 70.20 A B 70.21 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 No L 131 /281Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I 1 I IRL A B 1 2 3 4 71.01-10 71.01-21 71.01-23 71.02-01 71.02-03 71.02-09 71.02-15 71.02-91 71.02-93 71.02-96 71.02-97 71.02-98 71.03-10 71.03-91 71.03-99 71.04-00 71.05-01 71.05-03 71.01 71.02 A B I a b II 71.03 A B I II 71.04 71.05 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL : 71.02 * BNL : 71.03 ::" BNL : 71.04 * No L 131 /282 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB j I j IRL A B 1 2 3 4 71.05-13 71.05-19 71.05-30 71.05-40 71.05-50 71.06-10 71.06-20 71.07-10 71.07-20 71.07-30 71.07-40 71.07-50 71.08-00 71.09-01 71.09-11 71.09-13 71.09-15 71.09-17 71.09-18 71.09-22 71.05 B C D E 71.06 A B 71.07 A B C D E 71.08 71.09. A I II a b ] 2 3 4 B I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR BNL : 71.07 B * BNL : 71.07 C * 29 . 5 . 79 Official Journal of the European Communities No L 131 /283 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 71.09-23 71.09-25 71.10-00 71.11-10 71.11-50 71.12-11 71.12-19 71.12-20 71.13-10 71.13-20 71.14-10 71.14-20 71.15-11 71.15-19 71.15-21 71.15-25 71.15-29 71.09 B II a b 71.10 71.11 71.12 A B 71.13 A B 71.14 A B 71.15 A I II B - I a b II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 /284 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 71.16 A 71.16-11 EUR 71.16-21 EUR 71.16-25 EUR 71.16-29 R EUR 71.16-51 EUR 71.16-59 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /285 NIMEXE Pos. i FIT Faciles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK. j F I GB I I | IRL A B 1 2 3 4 72.0,1-11 72.01-51 72.01-55 72.01-59 72.01 EUR EUR EUR EUR No L 131 /286 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des G2T Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.01 73.01-10 A R (a) 73.01-21 (a) 73.01-23 ( a) 73.01-25 (a) 73.01-27 C (a) 73.01-31 (a) 73.01-35 D (a) 73.01-41 I (a) 73.01-49 II 73.02 A (a ) v 73.02-11 I ( a) 73.02-19 II - BNL D DK - GB I IRL 73.02-20 B EUR F : 73.02 B * 73.02-30 C - BNL D DK - GB I IRL 73.02-40 D E  BNL D DK  GB I IRL 73.02-51 I - BNL D DK - GB I IRL BNL : 73.02 E I 73.02-55 II - BNL D DK - GB I IRL 73.02-57 F EUR F : 73.02 F * 73.02-60 G EUR  F : 73.02 G * 73.02-70 EUR 73.02-81 EUR 73.02-83 EUR 73.02-98 EUR ( a) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CECA. EGKS Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 /287 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 73.03-10 73.03-20 73.03-30 73.03-41 73.03-49 73.03-51 73.03-53 73.03-55 73.03-59 73.04-10 73.04-90 73.05-10 73.05-20 73.06-10 73.06-20 73.06-30 73.07-12 73.07-15 73.07-21 73.07-24 73.07-25 73.03 73.04 73.05 A B 73.06 73.07 A I II B I II ( a) ( a ) (a) ( a) ( a) ( a) ( a ) (a) ( a ) EUR EUR EUR (a) ( a) (a ) ( a) ( a) EUR (a) ( a) EUR ( a ) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CECA. EGKS Produkten . No L 131 /288 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Fxllesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 73.07-30 73.08-01 73.08-03 73.08-05 73.08-07 73.08-21 73.08-25 73.08-29 73.08-41 73.08-45 73.08-49 73.09-00 73.10-11 73.10-13 73.10-16 73.10-18 73.10-20 73.10-30 73.10-42 73.10-45 73.10-49 73.07 C 73.08 A B 73.09 73.10 A I II III B C D I a b II EUR (a) (a) ( a ) (a) ( a) ( a ) ( a) (a ) ( a) ( a) ( a ) (a) ( a ) ( a) ( a ) EUR EUR (a) EUR EUR F : 73.10 C F : 73.10 Dib F : 73 . 1 0 D II ( a) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CECA. EGKS Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 /289 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D j DK j F I GB I I | IRL A B 1 2 3 4 73.11-11 73.11-12 73.11-14 73.11-16 73.11-19 73.11-20 73.11-31 73.11-39 73.11-41 73.11-43 73.11-49 73 . 1 ! - 50 73.12-11 73.12-19 73.12-21 73.12-25 73.12-29 73.12-30 73.12-40 73.11 A I II III IV a 1 2 b B 73.12 A B I II C I II ( a ) ( a ) ( a ) (a) ( a ) EUR EUR EUR ( a ) EUR EUR (a) ( a ) ( a ) (a ) EUR EUR EUR EUR F : 73.1 1 AHI F : 73 . 1 1 A IV a 2 F : 73 . 1 1 A IV b F : 73.12 BII F : 73.12 CI F : 73.12 C II ( a ) EKSF produkter . EGKS-Erzeugriisse . ECSC products . Produits CECA . Prodotti CECA. I'.GKS Produkten . 29 . 5 . 79No L 131 /290 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL ( D I DK I F I GB I I | IRL A B 1 2 3 4 73.12-51 73.12-59 73.12-61 73.12-63 73.12-65 73.12-71 73.12-75 73.12-77 73.12-81 73.12-85 73.12-87 73.12-88 73.12-89 73.12-90 73.13-11 73.13-16 73.13-17 73.13-19 73.13-21 73.13-23 73.13-26 73.12 C III a b IV V a 1 2 b D 73.13 A I II B I a (a ) EUR EUR EUR EUR (a ) EUR EUR EUR EUR EUR EUR EUR EUR (a) ( a) (a) ( a) ( a) ( a) (a) F : 73 . 12 C III b F : 73.12 C IV F : 73.12 D - (a) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produit's CECA. Prodotti CECA. EGK.S Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 /291 , Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger NIMEXE Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 73.13-32 73.13-34 73.13-36 73.13-41 73.13-43 73.13-45 73.13-47 73.13-49 73.13-50 73.13-62 73.13-64 73.13-65 73.13-67 73.13-68 73.13-72 73.13-74 73.13-76 73.13-78 73.13-79 73.13-82 73.13-84 73.13-86 73.13-91 73.13 BÃ ­ b II a b c III IV a b 1 2 c d ( a) (a) ( a) EUR (a) (a) (a) ( a ) (a) EUR (a) (a) ( a ) ( a ) ( a ) ( a) ( a ) (a ) (a) ( a) ( a ) ( a ) ( a) ( a ) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA . Prodotti CECA. EGKS Produkten . No L 131 /292 Official Journal of the European Communities 29. 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn eliernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A ' B 1 2 3 4 73.13-93 73.13-94 73.13-96 /73.13-98 73.13-99 73.14-01 73.14-11 73.14-13 73.14-15 73.14-19 73.14-21 73.14-41 73.14-43 73.14-45 73.14-49 73.14-81 73.14-91 73.14-99 73.61-10 73.61-20 73.61-50 73.61-90 ( a ) EKSF produkt EGKS-Erzeug ECSC product 73.13 B IV d V a 1 2 b 73.14 73.15 A I a b 1 2 II * r. nisse . ( a) ( a) EUR ( a) EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR (a) (a) BNL BNL D D DK DK F F GB GB IRL IRL F, GB : 73.14 Produits CECA. Prodotti CECA. EGKS Produkten , 29 . 5 . 79 Official Journal of the European Communities No L 131 /293 Pos . i FTT FÃ ¦lles liberali ­ sering NATIOVAI . LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.15 A 73.62-10 III (a) 73.62-30 IV (a) 73.63-10 V a b 1 - BNL D DK F GB - IRL 73.63-21 (a) 73.63-29 2 (a) ' 73.63-50 c d BNL D DK F GB  IRL 73.63-72 1 aa ( a ) 73.63-74 bb - BNL D DK F GB - IRL 73.63-79 2 VI BNL D DK F GB IRL 73.64-20 a ( a) 73.64-50 b c BNL D DK F GB  IRL 73.64-72 1 aa (a) 73.64-75 bb - BNL D DK F GB - IRL 73.64-79 2 - BNL D DK F GB - IRL 73.64-90 d VII a BNL D DK F GB IRL 73.65-21 ( a) 73.65-23 ( a) 73.65-25 b 1 ( a ) 73.65-53 BNL D DK F GB  IRL ( a) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CECA. EGKS Produkten . 29 . 5 . 79No L 131 /294 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 73 . 15 A VII b 73.65-55 2 ( a) 73.65-70 c d (a) 73.65-81 1 ( a) 73.65-83 2 VIII  BNL D DK F GB  IRL GB : 73 . 15 A VIII ^ 73.66-40 - BNL D DK F GB - IRL 73.66-81 - BNL D DK F GB - IRL 73.66-86 - BNL D DK F GB - IRL 73.66-89 B I a BNL D DK F GB IRL GB : 73.15 B l'a » 73.71-13 - BNL D DK F GB - IRL 73.71-14 - BNL D DK F GB  IRL 73.71-19 b  BNL D DK F GB  IRL 73.71-21 1 aa bb (a) 73.71-23 (a) 73.71-24 ( a ) 73.71-29 2 ( a) GB : 73.15 B I b 2 73.71-53 (a ) 73.71-54 ( a) 73.71-55 (a) 73.71-56 ( a ) 73.71-59 (a) ( a ) EKSF produkter . F.GKS-Erzeugnisse . ECSC products . Produits CECA. Prodotti CECA. KGKS Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 /295 Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXÃ  n" du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.15 B II GB : 73.15 Bil * 73.71-93 - BNL D DK F GB - IRL 73.71-94 - BNL D DK F GB  IRL 73.71-99 III  BNL D DK F GB  IRL 73.72-11 ( a ) 73.72-13 ( a) 73.72-19 IV (a) 73.72-33 ( a) 73.72-39 V a ( a) GB : 73.15 B Va * 73.73-13 - BNL D DK F GB - IRL 73.73-14 - BNL D DK F GB - IRL 73.73-19 b  BNL D DK F GB  IRL 73.73-23 1 ( a ) 73.73-24 ( a ) 73.73-25 ( a) 73.73-26 ( a) 73.73-29 2 ( a) 73.73-33 ( a) 73.73-34 ( a ) 73.73-35 (a) 73.73-36 ( a ) 73.73-39 c v ( a ) GB : 73.15 B Ve * ' 73.73-43 - BNL D DK F GB - IRL ( a ) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Prouuits CECA. Prodotti CECA. EGKS Produkten . No L 131 /2% Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernation alt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie , Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.15 B Vc 73.73-49 - BNL D DK F GB - IRL 73.73-53 - BNL D DK F GB - IRL 73.73-54 - BNL D DK F GB - IRL 73.73-55 - BNL D DK F GB - IRL 73.73-59 d  BNL D DK F GB  IRL 73.73-72 1 aa (a) 73.73-74 bb 2  BNL D DK F GB  IRL GB : 73.15 BV d 1 bb * GB : 73 . 1 5 B V d 2 * 73.73-83 - BNL D DK F GB - IRL 73.73-89 - BNL D DK F GB - IRL 73.74-21 VI a (a ) 73.74-23 (a) 73.74-29 u ( a ) 73.74-51  BNL D DK F GB  IRL 73.74-52 - BNL D DK F GB - IRL 73.74-53 - BNL D DK F GB - IRL 73.74-54 - BNL D DK F GB - IRL 73.74-59 c  BNL D DK F GB  IRL 73.74-72 1 aa (a) 73.74-74 bb 2 - BNL D DK F GB - IRL 73.74-83  BNL D DK F GB  IRL 73.74-89 - BNL D DK F GB - IRL ( a ) EKSF produkter . EGKS-Erzeugnisse . ECSC products . Produits CECA . Prodotti CECA. EGKS Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 /297 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger NIMEXE Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelij ke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 73.74-90 73.75-11 73.75-19 73.75-23 73.75-24 73.75-29 73.75-33 73.75-34 73.75-39 73.75-43 73.75-44 73.75-49 73.75-53 73.75-54 73.75-59 73.75-63 73.75-64 73.75-69 73.75-73 73.75-79 ( a ) EKSF produkt « EGKS-Erzeug ECSC product Produits CECA Prodotti CECA EGKS Produkt 73.15 B VI d VII a 1 2 b 1 2 aa bb 3 4 r. lisse . eri . ( a ) ( a ) ( a) (a) ( a ) (a) ( a) (a) (a) (a) (a) ( a) (a) (a) ( a) (a) BNL B B B D D D D DK DK DK DK F F F F GB GB GB GB - IRL IRL IRL IRL ' No L 131 /298 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n" du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.15 B VII b 4 aa &gt; 73.75-83 ( a) 73.75-84 ( a) 73.75-89 bb (a) 73.75-93  B D DK F GB - IRL 73.75-99 VIII  B D DK F GB  IRL 73.76-13 - B D DK F GB - IRL 73.76-14 - B D DK F GB - IRL 73.76-15 - B D DK F GB - IRL 73.76-16 - B D DK F GB - IRL 73.76-19 73.16 A B D DK F GB IRL 73.16-11 I II a EUR 73.16-14 (a) 73.16-16 (a) 73.16-17 b (a) 73.16-20 B (a) 73.16-40 C D (a) 73.16-51 I (a) 73.16-59 II E EUR 73.16-91 EUR 73.16-93 EUR 73.16-95 EUR 73.16-99 EUR ( a) EKSF produkter . - EGKS-Erzeugmsse . ECSC products . Produits CECA. Prodotti CECA. EGKS Produkten . 29 . 5 . 79 Official Journal of the European Communities No L 131 /299 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. delia TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 73.17-10 73.17-80 73.18-01 73.18-05 73.18-13 73.18-15 73.18-21 73.18-22 73.18-23 73.18-24 73.18-26 73.18-27 73.18-28 73.18-32 73.18-34 73.18-36 73.18-38 73.18-41 73.18-42 73.18-44 73.18-46 73.18-48 73.18-51 73.18-52 73.18-54 73.18-56 73.17 73.18 A B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR GB : 73.18 C No L 131 /300 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I J IRL A B 1 2 3 4 73.18-58 73.18-62 73.18-64 73.18-66 73.18-67 73.18-68 73.18-72 73.18-74 73.18-76 73.18-78 73.18-82 73.18-84 73.18-86 73.18-88 73.18-97 73.18-99 73.19-10 73.19-30 73.19-50 73.19-90 73.20-11 73.20-19 73.20-30 73.20-31 73.20-39 73.20-42 73.20-43 73.20-99 73.18 C 73.19 73.20 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 73.18-99 F : ex 73.20 29 . 5 . 79 Official Journal of the European Communities No L 131 /301 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 73.21-10 73.21-20 73.21-30 73.21-40 73.21-50 73.21-60 73.21-80 73.22-05 73.22-20 73.22-31 73.22-39 73.22-50 73.23-10 73.23-21 73.23-23 73.23-25 73.23-27 73.24-10 73.24-21 73.24-25 73.25-11 73.25-21 73.25-31 73.21 73.22 73.23 A B 73.24 73.25 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 1 : 73.24 * F : 73.25 29 . 5 . 79No L 131 /302 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 73.25-35 73.25-39 73.25-51 73.25-55 73.25-59 73.25-99 73.26-00 73.27-11 73.27-14 73.27-18 73.27-20 73.27-31 73.27-39 73.27-41 73.27-49 73.27-91 73.27-95 73.27-97 73.27-98 73.29-11 73.29-13 73.29-19 73.29-30 73.29-41 73.29-44 73.29-46 73.25 73.26 73.27 A B 73.29 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 73.26 F : 73.27 29 . 5 . 79 Official Journal of the European Communities No L 131 /303 Pos . I FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n0 du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.29 73.29-49 EUR 73.29-91 EUR 73.29-99 EUR 73.30-00 73.30 73.31 EUR 73.31-10 A R EUR 73.31-91 D EUR 73.31-92 EUR 73.31-94 EUR 73.31-95 EUR 73.31-96 EUR 73.31-97 EUR 73.31-98 73.32 A EUR 73,32-10 I II EUR 73.32-31 EUR 73.32-33 EUR 73.32-35 EUR 73.32-37 EUR 73.32-39 R EUR 73.32-50 D I II EUR 73.32-60 - - D DK F GB I IRL 73.32-65 - - D DK F GB I IRL 73.32-70   D DK F GB I IRL No L 131 /304 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 73.32 B 11 73.32-75 - - D DK F GB IRL 73.32-82  - D DK F GB IRL 73.32-84 - - D DK F GB IRL 73.32-85 -  D DK F GB IRL 73.32-90 73.33 " " D DK F GB IRL 73.33-10 A EUR 73.33-90 B 73.34 EUR 73.34-10 EUR 73.34-20 EUR 73.34-90 73.35 EUR 73.35-10 EUR 73.35-20 EUR 73.35-30 EUR 73.35-90 73.36 EUR 73.36-13 EUR 73.36-19 'EUR 73.36-31 EUR 73.36-35 EUR 73.36-37 EUR 73.36-55 EUR 73.36-57 EUR 73.36-61 EUR 73.36-69 EUR 73.36-90 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /305 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦ltesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 73.37-11 73.37-19 73.37-51 73.37-59 73.37-90 73.38-10 73.38-11 73.38-21 73.38-37 73.38-47 73.38-52 73.38-54 73.38-59 73.38-69 73.38-71 73.38-79 73.38-81 73.38-91 73.38-99 73.40-12 73.40-15 73.40-17 73.40-21 73.40-25 73.40-31 73.37 73.38 A B 73.40 A B EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 / 306 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr.desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Communit) quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inho jdingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 73.40-33 73.40-37 73.40-41 73.40-43 73.40-47 73.40-51 , 73.40-53 73.40-57 73.40-61 73.40-63 73.40-71 73.40-73 73.40-82 73.40-84 73.40-86 73.40-88 73.40-92 73.40-94 73.40-98 73.40 B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /307 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 74.01-01 74.01-11 74.01-30 74.01-41 74.01-45 74.01-48 74.01-91 74.01-98 74.02-00 74.03-01 74.03-08 74.03-11 74.03-19 74.03-21 74.03-29 74.03-40 74.03-51 74.03-59 74.04-20 74.04-31 74.04-39 74.04-41 74.04-49 74.04-91 74.04-99 74.01 74.02 74.03 A B 74.04 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 74.01 * \ No L 131 / 308 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT Faciles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 74.05-01 74.05-11 74.05-19 74.05-90 74.06-01 74.06-11 74.06-15 74.06-20 74.07-01 74.07-10 74.07-21 74.07-29 74.07-90 74.08-01 74.08-10 74.08-90 74.10-01 74.10-10 74.10-90 74.05 A B 74.06 A B I II 74.07 74.08 A B 74.10 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR Ã ¹ 29 . 5 . 79 Official Journal of the European Communities No L 131 /309 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve ' inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 74.11-10 74.11-30 74.11-80 74.15-20 74.15-30 74.15-40 74.15-50 74.15-91 74.15-93 74.15-98 74.16-10 74.16-90 74.17-10 74.17-90 74.18-10 74.18-80 . 74.19-10 74.19-20 74.19-71 74.19-79 74.19-80 74.11 74.15 A B C I II ' 74.16 ' A B 74.17 A B 74.18 74.19 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /310 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F j GB I I | IRL A B 1 2 ' 3 4 75.01-10 75.01-21 75.01-28 75.01-31 75.01-38 75.02-10 75.02-55 75.03-11 75.03-15 75.03-20 75.04-11 75.04-15 75.04-20 75.05-10 75.05-20 75.05-90 75.06-10 75.06-20 75.06-80 75.01 75.02 75.03 A B 75.04 A B 75.05 A B 75.06 A I II B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 75.01 * 29 . 5 . 79 Official Journal of the European Communities No L 131 / 311 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D j DK I F I GB I I | IRL A B 1 2 3 4 76.01-11 76.01-15 76.01-31 76.01-33 76.01-35 76.02-12 76.02-14 76.02-16 76.02-18 76.02-21 76.02-25 76.03-10 76.03-22 76.03-29 76.03-32 76.03-39 76.03-51 76.03-55 76.04-11 76.04-18 76.04-50 76.04-71 76.04-78 76.01 A B I a b II 76.02 76.03 76.04 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' No L 131 /312 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BN L I D I DK I F I GB I I I IRL A B 1 2 3 4 76.04-81 76.04-88 76.05-10 76.05-20 76.06-10 76.06-20 76.06-30 76.07-00 76.08-10 76.08-20 76.08-90 76.09-00 76.10-41 76.10-45 76.10-50 76.10-91 76.10-95 76.11-00 76.12-10 76.12-90 76.04 76.05 A B 76.06 76.07 76.08 76.09 76.10 A B 76.11 76.12 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 313 NIMEXE Pos . i F Ã Ã  FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 76.15-11 76.15-19 76.15-50 76.16-10 76.16-15 76.16-21 76.16-29 76.16-31 76.16-51 76.16-58 76.16-99 76.15 76.16 A B C I II D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /314 Official Journal of the European Communities 29 . 5 . 79 Pos . i H I FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 77.01 A 77.01-11 EUR 77.01-13 EUR 77.01-31 I EUR 77.01-35 II 77.02 EUR . 77.02-15 EUR 77.02-30 EUR 77.02-90 77.04 EUR 77.04-10 A EUR 77.04-20 A EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /315 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK F j GB I I j IRL A B 1 2 3 4 78.01-01 78.01-12 78.01-13 78.01-15 78.01-19 78.01-30 78.02-00 78.03-00 78.04-1 1 78.04-19 78.04-20 78 . 05-00 78.06-10 78.06-90 78.01 A I II B 78.02 78.03 78.04 A I II B 78.05 78.06 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR - No L 131 /316 Official Journal of the European Communities 29 . 5 . 79 Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 79.01 A 79.01-11 EUR 79.01-15 EUR 79.01-30 B EUR 79.02-00 79.02 79.03 A EUR 79.03-12 -  D DK F GB I IRL 79.03-16 - - D DK F GB I IRL 79.03-19 D - - D DK F GB I IRL 79.03-21 EUR 79.03-25 EUR 79.04-00 79.04 79.06 EUR 79.06-10 A EUR 79.06-90 B EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /317 Pos . i FTT FÃ ¦lles liberali ­ sering NATIOÃ AL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 80.01 80.01-11 EUR 80.01-15 EUR 80.01-50 EUR 80.02-00 80.02 EUR 80.03-00 80.03 80.04 A EUR 80.04-11 I EUR 80.04-19 11 EUR 80.04-20 B 80.05 EUR 80.05-10 A EUR 80.05-20 · B EUR 80.06-00 80.06 EUR 29 . 5 . 79No L 131 /318 Official Journal of the European Communities NIMEXE Pos . i Fit FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE . Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL · I D I DK I F I GB I I I IRL A B 1 2 3 4 81.01-10 81.01-31 81.01-39 81.01-80 81.02-11 81.02-19 81.02-31 81.02-39 81.02-80 81.03-10 81.03-30 81.03-80 81.04-11 81.04-13 81.04-16 81.04-18 81.04-21 81.04-23 81.01 A B C 81.02 A I II B C 81.03 A B C 81.04 A I II B I II c I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 319 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 81.04 D I 81.04-25 a EUR 81.04-26 b EUR 81.04-28 II E EUR 81.04-31 I EUR 81.04-33 II F EUR 81.04-36 I EUR 81.04-38 II G EUR 81.04-41 I EUR F : 81.04 G P 81.04-43 II H EUR 81.04-46 I EUR 81.04-48 II EUR 81.04-51 U I EUR 81.04-53 II K EUR 81.04-56 I EUR 81.04-58 II L EUR 81.04-61 I EUR 81.04-63 II EUR 81.04-69 M N EUR F : 81.04 M F : 81.04 N 81.04-72 I TT EUR 81.04-74 11 a EUR 81.04-76 b EUR No L 131 /320 Official Journal of the European Communities 29 . 5 . 79 Pos . i Fl i FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 81.04 0 81.04-81 I EUR 81.04-83 II p EUR 81.04-91 I EUR 81.04-93 II Q EUR 81.04-94 I EUR 81.04-95 II R EUR 81.04-97 I EUR 81.04-98 II EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /321 NIMEXE Pos . i HT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 82.01-10 82.01-20 82.01-40 82.01-50 82.01-70 82.01-80 82.01-90 82.02-11 82.02-19 82.02-22 82.02-24 82.02-30 82.02-41 82.02-45 82.02-47 82.02-49 82.02-53 82.02-55 82.02-61 82.02-68 82.02-79 82.02-93 82.02-95 82.01 82.02 A I II B I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /322 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke, kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 82.03-10 82.03-91 82.03-93 82.03-95 82.03-97 82.03-99 82.04-10 82.04-20 82.04-30 82.04-40 82.04-50 82.04-60 82.04-70 82.04-72 82.04-74 82.04-76 82.04-78 82.04-80 82.04-99 82.05-11 82.05-21 82.05-23 82.05-25 82.05-27 82.05-31 82.05-33 82.03 A B 82.04 82.05 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /323 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 82.05 A B C D 82.05-35 82.05-39 82.05-41 82.05-45 82.05-49 82.05-61 82.05-63 82.05-66 82.05-71 82.05-79 82.05-80 82.05-90 82.06-11 82.06-19 82.06-91 82.06-93 82.06-95 82.06-99 82.07-00 82.08-10 82.08-30 82.08-90 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 82.06 82.07 82.08 82.09 A GB : 82.09 A : 82.09-11 82.09-19 GB GB IRL IRL D D No L 131 /324 Official Journal of the European Communities 29 . 5 . 79 Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦liesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 82.09 A 82.09-50 - BNL D - - GB - IRL 82.09-60 B 82.11 A EUR GB : 82.09 B 82.11-11 I EUR 82.11-16 II EUR 82.11-22 I EUR 82.11-29 II EUR 82.11-90 c EUR 82.12-00 82.12 82.13 EUR GB : 82.12 82.13-10 EUR 82.13-20 EUR 82.13-30 EUR 82.13-90 82.14 EUR GB : 82.14 * 82.14-10 A - - D - F GB - IRL 82.14-91  BNL D  F GB  IRL 82.14-99 - BNL D - F GB - IRL 82.15-00 82.15 EUR GB : 82.15 29 . 5 . 79 Official Journal of the European Communities No L 131 / 325 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 83.01 83.02 83.01-10 83.01-20 83.01-30 83.01-41 83.01-51 83.01-35 83.01-59 83.01-60 83.01-90 83.02-10 83.02-20 83.02-30 83.02-40 83.02-50 83.02-60 83.02-70 83.02-91 83.02-93 83.02-95 83.02-99 83.03-10 83.03-50 83.03-90 83.04-00 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 83.03 83.04 No L 131 / 326 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr . GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 83.05 83.05-20 83.05-90 EUR EUR 83.06 A B 83.07 83.06-10 83.06-91 83.06-95 83.06-98 83.07-31 83.07-35 83.07-38 83.07-41 83.07-45 83.07-49 83.07-80 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 83.08 83.08-10 83.08-90 83.09 83.09-10 83.09-30 83.09-50 83.09-60 83.09-99 83.11-00 83.11 29 . 5 . 79 Official Journal of the European Communities No L 131 /327 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 83.13-21 83.13-29 83.13-30 83.13-50 83.13-90 83.14-21 83.14-29 83.14-81 83.14-89 83.15-20 83.15-30 83.15-50 83.13 A I II B 83.14 83.15 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /328 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsarne Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 84.01 84.01-11 EUR 84.01-19 EUR 84.01-20 EUR 84.01-50 EUR 84.01-80 84.02 EUR ' 84.02-10 EUR 84.02-30 EUR 84.02-90 EUR 84.03-00 84.03 84.05 EUR 84.05-11 EUR 84.05-13 EUR 84.05-15 EUR 84.05-19 EUR 84.05-30 EUR 84.05-40 EUR 84.05-90 84.06 A EUR 84.06-01 I - BNL D DK F GB - IRL 84.06-02 II - BNL D DK F GB - IRL 84.06-04 D I _ BNL D DK F GB  IRL 84.06-05 II c I BNL D DK F GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /329 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 84.06 C I 84.06-07 a  BNL D DK F GB _ IRL 84.06-08 - BNL D DK F GB - IRL 84.06- i 1 - BNL D DK F GB - IRL 84.06-13 L - BNL D DK F GB - IRL 84.06-15 D 1 - BNL D DK F GB - IRL 84.06-17 2 BNL D DK F GB IRL 84.06-21 - BNL D DK F GB - IRL 84.06-23 - BNL D DK F GB IRL 84.06-25 - BNL D DK F GB IRL 84.06-27 - BNL D DK F GB IRL 84.06-32 - BNL D DK F GB - IRL 84.06-35 - BNL D DK F GB - IRL 84.06-38 - BNL D DK F GB - IRL 84.06-39 11 a BNL D DK F GB IRL 84.06-41 - BNL D DK F GB - IRL 84.06-43 - BNL D DK F GB - IRL 84.06-45 - BNL D DK F GB - IRL 84.06-47 - BNL D DK F GB IRL 84.06-49  BNL D DK F GB IRL 84.06-51 - BNL D DK F GB - IRL 84.06-59 - BNL D DK F GB - IRL 84.06-65 - BNL D DK F G £ - IRL 84.06-68 b 1 - BNL D DK F GB - IRL 84.06-72 - BNL D DK F GB - IRL No L 131 /330 Official Journal of the European Communities 29 . 5 . 79 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 84.06 C 11 b 2 84.06-74  BNL D DK F GB _ IRL 84.06-75 - BNL D DK F GB - IRL 84.06-76 - BNL D DK F GB - IRL 84.06-79  BNL D DK F GB - IRL 84.06-81 - BNL D DK F GB _ IRL 84.06-82 - BNL D DK F GB - IRL 84.06-83 - BNL D DK F GB - IRL 84.06-84 - BNL D DK F GB - IRL 84.06-85 - BNL D DK F GB - IRL 84.06-86 - BNL D DK F GB - IRL 84.06-87 - BNL D DK F GB - IRL 84.06-88 - BNL D DK F GB - IRL 84.06-93 - BNL D DK F GB - IRL 84.06-94 - BNL D DK F GB - IRL 84.06-95 D  BNL D DK F GB  IRL 84.06-97 1 II  BNL D DK F GB  IRL 84.06-98 - BNL D DK F GB - IRL 84.06-99 84.07 BNL D DK F GB  IRL 84.07-10 EUR 84.07-30 EUR 84.07-90 84.08 A T EUR 84.08-1 1 i a EUR 84.08-13 b EUR 84.08-19 II EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 331 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE - Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 84.08-31 84.08-33 84.08-41 84.08-43 84.08-45 84.08-47 84.08-50 84.08-71 84.08-81 84.08-89 84.09-10 84.09-21 84.09-29 84.09-90 84.10-13 84.10-16 84.10-18 84.10-21 84.10-23 84.10-25 84.10-26 84.08 B 1 a b II C D I II 84.09 84.10 A B I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 /332 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL ¡ D I DK I F I GB I I | IRL A B 1 2 3 4 84.10-27 84.10-28 84.10-41 84.10-43 84.10-61 84.10-63 84.10-64 84.10-66 84.10-68 84.10-69 84.10-70 84.10-91 84.10-98 84.11-12 84.11-21 84.11-22 84.11-23 84.11-26 84.11-27 84.11-28 84.11-29 84.11-31 84.11-32 84.11-33 84.10BI II III C 84.11 A I II III EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 333 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D j DK j F I GB I I j IRL A B 1 2 3 4 84.11-34 84.11-38 84.11-40 84.11-51 84.11-55 84.12-10 84.12-30 84.13-11 84.13-15 84.13-18 84.13-30 84.13-50 84.14-10 84.14-91 84.14-93 84.14-95 84.14-99 84.15-05 84.15-07 84.15-08 84.15-09 84.15-12 84.1 1 A III IV B C 84.12 84.13 84.14 A B 84.15 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : ex 84.15 * No L 131 /334 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative i comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL j D I DK I F I GB | I | IRL A B 1 2 3 4 84.15-13 84.15-15 84.15-21 ' 84.15-32 84.15-36 84.15-42 84.15-46 84.15-51 84.15-59 84.15-61 84.15-69 84.15-71 84.15-73 84.15-78 84.15-91 84.15-99 84.16-10 84.16-93 84.16-95 84.16-99 84.17-10 84.17-20 84.17-31 84.17-35 84.17-39 84.17-41 84.15 B 84.16 84.17 A B C D I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 335 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 / 3 4 84.17-49 84.17-51 84.17-54 84.17-56 84.17-58 84.17-59 84.17-60 84.17-62 84.17-63 84.17-64 84.17-66 84.17-67 84.17-68 84.17-71 84.17-73 84.17-75 84.17-77 84.17-79 84.17-81 84.17-84 84.17-87 84.17-88 84.17-91 84.17-92 84.17-94 84.17-97 84.17 D II E I II F I II EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 / 336 Official Journal of the European Communities Pos . i FTT Foelies liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.delaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL 2A B 1 3 4 84.18-10 84.18-40 EUR EUR 84.18 A B C I a b II 84.19 A 84.18-55 84.18-58 84.18-61 84.18-63 84.18-64 84.18-65 84.18-67 84.18-69 84.18-71 84.18-73 84.18-75 84.18-76 84.18-79 84.18-81 84.18-89 84.18-92 84.18-94 84.18-96 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 84.19-01 84.19-06 EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 337 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNI. I D I DK I F I GB I I ¡IRL A B 1 2 3 4 84.19-08 84.19-92 84.19-94 84.19-96 84.19-98 84.20-10 84.20-30 84.2G-40 84.20-50 84.20-61 84.20-63 84.20-65 84.20-67 84.20-70 84.20-80 84.21-13 84.21-15 84.21-16 84.21-18 84.21-20 84.21-30 84.21-91 84.21-92 84.21-94 84.21-95 84.21-98 84.19 A B 84.20 84.21 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR EUR No L 131 /338 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB j I | IRL A B 1 2 3 4 84.22-01 84.22-02 84.22-03 84.22-04 84.22-05 84.22-06 84.22-07 84.22-08 84.22-1 1 84.22-12 84.22-13 84.22-14 84.22-15 84.22-17 84.22-19 84.22-21 84.22-23 84.22-25 84.22-27 84.22-29 84.22-31 84.22-32 84.22-34 84.22-35 84.22-36 84.22-37 84.22 A B C D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 No L 131 /339Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrietions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.22-38 84.22-39 84.22-41 84.22-42 84.22-43 84.22-45 84.22-46 84.22-48 84.22-49 84.22-52 84.22-56 84.22-59 84.22-62 84.22-71 84.22-75 84.22-76 84.22-77 84.22-78 84.22-81 84.22-84 84.22-85 84.22-86 84.22-88 84.22-91 84.22-94 84.22-95 84.22-96 84.22-98 84.22 D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' EUR EUR EUR EUR EUR EUR EUR No L 131 /340 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.23-01 84.23-11 84.23-13 84.23-17 84.23-18 84.23-21 84.23-25 84.23-32 84.23-35 84.23-38 84.23-52 84.23-54 84.23-58 84.24-11 84.24-19 84.24-21 84.24-23 84.24-25 84.24-29 84.24-31 84.24-39 84.24-40 84.24-51 84.23 A I a b c II a b B 84.24 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /341 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 84.24-59 84.24-60 84.24-81 84.24-89 84.25-01 84.25-09 84.25-14 84.25-17 84.25-22 84.25-24 84.25-25 84.25-27 84.25-30 84.25-41 84.25-49 84.25-50 84.25-51 84.25-61 84.25-67 84.25-69 84.25-71 84.25-75 84.25-79 84.25-90 84.26-10 84.26-30 84.26-90 84.24 84.25 84.26 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' No L 131 /342 Official Journal of the European Communities 29. 5 . 79 NIMEXE Pos . ¡ FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitativecomunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A v B 1 2 3 4 84.27-10 84.27-20 84.27-80 84.28-10 84.28-20 84.28-40 84.28-50 84.28-90 84.29-10 84.29-30 84.29-50 84.30-01 84.30-05 84.30-20 84.30-30 84.30-40 84.30-50 84.30-90 84.31-31 84.31-39 84.31-41 84.31-49 84.27 84.28 84.29 84.30 84.31 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 343 NIMEXE ¢ Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 84.31-51 84.31-59 84.32-10 84.32-80 84.33-10 84.33-20 84.33-31 84.33-39 84.33-40 84.33-50 84.33-80 84.33-91 84.33-99 84.34-12 84.34-14 84.34-16 84.34-21 84.34-26 84.34-31 84.34-36 84.34-38 84.34-51 84.31 B 84.32 84.33 84.34 A 1 II B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /344 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.34-38 84.34-95 84.34-99 84.35-13 84.35-14 84.35-15 84.35-16 84.35-31 84.35-33 84.35-38 84.35-51 84.35-53 84.35-58 84.35-71 84.35-78 84.36-10 84.36-31 84.36-33 84.36-35 84.36-91 84.36-93 84.34 C 84.35 A 1 a b II III B 84.36 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR I : ex 84.35 A IIP 29 . 5 . 79 Official Journal of the European Communities No L 131 /345 NIMEXE Pos . ¡ FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.37-11 84.37-16 84.37-17 84.37-18 84.37-31 84.37-32 84.37-33 84.37-34 84.37-36 84.37-38 84.37-41 84.37-50 84.37-70 84.38-12 84.38-18 84.38-32 84.38-33 84.38-36 84.38-37 84.38-38 84.38-52 84.38-53 84.38-54 84.38-59 84.39-00 84.37 A B C D 84.38 84.39 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /346 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger / Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IR ! A B 1 2 3 4 84.40 1 : 84.40 * A 84.40-12 EUR 84.40-14 EUR 84.40-15 B EUR 84.40-41 I EUR 84.40-42 EUR 84.40-44 EUR 84.40-45 EUR 84.40-48 EUR 84.40-50 II c EUR 84.40-61 EUR 84.40-65 EUR 84.40-70 EUR 84.40-71 EUR 84.40-75 EUR 84.40-77 EUR 84.40-81 EUR 84.40-85 EUR 84.40-90 84.41 A T EUR 84.41-12 1 a  BNL D DK F GB  IRL 84.41-13 b - BNL D DK F GB IRL 84.41-14 II BNL D DK F GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /347 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A · B 1 2 3 4 84.41 A III 84.41-15 - BNL D DK F GB - IRL 84.41-17 - BNL D DK F GB - IRL 84.41-30 B 84.42 BNL D DK F GB " IRL 84.42-01 EUR 84.42-10 EUR 84.42-50 EUR 84.42-80 84.43 EUR 84.43-10 EUR 84.43-30 EUR 84.43-51 EUR 84.43-59 EUR 84.43-71 EUR 84.43-79 EUR 84.43-90 84.44 EUR 84.44-10 A D EUR 84.44-91 D EUR 84.44-95 EUR 84.44-97 EUR 84.44-98 EUR 84.44-99 84.45 A EUR 84.45-01 I EUR 84.45-03 11 EUR No L 131 /348 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL [ D I DK I F I GB I I I IRL A B 1 2 3 4 84.45-05 84.45-07 84.45-12 84.45-14 84.45-16 84.45-22 84.45-24 84.45-26 84.45-36 84.45-37 84.45-38 84.45-39 84.45-41 84.45-43 84.45-44 84.45-45 84.45-46 84.45-47 84.45-48 84.45 B I II C I a b II a b III a b IV a b V a EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 349 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.45-49 84.45-51 84.45-52 84.45-53 84.45-54 84.45-55 84.45-56 84.45-57 84.45-58 84.45-59 84.45-61 84.45-62 84.45-63 84.45-64 84.45-65 % 84.45-66 84.45-68 84.45-69 84.45-71 84.45 C Va b VI a 1 2 b 1 2 VII a b VIII a 1 2 b 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /350 , Official Journal of the European Communities 29 . . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelij ke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.45-72 84,45-75 84.45-77 84.45-78 84.45-79 84.45-81 84.45-82 84.45-83 84.45-84 84.45-85 84.45-86 84.45-87 84.45-88 84.45-89 84.45-92 84.45-93 84.45-94 84.45-95 84.45-96 84.45-97 84.45-98 84.46-11 84.46-19 84.46-99 84.45 C IX a b X a b XI a b XII 84.46 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /351 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Fxllesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNI . I D I DK I F I GB I I | IRL A B 1 2 3 4 84.47-CÃ  84.47-09 84.47-10 84.47-20 84.47-30 84.47-40 84.47-50 84.47-70 84.47-91 84.47-98 84.48-10 84.48-30 84.48-91 84.48-93 84.48-95 84.49-01 84.49-11 84.49-19 84.49-31 84.49-39 84.49-90 84.50-00 84.51-12 84.51-13 84.47 84.48 84.49 84.50 84.51 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR No L 131 /352 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.51-14 84.51-18 84.51-19 84.51-20 84.51-30 84.52-11 84.52-15 84.52-31 84.52-35 84.52-37 84.52-41 84.52-43 84.52-45 84.52-47 84.52-48 84.52-61 84.52-63 84.52-65 84.52-71 84.52-79 84.52-81 84.52-89 84.52-95 84.53-10 84.53-30 84.53-4Ã  84.51 A B 84.52 A B 84.53 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR GB : ex 84.52 29 . 5 . 79 Official Journal of the European Communities No L 131 /353 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 84.53-50 84.53-61 84.53-65 84.53-69 84.53-91 84.53-99 84.54-10 84.54-31 84.54-39 84.54-51 84.54-55 84.54-59 84.55-10 84.55-50 84.55-92 84.55-93 84.55-95 84.55-96 84.55-99 84.56-20 84.56-40 84.56-55 84.56-59 84.53 84.54 A B 84.55 A B C 84.56 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EU.R EUR EUR EUR EUR ' EUR EUR EUR I : ex 84.55 No L 131 /354 Official Journal of the European Communities 29 . 5 . 79 . NIMEXE Pos . i FIT FÃ ¦iles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.56-70 84.56-80 84.57-10 84.57-30 84.58-10 84.58-80 84.59-10 84.59-31 84.59-32 84.59-33 84.59-34 84.59-35 84.59-36 84.59-43 84.59-46 84.59-47 84.59-48 84.59-52 84.59-54 84.59-56 84.59-57 84.59-58 84.56 84.57 A B 84.58 84.59 A B C D I II E EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /355 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. desGZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 84.59-62 84.59-64 84.59-66 84.59-68 84.59-73 84.59-76 84.59-77 84.59-78 84.59-81 84.59-83 84.59-85 84.59-87 84.59-91 84.59-93 84.59-95 84.59-97 84.59-99 84.60-31 84.60-41 84.60-49 84.60-52 84.60-61 84.60-71 84.60-75 84.60-79 84.61-10 84.61-91 84.59 E 84.60 84.61 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR ' No L 131 /356 Official Journal of the European Communities 29 . 5 . 79 Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F  GB I IRL A B 1 2 3 4 84.61 B 84.61-92 EUR 84.61-94 EUR 84.61-96 84.62 EUR 84.62-11 - BNL D DK F GB - IRL 84.62-13 - BNL D DK F GB - IRL 84.62-17 - BNL D DK F GB - IRL 84.62-21 - BNL D DK F GB - IRL 84.62-23 - BNL D DK F GB - IRL 84.62-26 - BNL D DK F GB - IRL 84.62-27 - BNL D DK F GB - IRL 84.62-29 - BNL D DK F GB - IRL 84.63-33 84.63 BNL D DK F GB IRL 84.63-01 EUR 84.63-35 EUR 84.63-38 EUR 84.63-42 EUR 84.63-45 EUR 84.63-51 EUR 84.63-55 EUR 84.63-61 EUR 84.63-65 EUR 84.63-90 84.64 EUR 84.64-10 EUR 84.64-30 84.65 EUR 84.65-10 A EUR 29. 5 . 79 Official Journal of the European Communities No L 131 /357 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 84.65 R 84.65-31 EUR 84.65-39 EUR 84.65-41 EUR 84.65-45 EUR 84.65-51 EUR 84.65-53 EUR 84.65-55 EUR 84.65-58 EUR 84.65-60 EUR 84.65-70 EUR No L 131 /358 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 85.01 - A 85.01-01 I II - BNL D DK F GB - IRL 85.01-02  BNL D DK F GB _ IRL 85.01-03 - BNL D DK F GB IRL 85.01-04  BNL D DK F GB IRL 85.01-07 - BNL D DK F GB - IRL 85.01-11 - BNL D DK F GB - IRL 85.01-13 - BNL D DK F GB - IRL 85.01-15 - BNL D DK F GB - IRL 85.01-16 - BNL D DK F GB - IRL 85.01-19 - BNL D DK F GB - IRL 85.01-21 - BNL D DK F GB - IRL 85.01-23 - BNL D DK F GB - IRL 85.01-24 - BNL D DK F GB - IRL 85.01-25 - BNL D DK F GB - IRL 85.01-26 - BNL D DK F GB - IRL 85.01-28 - BNL D DK F GB - IRL 85.01-31 - BNL D DK F GB - IRL 85.01-33  BNL D DK F GB  IRL 85.01-34 - BNL D DK F GB - IRL 85.01-36  BNL D DK F GB - IRL 85.01-38 - BNL D DK F GB  IRL 85.01-39  BNL D DK F GB  IRL 85.01-41 - BNL D DK F GB  IRL 85.01-42 - BNL D DK F GB - IRL 85.01-44  BNL D DK F GB - IRL 85.01-46 - BNL D DK F GB - IRL 85.01-47 - BNL D DK F GB - IRL 85.01-49 " BNL D DK F GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /359 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 85.01 All 85.C1-52 - BNL D DK F GB - IRL 85.01-54 - BNL D DK F GB - IRL 85.01-55 - BNL D DK F GB - IRL 85.01-56 - BNL D DK F GB - IRL 85.01-57 - BNL D DK F GB - IRL 85.01-58 R - BNL D DK F GB - IRL 85.01-59 D  BNL D DK F GB  IRL 85.01-61 - BNL D DK F GB - IRL 85.01-62 - BNL D DK F GB - IRL 85.01-63 - BNL D DK F GB - IRL 85.01-64 - BNL D DK F GB - IRL 85.01-65 BNL D DK F ' GB - IRL 85.01-66 BNL D DK F GB - IRL 85.01-68 BNL D DK F GB - IRL 85.01-69 - BNL D DK F GB - IRL 85.01-71 - BNL D DK F GB - IRL 85.01-75 - BNL D DK F GB - IRL 85.01-79 - BNL D DK F GB - IRL 85.01-84 - BNL D DK F GB - IRL 85.01-88 C  BNL D DK F GB  IRL 85.01-91 - BNL D DK F GB - IRL 85.01-93 - BNL D DK F GB - IRL 85.01-95 85.02 " BNL D DK F GB IRL 85.02-11 EUR 85.02-19 EUR 85.02-30 EUR 85.02-50 EUR 85.02-70 EUR No L 131 /360 Official Journal of the European Communities 29 . 5 . 79 Pos . i Fi I FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen XT T X jf EYC CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n 0 du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria o nazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB IRL A B 1 2 3 4 85.03 85.03-10  BNL D DK F GB - IRL 85.03-90 85.04 A BNL D DK F GB IRL 85.04-1 1 EUR 85.04-19 EUR 85.04-30 B C EUR 85.04-51 1 II EUR 85.04-53 EUR 85.04-57 85.05 EUR 85.05-10 EUR 85.05-30 EUR 85.05-50 EUR 85.05-71 EUR 85.05-75 EUR 85.05-90 85.06 EUR 1 85.06-10 EUR 85.06-30 EUR 85.06-50 EUR 85.06-60 EUR 85.06-70 EUR 85.06-85 EUR 85.06-91 EUR 85.06-99 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /361 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 85.07-1 1 85.07-19 85.07-30 85.08-10 85.08-30 85.08-70 85.08-80 85.08-90 85.0-9-01 85.09-05 85.09-09 85.09-19 85.09-30 85.09-91 85.09-99 85.10-10 85.10-91 85.10-95 85.11-11 85.07 A B 85.08 A B C D 85.09 A B C 85.10 A B 85.11 A 1 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /362 Official Journal of the European Communities 29 . 5 . 79 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen IRLBNL D DK F GB I A B 1 2 3 4 85.11 A II 85.1 - 13 85.1 - 15 85.1 - 18 85.1 -22 85.1 -24 85.1 -26 85.1 -28 85.1 -32 85.1 -34 85.1 -41 85.1 -44 85.1 -46 85.1 -48 85.1 - 51 85.1 -55 85.1 -59 85.1 -60 85.1 - 71 85.1 -79 85.1 - 80 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 85.12 A 85.12-01 85.12-05 85.12-08 85.12-21 85.12-23 EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /363 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n " du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TPC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 85.12-25 85.12-29 85.12-32 85.12-34 85.12-36 85.12-39 85.12-41 85.12-48 85.12-51 85.12-53 85.12-54 85.12-55 85.12-56 85.12-58 85.12-59 85.12-60 85.13-11 85.13-19 85.13-31 85.13-39 85.13-50 85.12 B C D E F 85.13 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR I : ex 85 . 1 3 No L 131 /364 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautai res N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 85.13 B 85.13-81 EUR 85.13-85 85.14 EUR 85.14-20 EUR 85.14-91 EUR 85.14-93 EUR 85.14-97 EUR 85.14-98 85.15 A EUR 85.15-01 1 ' - BNL D DK F GB - IRL 85.15-13 11 III  BNL D DK F GB  IRL 85.15-21 - BNL D DK - GB - IRL 85.15-22 - BNL D DK - GB  IRL 85.15-23 - BNL D DK - GB  IRL 85.15-24 - BNL D DK - GB  IRL 85.15-25 - BNL D DK - GB - IRL 85.15-27 /  BNL D DK    . IRL GB : 85.15 A III ( 85.15-27) 85.15-28 - BNL D DK - GB - IRL 85.15-32 IV D - BNL D DK F GB - IRL 85.15-33 D EUR 85.15-35 EUR 85.15-38 C T EUR 85.15-41 i a EUR 85.15-49 b EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 / 365 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I A B 1 2 3 4 85.15 C II III IRL IRL IRL IRL IRL IRL IRL IRL BNL BNL BNL BNL BNL BNL BNL D D D D D D D DK DK DK DK DK DK DK GB GB GB GB GB GB GB 85.16 85.15-50 85.15-82 85.15-84 85.15-86 85.15-88 85.15-91 85.15-98 85.16-10 85.16-30 85.16-50 85.17-10 85.17-50 85.17-90 85.18-11 85.18-15 85.18-17 85.18-19 85.18-50 85.18-90 85.19-01 85.19-02 85.19-04 85.19-05 85.17 85.18 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 85.19 A F : 85 . 19 ex A : EUR EUR EUR EUR No L 131 /366 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC  Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 85.19-06 85.19-08 85.19-12 85.19-18 85.19-21 85.19-23 85.19-24 85.19-25 85.19-26 85.19-27 85.19-28 85.19-32 85.19-34 85.19-36 85.19-38 85.19-41 85.19-43 85.19-45 85.19-47 85.19-51 85.19-53 85.19-57 85.19-58 85.19-61 85.19-62 85.19-63 85.19-64 85.19-65 85,19-68 85.19-75 85.19 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /367 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 85.19 R ' 85.19-81 D EUR 85.19-82 EUR 85.19-84 EUR 85.19-85 EUR 85.19-87 , EUR 85.19-89 C D EUR 85.19-91 EUR 85.19-93 EUR 85.19-94 EUR 85.19-96 EUR 85.19-98 85.20 A EUR 85.20-U EUR 85.20-15 R EUR 85.20-31 D EUR 85.20-33 EUR 85.20-55 EUR 85.20-57 EUR 85.20-58 c EUR 85.20-71 EUR 85.20-79 85.21 A EUR 85.21-01 I II  BNL D DK F GB  IRL 85.21-03  BNL D DK F GB  IRL No L 131 / 368 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 85.21 All 85.21-05 - BNL D DK F GB - IRL 85.21-07 111  BNL D DK F GB  IRL 85.21-16 - BNL D ' DK F GB - IRL GB : 85.21 A III ( 85.21-16) * 85.21-18 - BNL D DK F GB ' - IRL 85.21-19 IV v  BNL D DK F GB  IRL 85.21-21 - BNL D DK F GB - IRL 85.21-23 - BNL D DK F GB IRL 85.21-25 - BNL D DK F GB IRL 85.21-28 - BNL D DK F GB IRL 85.21-40 B EUR 85.21-45 C D  BNL D DK F GB IRL 85.21-47 I II  BNL D DK GB IRL 85.21-51 - BNL D DK GB - IRL 85.21-53 BNL D DK - GB - IRL 85.21-55 BNL D DK - GB - IRL 85.21-56 BNL D DK - GB - IRL 85.21-58 BNL D DK GB - IRL 85.21-62 BNL D DK GB - IRL 85.21-64 BNL D DK GB - IRL 85.21-66 - BNL D DK - GB - IRL 85.21-68 r - BNL D DK - GB - IRL 85.21-91 t  BNL D DK  GB  IRL 85.21-99 85.22 BNL D DK GB IRL 85.22-10 A EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /369 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 85.22 85.22-30 B C EUR 85.22-91 EUR 85.22-93 EUR 85.22-95 EUR 85.22-98 85.23 EUR 85.23-11 - BNL D  F GB - IRL 85.23-15 - BNL D  F GB - IRL 85.23-30 - BNL D  F GB - IRL 85.23-50  BNL D - F GB - IRL 85.23-61 - BNL D - F GB - IRL 85.23-63 - BNL D - F GB - IRL 85.23-65 - BNL D - F GB - IRL 85.23-80 85.24 BNL D F GB IRL 85.24-10 A EUR 85.24-30 B C EUR 85.24-91 EUR 85.24-93 - BNL D DK F GB - IRL 85.24-95 85.25 A BNL D DK F GB IRL 85.25-21 - BNL  DK - GB I IRL 85.25-25 BNL  DK - GB I IRL 85.25-27 BNL D DK  GB I IRL 85.25-35 B BNL D DK GB I IRL No L 131 /370 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 85.25 C 85.25-50 - BNL D DK - GB I IRL 85.25-90 85.26 A BNL D DK GB I IRL 85.26-12 EUR 85.26-14 EUR 85.26-15 EUR 85.26-30 B EUR 85.26-50 C EUR 85.26-90 D EUR 85.27-00 85.27 EUR 85.28-00 85.28 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /371 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve 1 inhoudingen BNL I D I DK I F I GB I I | IRL A . B 1 2 3 4 86.02-10 86.02-30 86.03-00 86.04-10 86.04-90 86.05-00 86.06-00 86.07-10 86.07-20 86.07-30 86.07-40 86.07-50 86.07-60 86.07-70 86.07-80 86.08-10 86.08-90 86.09-11 86.09-19 86.09-30 86.09-50 86.02 86.03 86.04 A B 86.05 86.06 86.07 A B 86.08 A B 86.09 A B C I EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /372 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 86.09 86.09-70 D EUR 86.09-80 EUR 86.09-93 EUR 86.09-95 EUR 86.09-97 EUR 86.09-99 EUR 86.10-00 86.10 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /373 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabÃ ©lige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 87.01 A r 87.01-12 EUR 87.01-13 EUR 87.01-15 II D EUR 87.01-51 EUR 87.01-52 EUR 87.01-54 EUR 87.01-59 EUR 87.01-61 C EUR o 87.01-71 EUR 87.01-79 II EUR 87.01-95 EUR 87.01-97 87.02 A I a EUR n 87.02-03 - BNL D DK F GB  IRL 87.02-05 b  BNL D DK F GB  IRL 87.02-12  BNL D DK F GB - IRL 87.02-14 - BNL D DK F GB - IRL 87.02-21 - BNL D DK F GB  IRL 87.02-23 - BNL D DK F GB - IRL 87.02-25  BNL D DK F GB  IRL No L 131 /374 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB IRL A B 1 2 3 4 87.02 AI b 87.02-27 II , BNL D DK F GB  IRL 87.02-51 - BNL D DK F GB - IRL 87.02-59 R - BNL D DK F GB - IRL 87.02-60 I II a 1 aa BNL D DK F GB IRL 87.02-72 11 - BNL D DK F GB - IRL 87.02-76 22 kk - BNL D DK F GB - IRL 87.02-81 BNL D DK F GB  IRL 87.02-82 - BNL D DK F GB - IRL 87.02-84 L aa bb - BNL D DK F GB - IRL * 87.02-86 - BNL D DK F GB - IRL 87.02-88 ' , - BNL D DK F GB - IRL 87.02-91 b 87.03 BNL D DK F GB IRL n 87.03-10 EUR' 87.03-30 EUR 87.03-40 EUR 87.03-80 87.04 A EUR n 87.04-11 BNL D DK F GB IRL 29. 5 . 79 Official Journal of the European Communities No L 131 /375 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 87.04 A 87.04-19 D - BNL D DK F GB - IRL 87.04-91 D  BNL D DK F GB  IRL 87.04-99 87.05 A BNL D DK F GB IRL O 87.05-11  BNL D DK F GB - IRL 87.05-19 D - BNL D DK F GB - IRL 87.05-91 D  BNL D DK F GB  IRL 87.05-99 87.06 BNL D DK F GB IRL n 87.06-11 A D - BNL D DK F GB - IRL 87.06-21 D I II - BNL D DK F GB - IRL 87.06-26 - BNL D DK F GB - IRL 87.06-29 - BNL D DK F GB - IRL 87.06-31 - BNL D DK F GB - IRL 87.06-35 - BNL D DK F GB - IRL 87.06-41 - BNL D DK F GB - IRL 87.06-45 - BNL D DK F GB - IRL 87.06-51 - BNL D DK F GB - IRL 87.06-55 - BNL D DK F GB - IRL 87.06-61 - BNL D DK F GB  IRL 87.06-71 - BNL D DK ' F GB  IRL 87.06-99 87.07 " BNL D DK F GB " IRL 87.07-10 A EUR 29 . 5 . 79No L 131 /376 Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 87.07 87.07-15 B C T EUR 87.07-21 1 EUR 87.07-23 EUR 87.07-25 EUR 87.07-27 11 EUR 87.07-35 EUR 87.07-37 EUR 87.07-50 D 87.08 EUR 87.08-10 A - BNL D DK - GB I IRL 87.08-30 B 87.09 BNL D DK GB . I IRL 87.09-10 - BNL D DK F GB - IRL 87.09-51 - BNL D DK F GB - IRL 87.09-59 - BNL D DK F GB - IRL 87.09-90 EUR 87.10-00 87.10 EUR 87.11-00 87.11 87.12 A EUR 87.12-11 - BNL D DK F GB  IRL 87.12-15  BNL D DK F GB  IRL 87.12-19 R - BNL D DK F GB - IRL 87.12-20 D EUR 87.12-32 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /377 NIMEXE Pos.iFTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 87.12-34 87.12-38 87.12-40 87.12-30 87.12-55 87.12-60 87.12-70 87.12-80 87.12-91 87.12-95 87.12-98 87.13-20 87.13-81 87.14-10 87.14-31 87.14-33 87.14-37 87.14-39 87.14-43 87.14-49 87.14-51 87.14-59 87.14-70 87.12 B 87.13 87.14 A B I II C I II D EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F.UR EUR EUR EUR EUR EUR EUR No L 131 /378 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 88.01-00 88.01 88.02 EUR - 88.02-10 A 18 1 BNL D DK GB I IRL F : 88.02 B I 88.02-31 a EUR 88.02-33 b II EUR 88.02-35 a EUR F : 88.02 B II a 88.02-36 b EUR F : 88.02 B II b 88.02-38 c 88.03 BNL D DK GB I IRL 88.03-10 A EUR 88.03-90 B EUR 88.04-00 " 88.04 88.05 EUR 88.05-10 A EUR 88.05-30 B EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /379 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 89.01 89.01-10 A B  BNL D DK  GB I IRL 89.01-20 I BNL D DK GB IRL 89.01-30 - BNL D DK - GB IRL 89.01-40 - BNL D DK - GB IRL 89.01-50 - BNL D DK - GB IRL 89.01-61 - BNL D DK - GB IRL 89.01-69 - BNL D DK - GB IRL 89.01-71 - BNL D DK  GB IRL 89.01-72 - BNL D DK - GB IRL 89.01-74 - BNL D DK - GB IRL 89.01-76 II a BNL D DK GB IRL 89.01-77 EUR 89.01-79 L EUR 89.01-83 D EUR 89.01-85 EUR 89.01-88 EUR 89.01-91 EUR 89.01-95 89.02 EUR 89.02-10 A D - BNL D DK - GB I IRL 89.02-31 D I EUR 89.02-39 II EUR No L 131 /380 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT Fxlles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschafdiche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 89.03 A 89.03-1 1 EUR 89.03-19 Ã ¼ EUR 89.03-91 EUR 89.03-99 EUR 89.04-00 89.04 EUR 89.05-00 89.05 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /381 Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 90.01-01 90.01-02 90.01-04 90.01-06 90.01-08 90.01-11 90.01-13 90.01-15 90.01-18 90.01-30 90.02-11 90.02-19 90.02-90 90.03-10 90.03-30 90.03-40 90.03-60 90.03-70 90.04-10 90.04-50 90.04-80 90.05-20 90.05-40 90.01 A B 90.02 90.03 90.04 90.05 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR F : 90.02 * 29 . 5 . 79No L 131 /382 Official Journal of the European Communities NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 90.05-60 90.05-80 90.06-00 90.07-05 90.07-07 90.07-13 90.07-15 90.07-17 90.07-21 90.07-29 90.07-30 90.07-31 90.07-35 90.07-38 90.07-50 90.08-1 1 90.08-15 90.08-21 90.08-29 90.08-31 90.08-35 90.08-37 90.05 90.06 90.07 A B I II 90.08 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /383 Pos . i FTT Faelles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr . des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common iiberaliza NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK. F GB I IRL A B 1 2 3 4 90.09 EUR EUR EUR EUR EUR 90.10 A B C F : ex 90.10 C * EUR EUR EUR EUR EUR EUR EUR EUR EUR 90.09-11 90.09-15 90.09-29 90.09-30 90.09-70 90.10-22 90.10-28 90.10-32 90.10-38 90.10-42 90.10-48 90.10-50 90.10-90 90.11-00 90.12-10 90.12-30 90.12-70 90.13-10 90.13-20 ' 90.13-80 90.11 90.12 BNL BNL BNL D D D DK DK DK GB GB GB IRL IRL IRL 90.13 EUR EUR EUR No L 131 /384 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Fasllesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 90.14-11 90.14-19 90.14-21 90.14-25 90.14-30 90.14-51 90.14-59 90.14-61 90.14-99 90.15-10 90.15-80 90.16-12 90.16-13 90.16-15 90.16-16 90.16-18 90.16-20 90.16-41 90.16-49 90.16-51 90.16-55 90.16-61 90.16-65 90.16-71 90.14 A B 90.15 90.16 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /385 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr . des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr.GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 90.16 B 90.17 F : ex 90.17 ! EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 93.16-75 90.16-91 90.16-99 90.17-01 90.17-05 90.17-13 90.17-16 90.17-17 90.17-21 90.17-31 90.17-39 90.17-40 90.17-50 90 . 17-70 90.17-90 90.18-11 90.18-19 90.18-30 90.18-50 90.19-11 90.19-12 90.19-14 90.19-18 90.19-21 90.19-25 90 . 8 90.19 A EUR EUR EUR EUR EUR EUR II III No L 131 /386 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D [ DK I F I GB I I | IRL A B 1 2 3 4 90.19-31 90.19-35 90.19-51 90.19-55 90.19-91 90.19-95 90.20-11 90.20-19 90.20-51 90.20-59 90.20-71 90.20-75 90.20-99 90.21-10 90.21-50 90.21-90. 90.22-11 90.22-15 90.22-19 90.22-30 90.22-50 90.22-80 90.19 B I II c 90.20 90.21 90.22 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /387 NIMEXE Pos . i Fi l FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 90.23-11 90.23-19 90.23-30 90.23-91 90.23-92 90.23-95 90.23-97 90.23-99 90.24-11 90.24-19 90.24-31 90.24-39 90.24-91 90.24-93 90.24-95 90.24-99 90.25-11 90.25-31 9C.25-4 1 90.25-51 90.23 A B C D 90.24 A B C 90.25 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /388 Official Journal of the European Communities 29 . 5 . 79 Pos . i F IT FÃ ¦lles liberali ­ sering. NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 I IRL A B 1 2 3 4 90.25 90.25-59 EUR 90.25-80 90.26 EUR 90.26-10 EUR 90.26-30 EUR 90.26-51 EUR 90.26-55 EUR 90.26-59 90.27 EUR 90.27-10 A R EUR 90.27-31 D EUR 90.27-39 EUR 90.27-50 c 90.28 A EUR 90.28-01 _ BNL D DK - GB IRL 90.28-11 - BNL D DK - GB IRL 90.28-21 - BNL D DK - GB IRL 90.28-31 _ BNL D DK - GB IRL 90.28-35 - BNL D DK - GB IRL 90.28-41 - BNL D DK - GB IRL 90.28-43 - BNL D DK - GB IRL 90.28-46 - BNL D DK - GB IRL 90.28-48 - BNL D DK - GB IRL 90.28-51 - BNL D DK - GB IRL 90.28-52 - BNL D DK - GB IRL 90.28-53 - BNL D DK - GB IRL 90.28-54  BNL D DK GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /389 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion Liberation commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n" du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 90.28 A 90.28-55 - BNL D DK - GB 1 IRL 90.28-58 - BNL D DK - GB I IRL 90.28-61  BNL D DK  GB I IRL 90.28-65 - BNL D DK - GB I IRL 90.28-70 - BNL D DK  GB I IRL 90.28-72 - BNL D DK GB I IRL 90.28-76 - BNL D DK GB I IRL 90.28-81  BNL D DK GB 1 IRL 90.28-85 - BNL D DK - GB I IRL 90.28-89 __ BNL D DK - GB I IRL - 90.28-91 - BNL D DK - GB I IRL 90.28-93 - BNL D DK - GB I IRL 90.28-95 - BNL D DK - GB I IRL 90.28-98 90.29 " BNL D DK GB I IRL 90.29-11 A B EUR F : 90.29 B * 90.29-20 I II EUR 90.29-31 EUR 90.29-41 EUR 90.29-53 EUR 90.29-59 EUR 90.29-61 EUR 90.29-71 EUR No L 131 /390 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr.desGZT · Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 91.01 91.01-11 - BNL D DK - GB I IRL 91.01-23 - BNL D DK - GB I IRL 91.01-27 - , BNL D DK - GB I IRL 91.01-33 - BNL D DK - GB IRL 91.01-37 - BNL D DK - GB I IRL 91.01-45 - BNL D DK - GB I IRL 91.01-53 - BNL D DK - GB I IRL 91.01-57 - BNL D DK  GB 1 IRL 91.01-65 91.02 A BNL D DK GB I IRL 91.02-11 I - BNL D DK - GB I IRL 91.02-19 11 B - BNL D DK - GB I IRL 91.02-91  BNL D DK  GB I IRL 91.02-99 - BNL D DK - GB I IRL 91.03-00 91.03 9.1.04 A BNL D DK GB I IRL 91.04-20 EUR 91.04-32 EUR 91.04-36 EUR 91.04-38 EUR 91.04-42 EUR 91.04-46 EUR 91.04-48 p EUR 91.04-51 D EUR 91.04-56 EUR 91.04-58 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /391 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen , BNL D DK F GB I IRL A B 1 2 3 4 91.04 B 91.04-71 EUR 91.04-73 EUR 91.04-76 EUR 91.04-79 91.05 EUR 91.05-10 EUR 91.05-20 EUR 91.05-30 EUR 91.05-80 91.06 EUR 91.06-10 EUR 91.06-90 91.07 A EUR 91.07-11 - BNL D DK - GB I IRL 91.07-21 - BNL D DK  GB I IRL 91.07-29 - BNL D DK - GB I IRL 91.07-31 - BNL D DK - GB I IRL 91.07-39 D - BNL D DK - GB I IRL 91.07-91 D  BNL D DK  GB I IRL 91.07-99 91.08 ~ BNL D DK " GB I IRL 91.08-11 EUR 91.08-19 EUR 91.08-21 EUR 91.08-29 EUR 91.08-51 EUR 91.08-59 EUR No L 131 /392 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn Faellesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie &lt;, NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB IRL A B 1 2 3 4 91.09 ¢ 91.09-20 - BNL D DK - GB IRL 91.09-31 - BNL D DK - GB IRL 91.09-39 - BNL D DK - GB IRL 91.09-50 - BNL D DK - GB IRL 91.09-80 91.10 " BNL D DK GB IRL 91.10-10 EUR 91.10-90 91.11 EUR 91.11-10 A - BNL D DK - GB IRL 91.11-20 B C I - BNL D DK - GB IRL 91.11-30  BNL D DK  GB IRL 91.11-35 II - BNL D DK - GB IRL 91.11-40 D  BNL D DK - GB IRL 91.11-50 E F - BNL D DK - GB IRL 91.11-91  BNL D DK  GB IRL 91.11-95 _ BNL D DK - GB IRL 91.11-99 - BNL D DK - GB IRL 29 . 5 . 79 Official Journal of the European Communities No L 131 /393 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des G2T Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance . communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I l \| IRL A B 1 2 3 4 92.01-11 92.01-19 92.01-90 92.02-10 92.02-90 92.03-10 92.03-90 92.04-10 92.04-90 92.05-10 92.05-90 92.06-00 92.07-00 92.08-10 92.08-90 92.10-10 92.10-15 92.10-20 92.10-30 92.01 A I II B 92.02 92.03 92.04 92.05 92.06 92.07 92.08 A B 92.10 A B C EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79No L 131 /394 Official Journal of the European Communities NIMEXE Pos . i FIT Failles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives . communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F j GB I I | IRL A B 1 2 3 4 92.10-40 92.10-50 92.10-60 92.10-70 ' 92.11-10 92.11-32 92.11-34 92.11-35 92.11-37 92.11-39 92.11-50 92.11-80 92.12-11 92.12-19 92.12-31 92.12-33 92.12-34 92.12-35 92.12-37 92.12-39 92 . 10 C 92.11 A I II III B 92.12 A B I a h II a 1 2 b 1 2 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR O EUR EUR EUR EUR EUR EUR EUR EUR BNL : ex 92.11 A * 29 . 5 . 79 Official Journal of the European Communities No L 131 /395 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger ¢ Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion LibÃ ©ration commune NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° du TDC LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 92.13 I : ex 92 . 1 3 92.13-11 EUR 92.13-18 EUR 92.13-30 B EUR 92.13-60 C EUR 92.13-80 D EUR NoL 131 /396 Official Journal of the European Communities 29 . 5 . 79 Pos . i Fl '1 FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMÃ XE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n" duTDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 93.01-00 93.01 93.02 EUR BNL : 93.02 93.02-10 A EUR 93.02-90 B EUR 93.03-00 93.03 93.04 EUR BNL : 93.03 BNL : 93.04 93.04-10 A EUR 93.04-90 B EUR 93.05-00 93.05 93.06 EUR BNL : 93.05 BNL : 93.06 93.06-10 A EUR 93.06-31 I II EUR 93.06-35 a EUR 93.06-39 b 93.07 EUR BNL : 93.07 93.07-10 A B EUR 93.07-31 I a EUR 93.07-33 b II EUR 93.07-35 a Ã º EUR 93.07-51 EUR 93.07-55 EUR 93.07-59 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /397 NIMEXE Pos. i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK [ F I GB I I | IRL A B 1 2 3 4 94.01-01 94.01-08 94.01-20 94.01-31 94.01-35 94.01-41 94.01-45 94.01-50 94.01-60 94.01-70 94.01-91 94.01-93 94.01-99 94.02-10 94.02-90 94.03-21 94.03-23 94.03-31 94.03-33 94.03-35 94.03-39 94.03-41 94.03-45 94.03-51 94.03-55 94.01 A B 94.02 94.03 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /398 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT Fselles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE LIBERATION NATIONALEn ° duTDC LibÃ ©ration commune Surveillance communautaire ou nationale Restrictions quantitatives communautaires N.dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 94.03 94.03-57 94.03-61 94.03-62 94.03-64 94.03-65 94.03-70 94.03-81 94.03-85 EUR EUR EUR EUR EUR EUR EUR EUR 94.04 A B 94.04-11 94.04-19 94.04-30 94.04-51 94.04-55 94.04-59 94.04-90 EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /399 Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelij ke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 95.05 A 95.05-11 I EUR 95.05-19 II Ã  EUR 95.05-50 I " II EUR 95.05-81 EUR 95.05-89 95.08 EUR 95.08-20 A EUR 95.08-80 B EUR No L 131 /400 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FIT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen , CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community .quantity restrictions n 0 du TDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I | IRL A B 1 2 3 4 96.01-01 96.01-05 96.01-10 96.01-31 96.01-35 96.01-91 96.01-93 96.01-95 96.01-99 96.05-00 96.06-GC 96.01 A B I II III 96.05 96.06 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /401 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n ° duTDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB I IRL A B 1 2 3 4 97.01 ' 97.01-10 EUR 97.01-90 97.02 A EUR 97.02-11 EUR 97.02-19 D EUR 97.02-31 O EUR 97.02-35 97.03 EUR 97.03-05 A D - BNL D DK - GB - IRL 97.03-11 D  BNL D DK  GB  IRL 97.03-15 - BNL D DK - GB - IRL 97.03-20 - BNL D DK - GB - IRL ' 97.03-30 - BNL D DK - GB - IRL 97.03-40 - BNL D DK - GB - IRL 97.03-51 - BNL D DK - GB - IRL 97.03-55 - BNL D DK - GB IRL 97.03-59 - BNL D DK - GB - IRL 97.03-61 - BNL D DK  GB IRL 97.03-69 - BNL D DK - GB  IRL 97.03-75 - BNL D DK - GB - IRL 97.03-80  BNL D DK - GB  IRL 97.03-85 - BNL D DK - GB - IRL 97.03-90 97.04 " BNL D DK GB IRL 97.04-10 A B EUR 1:97.04 B* 97.04-20 EUR No L 131 /402 Official Journal of the European Communities 29 . 5 . 79 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING nationalt'dlsyn ''" FÃ ¦llesskabeligemÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° duTDC LibÃ ©ration commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB &lt; IRL A B 1 2 3 4 97.04-91 97.04-95 97.04-99 97.05-10 97.05-51 97.05-59 97.06-03 97.06-07 97.06-10 97.06-20 97.06-35 97.06-41 97.06-43 97.06-49 97.06-50 97.06-80 97.07-10 97.07-91 97.07-99 97.08-00 97.04 B 97.05 97.06 A B C 97.07 A B 97.08 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /403 Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen NIMEXE CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATIÃ N Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK F GB I IRL A B 1 2 3 4 98.01-10 98.01-31 98.01-33 98.01-35 98.01-37 98.01-39 98.02-11 98.02-15 98.02-19 98.02-51 98.02-55 98.02-59 98.02-99 98.03-12 98.03-13 98.03-15 98.03-17 98.03-21 98.03-23 98.03-25 98.03-32 98.03-34 98.01 A B 98.02 A B 98.03 A B EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR : 98.02 C 5 ) BNL : 98.02 * No L 131 /404 Official Journal of the European Communities 29 . 5 . 79 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC Liberation commune LIBÃ RATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. -della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I j IRL A B 1 2 3 4 98.03-39 98.03-51 98.03-55 98.03-61 98.03-71 98.03-75 98.04-11 98.04-19 98.04-30 98.05-11 98.05-19 98.05-30 98.06-00 98.07-00 98.08-11 98.08-19 98.08-50 98.09-00 98.10-05 98.03 B C I II 98.04 A I II B 98.05 A . I II B 98.06 98.07 98.08 98.09 98.10 A EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /405 NIMEXE Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦llesskabelige (nÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ tion NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions n ° du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. della TDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL I D I DK I F I GB I I I IRL A B 1 2 3 4 98.10-10 98.10-21 98.10-29 98.10-30 98.10-40 98.10-50 98.10-80 98.11-10 98.11-91 98.11-95 98.11-99 98.12-10 98.12-90 98.14-10 98.14-50 98.15-20 98.15-30 98.15-70 98.16-00 98.10 B 98.11 A B 98.12 98.14 98.15 A B 98.16 EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR EUR No L 131 /406 29 . 5 . 79Official Journal of the European Communities Pos . i FTT FÃ ¦lles liberali ­ sering NATIONAL LIBERALISERING FÃ ¦llesskabstilsyn ellernationalt tilsyn FÃ ¦liesskabelige mÃ ¦ngdebegrÃ ¦nsninger Nr. des GZT Gemeinsame Liberalisie ­ rung NATIONALE LIBERALISIERUNG Gemeinschaftliche odernationale Ã berwachung Gemeinschaftliche mengenmÃ ¤Ã ige BeschrÃ ¤nkungen CCT heading No Common liberaliza ­ NATIONAL LIBERALIZATION Common or nationalsurveillance Community quantity restrictions NIMEXE n" du TDC LibÃ ©ration commune LIBERATION NATIONALE Surveillance communautaire ou nationale Restrictions quantitatives communautaires N. dellaTDC Liberazione comune LIBERAZIONE NAZIONALE Vigilanza comunitaria onazionale Restrizioni quantitative comunitarie Nr. GDT Gemeen ­ schappelijke liberalisatie NATIONALE LIBERALISATIE Communautair ofnationaal toezicht Gemeenschappelijke kwantitatieve inhoudingen BNL D DK F GB 1 IRL A B 1 2 3 4 99.01-00 99.01 EUR 99.02-00 99.02 EUR - 99.03-00 99.03 EUR 99.04-00 99.04 . EUR 99.05-00 99.05 EUR 99.06-00 99.06 EUR 29 . 5 . 79 Official Journal of the European Communities No L 131 /407 ANNEX II LIST OF COUNTRIES H Afghanistan Algeria American Oceania : Pacific Islands under United States administration ; American Samoa, Midway, Wake and Johnston , Kingman Reef, Palmyra and Jarvis, Howland and Baker, Guam, Carolines , Mariana and Marshall Islands Andorra Angola ( including Cabinda ) Antigua Argentina Australia (including the Australian Antarctic Territory) Australian Oceania : Indian and Pacific Islands under Australian administration : Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Island Austria Bahamas Bahrain Bangladesh Barbados Belize Benin (formerly Dahomey) Bermuda Burma Bolivia Botswana Bhutan Brazil British Antarctic Territory British Indian Ocean Territory (Chagos Archipelago) British Sovereignty Zone in Cyprus British Virgin Islands Brunei Burundi Cameroon Canada Cayman Islands Central African Empire Chad ( l ) For the purposes of the system of liberalization of imports provided for in this Regulation, Gibraltar is in the same position as the countries and territories listed in this Annex. No L 131 /408 Official Journal of the European Communities 29 . 5 . 79 Chile Colombia Comoros (Great Comoro, Anjouan and MohÃ ©li) Congo (People's Republic of) Costa Rica Cyprus Dominica Dominican Republic Ecuador (including Galapagos Islands) Egypt (Arab Republic of) Equatorial Guinea Ethiopa Falkland Islands and dependancies (South Georgia and South Sandwich) Faroe Islands Fiji Finland (including Aland Islands) French Polynesia : Marquesas Islands, Society Islands, Gambier Islands, Tubuai Islands and Tuamotu Archipelago ; also Clipperton Island French Southern and Antarctic Territories (Kerguelen, Crozet, Saint-Paul and New Amsterdam Islands, AdÃ ©lie Land) Gabon Gambia Ghana Gilbert Islands Greece Grenada (including the Southern Grenadines) Guatemala Guinea Guinea Bissau (ex Portuguese Guinea) Guyana Haiti Honduras (including Swan Islands) Hong Kong Iceland India Indonesia (including the former Portuguese Timor) Iraq Iran Israel Ivory Coast Jamaica Japan 29 . 5 . 79 Official Journal of the European Communities No L 131 /409 Jibuti Jordan Kampuchea (Cambodia) Kenya Kuwait Laos Lebanon Lesotho Liberia Libya Liechtenstein Macao Madagascar Malawi Malaysia (Malaya, Sarawak and Sabah) Maldives Mali Malta Mauritania Mauritius : Mauritius, Rodrigues, Agalega Islands and Cargados Shoals (St Brandon Islands) Mexico Montserrat Morocco Mozambique Nauru Nepal Netherlands Antilles (including CuraÃ §ao, Aruba, Bonaire, Saba, St Eustache and the southern part of St Martin) New Caledonia and dependancies (Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island) New Hebrides New Zealand (including Ross dependancy) New Zealand Oceania : Pacific Islands under New Zealand administration (Tokelau and Niue Islands) and Cook Islands Nicaragua (including Corn Island) Niger Nigeria North Yemen Norway (including the Svalbard Archipelago, Jan Mayen Island and Norwegian possessions in the Antarctic (Bouvet Island, Peter 1 Island and Queen Maud Island) Oman (Muscat and Oman) Pakistan Panama No L 131 /410 Official Journal of the European Communities 29 . 5 . 79 Panama Canal Zone Papua New Guinea (including New Britain, New Ireland, Lavongai, Admiralty Islands, Bougainville, Buka, Green Islands, D'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archipelago with their dependencies) Paraguay Peru Philippines Pitcairn Islands Portugal (including Azores and Madeira) Qatar Republic of Cape Verde Republic of South Africa and Namibia Rwanda St Christopher-Nevis-Anguilla St Helena and dependencies (Ascension and Tristan da Cunha Islands) St Lucia St Vincent Salvador Sao Tome and Principe Saudi Arabia Senegal Seychelles and dependencies (MahÃ ©, Silhouette, Praslin, FrÃ ©gate, Mamelles et RÃ ©cifs , Bird and Denis, Plate and CoÃ «tivy Islands, Amirantes, Alphonse, Providence and Aldabra Islands) Sierra Leone Sikkim Singapore Solomon Islands Somalia South Korea South Yemen Spain : Territory of the peninsula and Balearic Islands , Canary Islands, Ceuta and Melilla (including PeÃ ±on de Velez de la Gomera, PeÃ ±on de Alhucemas and Chafarinas Islands) Sri Lanka (Ceylon) Sudan Surinam Swaziland (Ngwane) Sweden Switzerland Syria Taiwan Tanzania (Tanganyika, Zanzibar and Pemba) Thailand 29. 5 . 79 Official Journal of the European Communities No L 131 /411 Togo Tonga Trinidad and Tobago Tunisia Turkey Turks and Caicos Islands Tuvalu (formerly Ellice Islands) Uganda United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah and Fujairah) United States of America (including Puerto Rico) Upper Volta Uruguay Vatican City State Venezuela Virgin Islands of the United States Wallis and Futuna Islands (including Alof lsland) Western Samoa Yugoslavia Zaire Zambia